 



Exhibit 10(ii)(B)3
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH RESPECT TO THE OMITTED
PORTIONS.
OMITTED PORTIONS ARE INDICATED BY [***].
Electronics Manufacturing Services Agreement
Contract No. HO32050265
Between
Lucent Technologies Inc.
And
Solectron Corporation
LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

 



--------------------------------------------------------------------------------



 



Contract No. HO32050265
TABLE OF CONTENTS
SECTION I — OPERATIONAL TERMS

          Page
ARTICLE 1 - TERM OF AGREEMENT
  1
 
   
ARTICLE 2 - BUSINESS RELATIONSHIP
  2
 
   
ARTICLE 3 - PRODUCTS, COMMERCIALLY PURCHASED ITEMS, AND SERVICES
  3
 
   
ARTICLE 4- SUPPLIER COMPENSATION
  3
 
   
ARTICLE 5 - PAYMENT TERMS
  6
 
   
ARTICLE 6 - PURCHASE ORDERS
  6
 
   
ARTICLE 7 - CAPACITY PLANNING AND PRODUCT FORECASTING
  8
 
   
ARTICLE 8 - DELIVERY, FLEXIBLE DELIVERY ARRANGEMENTS, AND LATE DELIVERY
  9
 
   
ARTICLE 9 - TRANSFER TITLE AND RISK OF LOSS, DELIVERY POINT AND SHIPPING
  10
 
   
ARTICLE 10 - EXCESS FINISHED GOODS AND WORK IN PROCESS INVENTORY
  11
 
   
ARTICLE 11 - EXCESS UNIQUE MATERIAL INVENTORY
  13
 
   
ARTICLE 12 - MATERIAL PROCUREMENT BY SUPPLIER
  14
 
   
ARTICLE 13 - EMERGENCY BACKUP MANUFACTURING PLAN
  16
 
   
ARTICLE 14 - NEW PRODUCT INTRODUCTION AND TARGET COSTING
  17
 
   
ARTICLE 15 - QUALITY
  17
 
   
ARTICLE 16 - MARKING
  24
 
   
ARTICLE 17 - PACKING, LABELING AND SERIALIZATION
  25
 
   
ARTICLE 18 - PRODUCT CONFORMANCE
  25
 
   
ARTICLE 19 - PRODUCT DOCUMENTATION
  26
 
   
ARTICLE 20 - PRODUCT, SPECIFICATION, AND PROCESS CHANGES
  26
 
   
LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY
  ii

 



--------------------------------------------------------------------------------



 



Contract No. HO32050265          

         
ARTICLE 21 - REGISTRATION AND REGISTRATION STANDARDS
    27  
 
       
ARTICLE 22 - TEST SCOPE
    28  
 
       
ARTICLE 23 - WARRANTY
    28  
 
       
ARTICLE 24 - REPAIRS NOT COVERED UNDER SUPPLIER’S WARRANTY
    29  
 
       
ARTICLE 25 - SCRAP PROCEDURES
    30  
 
       
ARTICLE 26 - PERFORMANCE METRICS
    30  
 
       
ARTICLE 27 - QUARTERLY PERFORMANCE REVIEW PROCESS
    31  
 
       
ARTICLE 28 - ELECTRONIC COMMERCE
    31  
 
       
ARTICLE 29 - NOTICES
    32  
 
       
ARTICLE 30 - DISPUTE RESOLUTION PROCESS
    33  
 
       
SECTION II — GENERAL TERMS
       
 
       
ARTICLE 31 - ASSIGNMENT AND SUBCONTRACTING
    34  
 
       
ARTICLE 32 - ATTENDANCE AT SUPPLIER’S FACILITY
    34  
 
       
ARTICLE 33 - AUDIT
    34  
 
       
ARTICLE 34 - BANKRUPTCY AND TERMINATION FOR FINANCIAL INSECURITY
    35  
 
       
ARTICLE 35 - CHOICE OF LAW
    35  
 
       
ARTICLE 36 - COMPLIANCE WITH LAWS
    36  
 
       
ARTICLE 37 - CONFIDENTIAL INFORMATION
    36  
 
       
ARTICLE 38 - DEFAULT
    36  
 
       
ARTICLE 39 - DEVELOPED INFORMATION AND INVENTIONS
    37  
 
       
ARTICLE 40- DOCUMENTATION NEEDED FOR PREFERENTIAL DUTY TREATMENT
    39  
 
       
ARTICLE 41 - DUTY DRAWBACK
    39  
 
   
LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY
  iii

 



--------------------------------------------------------------------------------



 



Contract No. HO32050265          

         
ARTICLE 42 - ECONOMIC OFFSET AND OFFSET CREDIT REQUIREMENTS
    39  
 
       
ARTICLE 43 - ENTIRE AGREEMENT
    40  
 
       
ARTICLE 44 - ENVIRONMENTAL MANAGEMENT SYSTEMS
    40  
 
       
ARTICLE 45 - ENVIRONMENTALLY HAZARDOUS SUBSTANCES
    40  
 
       
ARTICLE 46 - EXPORT CONTROL
    41  
 
       
ARTICLE 47 - FORCE MAJEURE
    41  
 
       
ARTICLE 48 - IDENTIFICATION
    42  
 
       
ARTICLE 49 - INDEMNITY
    42  
 
       
ARTICLE 50- INFRINGEMENT
    42  
 
       
ARTICLE 51 - INSURANCE
    43  
 
       
ARTICLE 52 - INVOICING FOR PRODUCTS OR COMMERCIALLY PURCHASED ITEMS
    44  
 
       
ARTICLE 53 - INVOICING FOR SERVICES
    45  
 
       
ARTICLE 54 - LIMITATION OF LIABILITY
    45  
 
       
ARTICLE 55 - MINORITY, WOMEN AND DISABLED VETERAN OWNED BUSINESS ENTERPRISES
    45  
 
       
ARTICLE 56 - NON-SOLICITATION
    46  
 
       
ARTICLE 57 - OFFSETTING OF INVOICES
    46  
 
       
ARTICLE 58 - ORDERING COMPANIES AND SUPPLIER ENTITIES
    47  
 
       
ARTICLE 59 - PUBLICITY
    47  
 
       
ARTICLE 60 - RELEASES VOID
    47  
 
       
ARTICLE 61 - SEVERABILITY
    47  
 
       
ARTICLE 62 - SURVIVAL OF OBLIGATIONS
    48  
 
       
ARTICLE 63 - TAXES, DUTIES AND INSURANCE CONTRIBUTIONS PAYABLE BY SUPPLIER
    48  
 
       
ARTICLE 64 - TAXES PAYABLE BY COMPANY
    48  

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY        iv

 



--------------------------------------------------------------------------------



 



Contract No. HO32050265          

         
ARTICLE 65 - TITLE TO MATERIAL CONSIGNED BY COMPANY
    49  
 
       
ARTICLE 66 - TITLE TO TOOLS OWNED BY COMPANY
    50  
 
       
ARTICLE 67 - TOXIC SUBSTANCES AND PRODUCT HAZARDS
    52  
 
       
ARTICLE 68 - WAIVER
    52  

ATTACHMENTS
The following Attachments are hereby made part of this Agreement and
incorporated by reference. To the extent there is a conflict between this
Agreement and an Attachment, the Attachment shall take precedent.

  A.   MANUFACTURING PER UNIT PRICE FORMULA     B.   FLEXIBLE DELIVERY TERMS    
C.   COMMERCIAL MATERIAL     D.   DESIGN SERVICES FEES     E.   NEW PRODUCT
INTRODUCTION (NPI)     F.   INTENTIONALLY DELETED     G.   RETURN & REPAIR
SERVICES     H.   PERFORMANCE METRICS     I.   MWDVBE DEFINITIONS     J.  
REQUIREMENTS OBLIGATION     K.   SUPPLY NODE CONSOLIDATION AND TRANSFER COSTS

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY        v

 



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265
THIS ELECTRONICS MANUFACTURING SERVICES AGREEMENT (“Agreement”) is entered into
as of July 21, 2005 (“Effective Date”) by Lucent Technologies Inc., a Delaware
corporation having a principal place of business at 600 Mountain Avenue, Murray
Hill, New Jersey 07974 (“Company”) and Solectron Corporation, a Delaware
Corporation having a principal place of business at 847 Gibraltar Drive,
Milpitas, California 95035 (“Supplier”), by and on behalf of its subsidiaries
and affiliates, including but not limited to Solectron Technology Singapore Pte.
Ltd., and Solectron Europe BV.
WHEREAS Company desires to purchase from Supplier certain Products, Commercially
Purchased Items, and Services, each as defined below. Unless otherwise agreed by
the parties in a written addendum to this Agreement, the scope of the Agreement
is limited to electronic manufacturing services offered by Supplier including
component procurement, manufacturing, design support, NPI activities, order
fulfillment and repair. Specifically excluded from the Agreement are products of
Supplier’s design offered for sale by Supplier unless such products are
incorporated by Supplier into Products sold to Company.
WHEREAS Supplier desires to sell to Company such Products, Commercially
Purchased Items, and Services ordered from time to time by Company in accordance
with the terms and conditions set forth below.
WHEREAS both parties agree that this Agreement is an as-ordered requirements
contract, and that Company has requirements obligation as defined in Attachment
J — REQUIREMENTS OBLIGATION but has no minimum dollar or unit volume purchase
commitment to Supplier under this Agreement.
NOW THEREFORE, in exchange for mutually beneficial consideration, the
sufficiency of which is hereby acknowledged, Company and Supplier agree as
follows:
Section I — OPERATIONAL TERMS
ARTICLE 1 - TERM OF AGREEMENT

1.1   The effective period of this Agreement shall commence on the Effective
Date and shall, except as otherwise provided in this Agreement, continue in
effect thereafter for a period of three (3) years (“Initial Term”). After the
Initial Term, this Agreement shall automatically be renewed for successive
periods of twelve (12) months each (each a “Renewal Term”). The Initial Term, as
it may be extended, is hereinafter referred to as the “Term.” All defined terms
are as set forth in individual provisions in this Agreement.

1.2   At any time following the Initial Term, Company may terminate this
Agreement upon not less than 90 days prior written notice to Supplier. In such
case, Company’s sole liability shall be limited to payment of the amount due
under this Agreement. Supplier may terminate this Agreement at any time
following the Initial Term upon not less than 365 days prior written notice to
Company.

1.3   If a termination notice is delivered pursuant to Article 1.2 or if Company
decides to transfer the manufacturing of a Product or Product line from Supplier
during the Term of the Agreement, Supplier shall cooperate fully with Company to
effect the transfer of the manufacturing of the Products from Supplier to
Company, or a third party designated by

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

1



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    Company, in order to help minimize any potential disruption in the
continuity of supply. In the event that such transfer is the result of a
termination notice pursuant to Article 1.2 and such transfer is not completed by
the termination date pursuant to Article 1.2, the parties shall, acting
reasonably and in good faith, agree to continue to cooperate fully to effect the
transfer and extend the Term of this Agreement on such appropriate terms as the
parties may agree for one or more ninety (90) day periods (the succession of
which must be notified to Supplier in writing within 30 days of the expiration
of the first ninety (90) day period and within the same timeframe for each
period thereafter), until such time as the transfer is completed.   1.4   Any
termination or expiration of this Agreement shall not affect any outstanding
obligations or payments due hereunder prior to such termination or expiration,
nor shall it prejudice any other remedies that the parties may have under this
Agreement for events, actions or occurrences prior to such date.   1.5   Parties
agree that Agreement No. HO32030018 terminates on the Effective Date.

ARTICLE 2 - BUSINESS RELATIONSHIP

2.1   Company and Supplier acknowledge that a strategic relationship is required
in order to insure the ongoing continuity of supply and service to Company’s end
customers. To that end, both parties agree to establish a Strategic Alliance
Team, which will meet quarterly, coinciding with the Quarterly Performance
Review Process, as described in Article 27 QUARTERLY PERFORMANCE REVIEW PROCESS.
In addition, Supplier shall appoint a senior operations executive and the
parties shall agree on a governance model for managing the relationship
including accountability metrics that the senior operations executive shall meet
for Company and Supplier.

2.2   Both parties agree that the appointees to the Strategic Alliance Team will
have the following expertise: 1) business or sales management, financial
management and accounting; 2) process / product engineering; 3) product
development and new product introduction; 4) order processing and fulfillment;
5) demand forecasting; 6) materials management; 7) warehousing and logistics
(including global trade issues); 8) quality; 9) environmental health and safety;
and 10) information systems and e-commerce.

2.3   Parties agree to seek best in class supply chain costs through a total
cost of ownership business model that includes operating and capital expenses.
Furthermore, both parties agree that it will be the responsibility of the
Strategic Alliance Team to establish and document detailed process and
information flows, procedures and guidelines applicable to the process
management required to facilitate timely delivery of Products, Commercially
Purchased Items and Services as described in this Agreement.

2.4   It is the intention of the parties that the relationship between Supplier
and Company shall be that of an independent third-party supplier. Neither party
intends to create a partnership, joint venture or legal entity of any kind,
implied or direct.

2.5   Each party shall be entirely responsible for its own costs associated with
participating in the activities described in this Article.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

2



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           
ARTICLE 3 - PRODUCTS, COMMERCIALLY PURCHASED ITEMS, MATERIAL, AND SERVICES

3.1   The term “Product(s)” means various types of telecommunications equipment
including printed circuit board assemblies, wired equipment assemblies,
sub-systems, kits, and complete systems of Company’s design and Supplier’s
manufacture.   3.2   The term “Commercially Purchased Items” means various types
of third party components, cables, cable assemblies and other products for which
Supplier adds no value but purchases solely for resale to Company.   3.3  
Products and Commercially Purchased Items shall be identified by Company’s part
number as defined in the Specifications.   3.4   The term “Material” means the
items specified in Company’s bill of material (“BOM”) for each Product.   3.5  
The term “Services” means design, engineering, repair, prototyping or other
services Company may purchase from Supplier from time to time as described in
more detail in Company’s Orders. Supplier shall perform all Services in
accordance with the terms and conditions set forth in this Agreement and in
accordance with the Service fees shown in this Agreement, or if no Service fees
exists, at a mutually agreed to price.   3.6   Company may elect to manufacture
on its own behalf and/or purchase from other suppliers the Products,
Commercially Purchased Items, or Services of this Agreement subject to the
Requirements Obligation defined in Attachment J.   3.7   At no time shall
Supplier sell Products or provide Services related to Products to any other
customer other than Company except as defined in Article 58 ORDERING COMPANIES
AND SUPPLIER ENTITIES. This restriction shall be deemed a continuing obligation
after the expiration or termination of this Agreement. For avoidance of doubt,
Supplier shall be under no restriction or limitation with regard to performing
any services or manufacturing any product for a third party customer of Supplier
whose product may have common attributes and similarities to Company Products,
or have equivalent form, features and functionality so long as such sales of
third party customer product are not “Products” as defined under this Agreement.

ARTICLE 4 - SUPPLIER COMPENSATION

4.1   For Products it is manufacturing as of the Effective Date, Supplier agrees
to reduce the price in effect as of the Effective Date by [ *** ] and [ *** ].
Supplier shall propose, for Company’s approval, a financially neutral solution
to establish a calendar quarter schedule for the quarter over quarter (QoQ)
price reductions. After the price reductions stated above have taken place,
Supplier agrees to provide subsequent QoQ price reductions of at least [ *** ]
per quarter for the following four quarters and [ *** ] per quarter for the
remaining quarters of the Initial Term. All Product price reductions are net of
any amounts that the parties have agreed shall be amortized in the price of any
Product.
 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

3



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

4.2   For Products that will be transferred to Supplier during the Initial Term,
Company shall provide to Supplier the initial proposed price of the Product and
certain to be agreed manufacturing cost data, including the BOM cost, for
Supplier to validate the initial price. Should Supplier not agree to Company’s
proposed initial price, Supplier shall propose a revised initial price and
justification for the change for the parties to negotiate in good faith prior to
commencing with the transfer of the Product. Following the transfer, Supplier
agrees to reduce the initial price agreed to by the parties by [ *** ]([ *** ]
for data networking), and to subsequent reductions of [ *** ], [ *** ] and [
***] per quarter respectively. The initial price reduction of [ *** ] ([ *** ]
for data networking) for a transferred Product shall be effective the date
Supplier begins to manufacture and ship the transferred Product from its site.
Supplier shall propose, for Company’s approval, a financially neutral solution
to establish a calendar quarter schedule for price reductions following the
initial price reduction. After the price reductions for the first four quarters
have taken place, Supplier agrees to provide subsequent QoQ price reductions of
a minimum [ *** ] per quarter for the following four quarters and a minimum of [
*** ] per quarter for the remaining quarters of the Initial Term.

4.3   The QoQ Product price reductions provided in Article 4.1 and 4.2 are not
contingent on Company’s buy down of Supplier’s inventory. Any inventory sold by
Company to Supplier for use in manufacture of Product will be sold at the then
current market value.

4.4   Supplier acknowledges that the [ *** ] and [ *** ] minimum QoQ price
reductions outlined in Articles 4.1 and 4.2 may be insufficient for Company to
remain competitive and agrees to review with Company, on or about 6 months prior
to year 2 and year 3 of the Initial Term, its minimum QoQ price reductions and
will negotiate in good faith its QoQ price reduction commitments for years 2 and
year 3 consistent with the then current market price erosion curve for the
Products.

4.5   Except for new Products priced according to Article 4.8, reductions in the
unit cost of the Product realized through: 1) price negotiations with Material
vendors whether conducted by Company or Supplier, 2) expansion of approved
vendor list (“AVL”) or drop-in component substitutions whether suggested by
Company or Supplier unless such suggestion was included in Company’s formalized
cost reduction plans but not implemented prior to the Effective Date, 3)
reductions in Supplier’s transformation cost, and 4) reductions in Company’s
landed cost through Supplier’s efforts are included in Supplier’s agreed to QoQ
price reductions in Articles 4.1 and 4.2 and no further incremental Product
price reductions will result from these activities unless mutually agreed to by
the parties.
 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

4



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

4.6   Company and Supplier will form design for cost reduction teams for each
Product line with the objective of meeting market driven target cost for key
Products. Company will be responsible for developing target cost roadmaps for
key Products based on market price erosion expected in Company’s end market.
Design for cost reduction teams will review potential cost reduction ideas for
feasibility and identify opportunities for Supplier to perform design services
on a project-by-project basis. For each project where the opportunity for
Supplier to perform services is significant, the parties shall consider
structuring Supplier’s compensation for that project in the form of a sharing of
the cost reduction realized from the project (“Gain Share Model”). If parties
are not able to agree on the details of a Gain Share Model of compensation for a
project, Company may order design services from Supplier for that project in
accordance with Article 4.12.

4.7   Except as defined in Article 4.5, all reductions in the unit cost of the
Product realized through Company’s engineering efforts will result in a
commensurate reduction in the unit price of the Product upon the first calendar
quarter following implementation and will be incremental to Supplier’s QoQ price
reductions in Articles 4.1 and 4.2. Parties will review expansion of approved
vendor list (“AVL”) or drop-in component substitutions included in Company’s
formalized cost reduction plans but not implemented prior to the Effective Date
and determine which projects will be incremental to Supplier’s QoQ price
reductions and which will not.

4.8   For new PCBA Products introduced into manufacturing, the initial Product
price will be determined by the return on sales (“ROS”) Per Unit PCBA Pricing
Formula defined in Attachment A. Pricing for system level integration of new
Products will be determined based on Supplier’s quotation of material only cost
and value add for each Product and negotiation by the parties. Price for new
Products will be subsequently revised quarterly for the next three calendar
quarters based on the formula used to determine the initial Product price.
Company will realize all Product cost reductions achieved by Supplier or Company
during the first year of manufacture through the quarterly Product price
revision process. Subsequent quarterly Product price reductions following the
first year of manufacture will be determined based on the then QoQ price
reduction in effect for that Product line. Supplier shall submit PCBA Product
pricing to Company in accordance with Company’s timeline for quarterly price
administration and in the form of the Per Unit PCBA Pricing Formula and a
budgetary Product BOM based on expected weighted average cost of Material to be
used in the quarter. Any deviations from or adjustments to the Per Unit PCBA
Pricing Formula will be by mutual agreement of the parties.

4.9   Any increase in Material price that is above normal market price due to
Material shortages or allocations shall be absorbed by Supplier unless such
Material shortage or allocation is caused by Company’s request for Product above
the Forecast and upside limits in any applicable Flexible Delivery Arrangement
and the increase in Material price is incurred with Company prior approval. Any
such Material price increase for which Company is responsible shall be invoiced
at cost from Supplier to Company monthly on a per Material basis. The parties
agree to mutually determine, on a monthly basis, which components, if any, are
in a shortage or allocation condition and further, what impact such a status may
have on the pricing terms for Products or Services Supplier agrees to provide to
Company.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

5



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

4.10   In no event will Product price be increased for any additional labor
expense, including but not limited to overtime, Supplier may incur to meet
Company’s request for Product without Company’s written approval.

4.11   The parties shall agree on Supplier’s mark-up of Commercially Purchased
Items on a case-by-case basis.

4.12   Company may from time to time submit to Supplier requests for proposals
to perform the Services described in Article 3.5. Supplier shall promptly
provide quotations for such requests for Services and include in its quotations
such information as a statement of work, milestones, deliverables, and method of
compensation. Company and Supplier shall negotiate in good faith the fees, where
such fees do not already exist in this Agreement, to be reflected in an Order
for such Services and any additional terms and conditions prior to the
commencement of any work by Supplier.

4.13   Non-Recurring Engineering (“NRE”) charges shall be invoiced at Supplier’s
agreed upon fees for such Services and in accordance with Article 53 INVOICING
FOR SERVICES. If Supplier subcontracts any NRE Services to a third party,
Supplier shall invoice Company for the actual costs from the third party with no
additional markup by Supplier, unless Supplier adds tangible and additional
value to the Services performed by such third party.

4.14   Parties agree to establish a pay for performance program for delivery and
quality performance promptly after the Effective Date.

ARTICLE 5 - PAYMENT TERMS

5.1   Unless agreed to otherwise by the parties in writing, payment terms shall
be on or about [ *** ] days from the date of the Supplier’s undisputed invoice.

ARTICLE 6 - PURCHASE ORDERS

6.1   The parties contemplate that Company will place Orders from time to time.
This Agreement shall supplement the terms and conditions in the Orders,
excluding the pre-printed terms and conditions found on the reverse side of
Company’s Orders, which shall be deemed deleted. Each Order may set forth the
terms and conditions reflecting business requirements unique to a particular
ordering location. Should there be a conflict between the terms of this
Agreement and the terms of an Order, the terms of this Agreement shall prevail.

6.2   During the Term of this Agreement, Supplier agrees to accept all Orders
and Order Changes that conform to: 1) the parties’ agreements on Product
Forecast, Flexible Delivery Arrangements and lead-times, and 2) the terms and
conditions of this Agreement. If Company’s Order or Order Change does not
conform to the parties’ agreements on Product Forecast, Flexible Delivery
Arrangements and lead-times, Supplier shall acknowledge such Order or Order
Change with a delivery date based on reasonable commercial efforts within five
(5) business days. If Supplier rejects any Order or Order Change for
nonconformance to the terms and conditions of this Agreement, Supplier shall do
so in a written notice to Company within five (5) business days from the actual
date of receipt of the Order or Order
 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

6



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    Change issuance, stating the reason for the rejection; otherwise, such Order
or Order Change shall be deemed to have been accepted by Supplier, as of the
fifth (5th) business day after Supplier receives such Order or Order Change.  
6.3   Notwithstanding any other provision of this Agreement, an Order placed by
an international ordering Company on Supplier or Supplier’s affiliates may
incorporate terms and conditions necessary to meet local country legal or
business requirements so long as such local country terms and conditions are
agreed to by the parties in writing. In the event of a conflict between any
local country ordering terms and conditions and the terms of this Agreement, the
local country terms and conditions will prevail.

6.4   Company may at any time during the progress of Supplier’s manufacture of a
Product, performance of a Service, and/or supply of a Commercially Purchased
Item request additions, deductions or deviations (all hereinafter referred to as
“Order Changes”) from the Product, Commercially Purchased Item and/or Service
ordered. All Order Changes must be agreed to by the parties in writing and
include any agreed upon price or schedule changes (also reduced to writing),
which shall be determined in parallel to any execution of an agreed upon Order
Change.

6.5   Company may at any time terminate an Order without cause for any Product
or Commercially Purchased Item, in whole or in part, upon written notice to
Supplier. Upon notice of Order termination, Supplier agrees to stop all work
being performed on the terminated Order consistent with the quantities on the
Order being terminated. Unless otherwise specified in this Agreement, Company’s
sole liability to Supplier with respect to such terminated Order shall be as set
forth in Article 10 EXCESS FINISHED GOODS AND WORK IN PROCESS INVENTORY and
Article 11 EXCESS UNIQUE RAW MATERIAL INVENTORY. Company agrees to work with
Supplier to determine the most logical stopping point for Product in WIP.

6.6   Company may at any time terminate an Order for Services without cause, in
whole or in part, upon written notice to Supplier. In such case, Company’s
liability shall be limited to payment of the amount due for the Services
including any materials purchased or which have been ordered by Supplier and are
non-cancelable or non-returnable up to and including the date of termination
(which amount shall be substantiated with reasonable proof to Company) and no
further Services pursuant to such terminated Order will be rendered by Supplier.
Such payment by Company shall constitute a full and complete release and
discharge of Company’s obligations. In no event shall Company’s liability exceed
the price identified in the applicable Order for the Services being terminated.

6.7   Unless otherwise specified in writing by Company, upon termination of an
Order for Services, Supplier shall promptly return all appropriate Company
Information, all completed work, or partially completed work, along with all
related supporting documentation, notes, source code and other deliverables
related to the terminated Order to Company. Company shall reimburse Supplier for
reasonable costs to return such items with Company prior approval of such costs.
Notwithstanding anything to the contrary in the foregoing, the termination of
any Order for Services will not impact either party’s continuing obligations
under this Agreement which shall remain in full force and effect until otherwise
terminated pursuant to the applicable termination rights contained in this
Agreement.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

7



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           
ARTICLE 7 - CAPACITY PLANNING AND PRODUCT FORECASTING

7.1   Supplier agrees, throughout the Term of this Agreement and at no
additional cost to Company, to work with Company to transfer manufacturing of
the Products in accordance with Attachment K — SUPPLY NODE CONSOLIDATION AND
TRANSFER COSTS and maintain a level of Product manufacturing capacity and
flexibility that is consistent with Company’s business requirements. Supplier
shall be fully responsible for providing and maintaining all fixtures, tooling,
equipment and related items (collectively referred to as “Tooling” or “Tool”) in
support of Company’s production requirements unless the parties agree that the
Tooling is unique to the manufacture of Company’s Products. Supplier shall
notify Company of any unique Tooling requirements prior to manufacturing new
Product as either prototypes or production samples, whichever occurs first, and
Supplier shall provide Company a written quote for such unique Tooling
requirements. If Company agrees that the Tooling is unique Tooling, then Company
shall, at its option and cost, either consign the unique Tooling to Supplier or
authorize the Supplier in writing to purchase the unique Tooling. If the
Supplier purchases the unique Tooling, the purchase price of the unique Tooling
shall, unless otherwise agreed to by the parties, at Company’s option be either
1) amortized over a 3 year period in the unit cost of the Product if the price
of the unique Tool is greater than $5,000.00; or 2) charged by Supplier to
Company as a separate billable non-recurring engineering charge for which
Company shall issue an Order to Supplier. Title for Tooling paid for by Company
shall transfer to Company per Article 66 — TITLE TO TOOLING OWNED BY COMPANY.
For the cost of any unique Tooling amortized and not paid for during the Term of
the Agreement, the unpaid portion shall be paid for by Company upon termination
of the Agreement. For any unique Tooling used for a Product which Company
deletes from this Agreement, if the cost of such unique Tooling has been
amortized and not been paid for at the time Company deletes the Product, the
unpaid portion shall be paid for promptly upon deletion of the Product.

7.2   For the Term of this Agreement, Supplier agrees to maintain in working
condition any unique Tooling purchased by Supplier or consigned by Company
performing all routine and other maintenance including reasonable calibration as
may be required in order to maintain the unique Tooling at the same level of
functionality as when Supplier purchased or Company consigned such unique
Tooling. Notwithstanding the foregoing, Company and Supplier will review costs
for unique Tooling repair and any extraordinary calibration requirements for new
Products prior to Supplier incurring such costs and the parties will discuss, in
good faith, the allocation and or reimbursement of such costs. During the Term
of this Agreement, Supplier shall not sell unique Tooling purchased by Supplier
to any third party without the prior written consent of Company, and Company
shall always have the right of first refusal to purchase the unique Tooling at
the net book value thereof. Company shall reimburse Supplier for reasonable
shipping and other costs incurred by Supplier to decommission, prepare and ship
to Company any unique Tooling purchased by Supplier or consigned by Company.

7.3   Company will use reasonable commercial efforts to provide to Supplier, at
a minimum, a rolling 6-month forecast. The forecast will be updated periodically
and tied to Company’s demand planning process for all Products required under
this Agreement (the “Forecast”), and Supplier shall acknowledge delivery
capability as called for in the forecast documents or firm Orders placed by
Company. The parties will mutually agree as to the definition supplied within
the Forecast (i.e. weekly or monthly schedules). Except as otherwise provided
for in

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

8



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    the terms of any Flexible Delivery Arrangement agreed to by the parties, all
Forecasts, whether for use by Supplier or Supplier’s Material vendors, are for
planning purposes only and do not constitute a commitment to purchase by Company
except for the liability as set forth in Article 10 EXCESS FINISHED GOODS AND
WORK IN PROCESS INVENTORY and Article 11 EXCESS UNIQUE MATERIAL INVENTORY. The
Forecasts at the Product level are Company confidential pursuant to Article 37
CONFIDENTIAL INFORMATION and may not be shared with a third party without prior
written approval of Company, such written approval not being necessary with
regard to Material vendors on Company’s Approved Vendor List (“AVL”).   7.4   As
part of Company’s and Supplier’s supply chain management process, Supplier
agrees to provide Company’s Forecast at the Material item level including sub
assemblies to all third party Material vendors that are required to provide
Material to support the timely manufacture of Company’s Products by Supplier. In
addition, Supplier will use reasonable commercial efforts to establish with each
Material vendor delivery intervals, inventory stocking levels, and ordering
flexibility arrangements appropriately aligned with Company’s Forecast, delivery
lead time, inventory stocking levels and ordering flexibility arrangements
required of Supplier. Company agrees to use reasonable commercial efforts to
work with and support Supplier in establishing the foregoing including
implementing Flexible Delivery Arrangements with suppliers of high cost,
non-cancelable non-returnable Company Managed Material. At Company’s request,
Supplier shall provide Company with reports originated from Supplier’s Material
ordering and forecasting systems in order to show evidence that Supplier is
satisfactorily meeting these requirements.

7.5   Company shall use commercially reasonable efforts to advise Supplier
promptly if a Product is scheduled for end-of-life designation. Upon receipt of
such notice, the parties shall work together to prepare an end-of-life plan,
which shall include arrangements to compensate Supplier for all non-used and
non-cancelable/non-returnable Material, work-in-process, and finished goods
Products, consistent with Articles 10 and 11 below.

ARTICLE 8 - DELIVERY, FLEXIBLE DELIVERY ARRANGEMENTS, AND LATE DELIVERY

8.1   Supplier will purchase Material, manufacture Product, maintain Product
inventory and ship Product based on the Forecast and the flexible delivery terms
outlined in Attachment B including safety stock levels of Material,
work-in-process and/or finished goods and upside flexibility limits
(collectively the “Flexible Delivery Arrangements”). Company shall provide
Forecast and blanket Orders for each Product subject to a Flexible Delivery
Arrangement.

8.2   Supplier agrees to create regional stocking locations as required to
provision orders that meet market lead time requirements subject to agreement on
cost and terms.

8.3   Supplier agrees that all Forecasts provided by Company in relation to a
Flexible Delivery Arrangement are for planning purposes only and shall not be
deemed a commitment by Company except for the liability as set forth in
Article 10 EXCESS FINISHED GOODS AND WORK IN PROCESS INVENTORY and Article 11
EXCESS UNIQUE RAW MATERIAL INVENTORY. Supplier shall use commercially reasonable
efforts to satisfy Company’s Product requirements that may be in excess of any
delivery flexibility or Forecast change limits agreed to by the parties under a
Flexible Delivery Arrangement

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

9



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

8.4   For Products or Commercially Purchased Items not subject to a Flexible
Delivery Arrangement, Supplier and Company shall agree on a delivery interval or
lead-time. For the purposes of evaluating Supplier’s delivery performance
against lead-time, it is understood by the parties that lead-time is measured
from the time Company’s Order is received by Supplier until the time the
conforming Product or Commercially Purchased Item is delivered to Company’s
designated ship-to location. Supplier agrees to use commercially reasonable
efforts to promptly notify Company of any foreseeable condition that would
affect Supplier’s ability to meet the lead-time. Products or Commercially
Purchased Items may be delivered by Supplier to Company up to three (3) days
early and zero (0) days late.

8.5   In the event of Supplier’s failure to deliver conforming Product within
the time frame agreed to between the parties in this Agreement or an Order
placed pursuant to this Agreement, Company shall have the right to: (a) cancel
such Order or (b) extend such delivery time frame to a later date, subject,
however, to the right to cancel as in (a) preceding, if delivery is not made or
performance is not completed on or before such extended delivery date. If
Supplier is unable to meet the acknowledged delivery date(s) set forth in an
Order using the method of transportation set forth in the Order, Supplier shall
be responsible for paying all premium transportation costs necessary to deliver
the requested Product to Company by the acknowledged delivery date(s) indicated
in the Order or as soon thereafter. This paragraph shall not apply during the
time Supplier’s failure to deliver is caused by one or more of the following
provided Supplier has promptly notified Company in writing on the existence of
such condition and the impact on delivery: 1) industry allocation or shortages;
2) Company initiated Engineering Change Orders; 3) non-performance of vendor,
directed as purchasing source by Company, when Supplier has demonstrated proper
execution of Manufacturing Resource Planning (“MRP”) and commercially reasonable
efforts to follow-up with vendor; 4) Company’s failure to perform its
obligations under this Agreement including delivering accurate Forecasts; and 5)
transportation delays caused by a Company designated carrier.

8.6   Supplier agrees to promptly notify Company’s buyer, as identified on the
Order, of any foreseeable condition that would affect Supplier’s ability to meet
the acknowledged delivery date or lead-time. Supplier’s compliance with the
foregoing does not relieve Supplier of the delivery performance requirements or
other conditions set forth in this Article 8.

ARTICLE 9 - TRANSFER TITLE AND RISK OF LOSS, DELIVERY POINT AND SHIPPING

9.1   Title and risk of loss and damage for Product shall transfer to Company
when Supplier has delivered the Product to Company’s specified carrier at the
delivery point unless otherwise agreed to in writing between the parties.

9.2   Unless otherwise agreed in writing between the parties, the delivery point
for Product shall be FCA (Incoterms 2000) from agreed upon Supplier’s
manufacturing or service facility. Unless otherwise agreed to by the parties,
Supplier will be exporter of record and Company will be importer of record for
international shipments requiring import/export.

9.3   Unless otherwise specified in an Order, Supplier shall: (1) ship the Order
complete; (2) ship to the destination designated in the Order; (3) ship
according to routing instructions designated in the Order; (4) place the Order
number on all subordinate documents; (5) enclose a packing memorandum with each
shipment, encase the packing memorandum in a moisture proof pouch or holder,
place the packing memorandum on the side of the shipping container, and if
multiple containers, place it on the first container and, when more

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

10



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    than one package is shipped, identify the package containing the memorandum;
and (6) mark the Order number on all packages and shipping papers.   9.4   The
following information shall be placed on all packing memorandums: (1) Supplier’s
name; (2) address of shipping location; (3) Order number; (4) Order item or line
number; (5) Company’s Comcode as stated on the Order; (6) Product or
Commercially Purchased Item description as stated on the Order; (7) quantity
shipped; (8) unit of measure as stated on the Order; (9) end customer order
number, end customer spec/req number, and end customer item number when
identified on the Order; (10) carrier and shipper’s reference number/bill of
lading, and (11) if required by law in the destination country, a list of all
serial numbers for Product or Commercially Purchased Item shipped.

9.5   Company shall provide packing instructions. Supplier shall consolidate all
Orders with the same service level going to the same address on the same day and
ship in accordance with the routing instructions given by Company or Company’s
authorized agent. Shipping and routing instructions may be altered by Company in
writing which Supplier shall use reasonable commercial efforts to comply with.
If Supplier does not comply with Company’s shipping or routing instructions,
Supplier authorizes Company to deduct from any invoice of Supplier (or to charge
back to Supplier) any increased, documented costs incurred by Company as a
result of Supplier’s noncompliance, such deduction, if any, to be mutually
agreed upon in advance of such off-set or charge back. Company shall not
exercise its rights under this paragraph if Company failed to provide Supplier
timely information in order to comply with this Article 9.5; if Company is
responsible for providing Supplier imprecise or inaccurate information resulting
in a delayed or incorrectly shipped Product delivery; or if such shipping and
routing instructions are modified by Company outside a two (2) business day
window in advance of shipment; or where a good faith dispute exists as to the
legal sufficiency of the requirements called for by Company to ship Products
through various third countries outside of the U.S.

9.6   Supplier will provide resources to interface and coordinate domestic and
international shipment activities with Company and/or Company’s authorized
agent. In addition, Supplier will work with Company to reduce Company’s
logistics costs through collaboration on logistics strategy and freight
consolidation.

ARTICLE 10 - EXCESS FINISHED GOODS AND WORK-IN-PROCESS INVENTORY

10.1   On a monthly basis, Supplier shall identify to Company, Product in
Supplier’s finished goods inventory (“FGI”) that is either in the dollar
aggregate in excess of [ *** ] of supply or is aged more than [ *** ] at an item
level. Product includes PCBA’s and other sub-assemblies that Supplier has
performed all necessary manufacturing operations and is ready to ship to
Company. In addition, Materials and subassemblies with a unit price of $500.00
or greater and held in Supplier’s direct fulfillment phase of manufacturing for
final manufacturing steps shall be considered FGI for the purposes of this
Article 10.1.

 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

11



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    Such FGI, as defined in this Article 10.1, shall be considered “Excess FGI”
provided that it was the result of Company’s complete or partial termination
without cause of an Order, change in Specifications, Engineering Change Order,
or change in Forecast and was manufactured consistent with Supplier’s
manufacturing cycle times and the delivery requirements of Company’s Orders and
Flexible Delivery Arrangements. [***] of supply as used in this Article 10.1
will be determined by [***].   10.2   Upon Supplier’s notification to Company of
Excess FGI, Supplier shall provide documentation as reasonably requested by
Company that Supplier manufactured the Excess FGI consistent with the Supplier’s
manufacturing interval and Company’s delivery requirements. Supplier shall,
immediately following notification of Excess FGI, take the following steps to
mitigate Excess FGI that is identified in Supplier’s report as reasonably
requested by Company:

  a)   attempt to reconfigure the FGI to fulfill Orders and Forecasts for other
Products; and

  b)   attempt to use the FGI to meet repair demand.

    Within 5 calendar days, Supplier will provide Company documentation on its
mitigation efforts and Company, within two (2) calendar weeks from date of
initial notification of Excess FGI, will issue Orders for a sufficient dollar
volume of Product to reduce the overall finished goods inventory to [***] supply
and issue Orders for any items that have aged more than [***]. Aggregate Excess
FGI value will be calculated after deducting Order value of any [***] aged
inventory. Pricing for Excess FGI shall be in accordance with Article 4.1
SUPPLIER COMPENSATION. Supplier will follow Company’s instructions for the
disposition of Excess FGI. Company may decide to consign Excess FGI that was
purchased from Supplier and Supplier agrees to store such consigned Excess FGI.
Company will pay Supplier a fee of [ *** ] percent per month, prorated weekly
but billed monthly, for any consigned Excess FGI. This consigned Excess FGI will
be identified separately from normal FGI. Supplier agrees to use consigned
Excess FGI to fulfill Company’s demand prior to use of normal FGI.   10.3  
Prior to a Product transfer to another manufacturing location, Company and
Supplier will agree on a plan that addresses the sharing of all transfer costs
and specific liability associated with the creation of a transfer inventory
buffer. In the absence of a comprehensive plan that addresses transfer buffer
inventory costs and liability the following criteria will take effect:

  a)   if the transfer is Supplier-initiated (e.g. plant closure), then no cost
associated with the transfer buffer is passed to Company;     b)   if the
transfer is jointly initiated, then the transfer buffer cost will be shared
50:50; and

 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

12



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

  c)   if the transfer is Company-initiated, then the transfer buffer cost will
be fully borne by Company.

Transfer buffer inventory is defined as the planned finished goods inventory
(“FGI”) that is greater than [***] demand that is planned to buffer a product
transition from one site to another. Company and Supplier will establish the
buffer inventory requirements prior to the transfer. The cost of transfer buffer
inventory will be calculated monthly as follows: ((beginning transfer inventory
plus ending transfer inventory)/2) X [ *** ].
At the end of the transfer period, unconsumed FGI created as a result of a joint
or Company initiated transfer will be treated as normal FGI and will then fall
under the standard rules covering Excess FGI. Unconsumed FGI that was created as
the result of a Supplier initiated transfer and which did not appear on Company
forecasts will be the responsibility of Supplier, except that Company shall be
responsible for any unconsumed FGI that represents safety stock incremental to
the requirements of the transfer period plus [***] Supplier created at Company
request.
ARTICLE 11 - EXCESS UNIQUE RAW MATERIAL INVENTORY

11.1   At the end of every calendar quarter, Supplier shall identify to Company,
Unique Material in Supplier’s inventory that is in excess of [ *** ] of supply.
Such inventory shall be defined as “Excess Unique Material Inventory” provided
that it was the result of either Company’s complete or partial termination
without cause of an Order, a change in Specifications, an Engineering Change
Order, discontinuance of a Product or a change in Forecast; and was purchased by
Supplier consistent with the vendor’s lead-time and the delivery requirements of
Company’s Orders and Flexible Delivery Arrangements. Supplier shall calculate
days of supply of Unique Material Inventory at the item level based on the
Unique Material requirements necessary to support Company’s current Forecast.  
    Unique Material is defined as all Material that is not identified in
Attachment C. Company and Supplier shall review first tier system level Product
BOMs on an annual basis to determine what changes, if any, should be made to
Attachment C. Any Material that is not Unique Material will be designated as
Commercial Material. Supplier shall have all liability for Commercial Material.
The effective date of Attachment C shall be the day of the first calendar
quarter following the Effective Date of this Agreement. Until Attachment C is
effective, Material will be considered Unique or Commercial based on the parties
designation prior to the Effective Date. In the event Material was not
determined to be Unique or Commercial prior to the Effective Date, it shall be
deemed Unique until the day of the first calendar quarter following the
Effective Date.

11.2   Upon Supplier’s notification to Company of Excess Unique Material,
Supplier shall provide documentation as reasonably requested by Company that
Supplier purchased the Excess Unique Material consistent with the Material
vendor’s lead-time, Company’s delivery requirements, and has acted diligently
and timely in its attempt to mitigate the Excess Unique Inventory. Supplier
shall, for 30 days following notification above, continue to take the following
steps to mitigate Excess Unique Material that is identified in Supplier’s report
as reasonably requested by Company:

 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

13



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

  a)   attempt to utilize Excess Unique Material for other Products manufactured
for Company;   b)   attempt to utilize Excess Unique Material for products
manufactured for Supplier’s other customers subject to Company’s prior written
approval not to be unreasonably withheld;     c)   attempt to cancel and/or
return Excess Unique Material to the original vendor for full purchase value
where contractually possible; and     d)   attempt to mitigate Excess Unique
Inventory by identifying such inventory on Company’s supply chain portal and
selling any requested inventory to portal participants.

    At the end of the 30 day mitigation period above, Supplier will provide
documentation of its mitigation efforts and Company will provide Supplier within
15 days an Order to purchase Excess Unique Material Inventory. Pricing for
Excess Unique Material shall be in accordance with the current costed BOM. For
Material purchased by Company that is identified as Obsolete Material, Company
will also pay a cost of acquisition fee determined by the Material Markup
identified in the Manufacturer Per Unit Pricing Formula shown in Attachment A.
Obsolete Material shall be defined as Excess Unique Material that has no demand
within the forecast horizon.   11.3   Supplier shall follow Company’s
instructions for the disposition of any Excess Unique Material Inventory after
purchase by Company. Should Company request Supplier to ship such purchased
Excess Unique Material Inventory to Company or Company’s designated third party,
Company shall pay Supplier a [ *** ] cost of acquisition fee. Should Company
request that Supplier store such purchased Excess Unique Material Inventory,
Supplier agrees to store such Excess Unique Material Inventory for Company at a
fee of [***] per month of the Material cost. In the event Supplier has a future
need for any Unique Material for which Company has communicated to Supplier is
available from Company, Supplier agrees to purchase such Unique Material from
Company, at the current costed BOM price, prior to taking delivery of additional
Unique Material from a third party vendor.

ARTICLE 12 - MATERIAL PROCUREMENT BY SUPPLIER

12.1   Supplier shall only purchase Material from vendors listed on Company’s
Approved Vendor List (“AVL”) or the vendors franchised distributors for the
manufacture or repair of Products unless otherwise agreed to in writing. Company
and Supplier shall mutually agree upon vendor quality and component engineering
requirements promptly after the Effective Date.

12.2   Prior to the manufacture of any new Products for Company by Supplier,
Company shall provide Supplier a Product BOM that will include Material
identification information; approved Material vendors; and, at Company’s option,
any Material pricing negotiated by Company (“Company Managed Material”).
Supplier shall provide Company an itemized costed BOM showing Supplier’s
best-negotiated price for all BOM items Company has not provided Supplier with a
Material price (“Supplier Managed Material”). Supplier’s purchase of Material at
Company negotiated prices is subject to the following conditions:

 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

14



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

  (a)   Supplier shall use Material purchased at Company negotiated prices only
for the manufacture or repair of Product sold to Company under this Agreement
except for mitigation of Excess Unique Material defined in Article 11.3.     (b)
  Supplier shall establish the terms and conditions of purchase for Company
Managed Material and Supplier Managed Material. If requested by Supplier,
Company shall use reasonable commercial efforts to work with and support
Supplier in its negotiations of terms and conditions of purchase and Flexible
Delivery Arrangements with the vendors of Company Managed Material including, at
Company’s discretion, Company’s participation in the negotiations.     (c)  
Supplier shall hold in confidence any and all information related to Company’s
purchase agreement(s) with the Material vendors, including, but not limited to,
technical information, forecasts and Company’s prices. Supplier hereby agrees to
use such information only for the purpose of fulfilling its obligations under
this Agreement. Supplier will use best efforts to share such information only
with employees and authorized representatives with a need to know and will
instruct such individuals regarding their obligation to maintain such
information as confidential and as the sole property of Company.     (d)  
Supplier acknowledges and agrees that Company may at any time withdraw its
authorization from Supplier to purchase said Material as described herein.

12.3   Supplier is authorized to purchase Material and Commercially Purchased
Items consistent with the applicable Material lead-times and the delivery
requirements of Orders and Flexible Delivery Arrangements. Supplier shall use
reasonable commercial efforts to minimize lead times for Material and
Commercially Purchased Items in order to minimize Company’s liability pursuant
to Article 11 EXCESS UNIQUE MATERIAL. Supplier shall also take all reasonable
commercial steps to manage the ordering, delivery and stocking of Material and
Commercially Purchased Items in a manner that will minimize the potential levels
of Excess Inventory as described in Article 11. Supplier shall provide Company
every quarter a listing of Material lead-times in excess of eight (8) weeks and
lead -time reduction plans.

12.4   Supplier agrees to implement a First In First Out (“FIFO”) inventory
system. Supplier shall monitor this FIFO inventory system to ensure the Material
purchased and received first by Supplier shall be the Material consumed first
during the manufacture of Products.

12.5   Supplier shall be responsible for communicating requirements for and
receiving and tracking of product change and manufacturing discontinuance
notices from manufacturers of Material and Commercially Purchased Items in
accordance with Company’s Specification CDOC-L3-103 Issue 1 dated June 10, 2005
titled “Lucent Technologies PCN Requirements for EMS Partners and Suppliers.”
Supplier shall forward all such notices to Company by email at pcn@lucent.com.
Any changes to Specification CDOC-L3-103 will be processed through the
Engineering Change Order process provided in Article 20.3 below.

12.6   In the event Supplier receives a manufacture discontinuance notice for a
Material item or a Commercially Purchased Item and the item being discontinued
does not have a replacement or substitute approved by Company prior to the last
time buy date from the manufacturer, Supplier agrees to purchase and store such
discontinued item during the Term of this

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

15



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    Agreement at a quantity specified in writing by Company. Supplier’s
aggregate amount of discontinued Material on hand shall not exceed [ *** ] of
the dollar value of all Material, work-in-process and finished goods inventory
on hand. Company will maintain this limit by purchasing, from Supplier on a
quarterly basis, discontinued Material inventory over this [***] at the price
paid by Supplier. A handling fee to be agreed upon by the parties shall be added
to the price of the discontinued inventory purchased by Company from Supplier if
the discontinued inventory is not usable by Supplier. Supplier shall store any
discontinued inventory purchased by Company at a fee of [ *** ] of the inventory
value per month. At the expiration or termination of this Agreement, Company
shall purchase from Supplier any discontinued Material inventory Supplier owns
and purchased at Company instruction.   12.7   Prior to ordering Material from a
third party vendor to support the manufacture of Products by Supplier for
Company or on a reasonable commercial efforts basis the manufacture of products
for Supplier’s other customers, Supplier agrees to first purchase at mutually
agreed to price and 45 day payment terms any equivalent Material that is owned
by Company or Company’s vendors, and Company has communicated to Supplier is for
sale to Supplier.

12.8   Supplier agrees to provide to Company, on a quarterly basis, electronic
and/or written reports, the format and content of which shall be agreed upon by
the parties, which demonstrate Supplier’s total volume of actual purchases of
Material that are based upon Company’s BOM and utilized in the manufacture of
Product. This report shall also include, but not be limited to, a complete
listing of the Material purchased by Supplier, quantities purchased by Supplier
from the Material vendors including the budgetary prices, and the Material
prices charged to Company identified by Product identification and/or Order.

ARTICLE 13 - EMERGENCY BACKUP MANUFACTURING PLAN

13.1   Supplier will, within one hundred twenty (120) days after the Effective
Date, provide to Company an emergency manufacturing backup plan for those
facilities for which no emergency backup manufacturing plan has previously been
provided by Supplier to Company. Such emergency backup manufacturing plan,
following a catastrophic event, Force Majeure Condition, or any other condition
in which Supplier will be unable to produce and ship Product to meet Company’s
requirements for at least thirty (30) days, would allow Supplier to manufacture
and ship the impacted Product in a commercially reasonable and timely manner
from one or more of its other manufacturing facilities upon the written approval
of Company.

13.2   The relevant emergency backup manufacturing plan(s) will be reviewed and
modified by mutual agreement of the parties, as necessary from time to time.

13.3   In the event that the emergency backup manufacturing plan fails its
essential purpose, the Company may at its option, terminate this Agreement or
Order (with respect to the Product identified in the Order and affected by such
delay or failure) at no charge, and/or exercise any other rights and remedies it
may have, pursuant to this Agreement and at law or at equity.
 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

16



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           
     ARTICLE 14 - DESIGN, NEW PRODUCT INTRODUCTION AND ENGINEERING SERVICES

14.1   Parties agree to develop a process to review opportunities for Supplier
to provide design services to Company through joint opportunity assessment and
process for scope of work evaluation with goal of reducing Company’s design
expenses. Supplier shall establish a virtual lab in its Shanghai location with
investment in design and test capabilities linked with specific design services
to be provided to Company at mutually agreed to cost and performance levels.

14.2   At Company’s request, Supplier agrees to provide new production
introduction services as defined in Attachment E — NEW PRODUCT INTRODUCTION
including but not limited to dedicated engineering and project management
resources to perform DFx reviews, development of assembly and test instructions
and production of prototype units to support the timely development, design and
introduction of new products. Supplier compensation for performing activities
such as DFx reviews, developing assembly and test instructions and similar type
manufacturing assistance is included in Supplier’s prices for production of
models and prototypes.

14.3   Parties agree to form design for cost reduction teams for each Product
line with a goal of achieving market based target costs for key Products.
Parties will develop a process to jointly assess opportunities and scope of work
evaluation for Supplier to provide value engineering services. Reductions in
Product cost due to Supplier value engineering activity will be shared between
the parties based on a “gain share formula” to be agreed upon prior to the
commencement of value-engineering services.

ARTICLE 15 - QUALITY

15.1   Specifications — Supplier will provide Products in accordance with
specifications defined in this Agreement and as provided to Supplier by Company
from time to time for the design, and manufacture of the Product including but
not limited to bills of material, approved vendor lists, schematics, assembly
drawings, test programs and instructions, quality requirements, packaging
requirements and statements of work (“Specifications).

15.2   Product Plan — The “Product Plan” contains Company Product family quality
and data reporting requirements. Supplier must establish internal process
controls to meet Company requirements as set forth in the Product Plans and
agreed by the parties.

15.3   ISO and TL Requirements — Supplier will obtain and maintain
certifications for ISO 9001:2000 and TL9000 registered by an accredited
registrar for all of Supplier’s operations which contribute to the design,
development, production, delivery and repair service of Product. For those
Supplier sites engaged in manufacturing services to Company and not currently
certified to these standards, Supplier will provide a timeframe to complete
certification that is acceptable to Company. Type of TL9000 certification (e.g.,
TL9000-H, TL9000-H,S etc.) will be based on the Products and Services provided
by Supplier. When requested, Supplier will furnish subsequent to each
re-certification or surveillance audit, a copy of the quality plan and periodic
audit documentation including the result report of internal ISO/TL audits.
Supplier shall provide TL9000 metrics on a monthly basis, by location and
Product category as requested by Company. Supplier and Company will work
cooperatively to identify and implement any ISO and TL requirements for
Supplier’s key subcontractors. Exceptions to Article 15.2 will be at Company’s
discretion.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

17



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

15.4   Quality Audits — Supplier agrees to allow on-site quality management
system type audits (e.g. ISO 9001, ANSI/ESD 20.20 or equivalent, Lucent Supplier
Capability Assessment (“LSCA”) and TL 9000) as well as on-site manufacturing
process evaluations by Company or Company’s designated representative. All
on-site visits shall be at Supplier’s and its subcontractor’s locations that
supply Product, Material, or Services used in Company’s final Product. The
timing of such on-site visits is at Company’s discretion, with a minimum two
(2)-week notification period except in those situations in which Company has
identified a quality problem that would prohibit Company or Supplier from
shipping Product. Supplier agrees to implement and report the status of a
Corrective Action Plan (“CAP”) for all unacceptable issues within an agreeable
time frame. Supplier shall agree to have an improvement program in place, which
will allow it to attain and maintain acceptable ratings (for LSCA a rating of
“preferred” with no elements unacceptable or conditional) or equivalent on all
quality management system elements as agreed to by Company and Supplier.

15.5   Source Inspection — Supplier shall permit Company, at Company’s
discretion, to inspect and test Product at Supplier’s location (“Source
Inspection”). If the Product inspection performance results do not meet
Company’s reasonable expectations after a period of time or the number of lots
inspected as specified in the Specifications, the cost of continued Source
Inspections shall be borne by Supplier subject to Supplier’s reasonable approval
of such source inspector and costs prior to the Source Inspections. Source
Inspections paid for by Supplier may be discontinued or reinstated, dependent
upon the shipped Product quality level, at the reasonable discretion of Company.
      Supplier shall allow Company’s customer(s) to conduct onsite evaluations
of Company’s Product, or allow for inspection of Company’s Product by Supplier
or Company, given Company’s customer inspection requirements.

15.6   First Article Inspection — Supplier shall perform a first article
inspection and prepare a first article inspection report when mutually agreed to
by the parties. First article inspections may be requested whenever a Product
goes through one or more of the following stages at Supplier’s location:
Specification issue change, Material change, manufacturing location change, new
Material incorporated into Product or new Material Supplier added to the AVL,
and at Company’s discretion for a process change or a Tooling change. Supplier
shall show the Comcode, Specification Issue #, and Order number on the top of
the first page of the first article inspection report. The report should
identify the specification element being verified, the allowable tolerance, and
the actual measurements. The first article inspection report is to be sent to
Company’s designated representative for approval prior to shipment of the
Product.

15.7   Production Samples — Prior to Product production approval, Supplier shall
make available (on-site at Company’s discretion and at Company’s request), a
minimum quantity of sample Product produced in a continuous run on permanent
manufacturing equipment to Company’s designated representative for examination
and subsequent approval by Company. Supplier shall not make any shipments under
an Order prior to approval of said sample production units by Company. Unless
otherwise specified in this Agreement, the sample production units shall be
retained and title shall vest in Company upon delivery. These samples will be
supplied under an Order issued by Company

    Supplier is expected to inspect sample production units to all applicable
Specifications, and then to provide this information, along with a certificate
of compliance, to Company. If the

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

18



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    sample production units do not comply in all respects with the agreed to
Specifications, Supplier shall submit additional production units for approval.
If Supplier does not submit additional production units that comply with the
Specifications within the time frame specified in the date of Company’s written
notification to Supplier, Company shall have the right to terminate any Orders
for such Product without any cost or charge to Company except for Supplier’s
costs for Unique Material and unique Tooling to perform the Order.   15.8  
Product and Manufacturing Quality — The requirements defined in the latest issue
of Company Specification X-21284 Issue 4 dated March 21, 2001 entitled “Lucent
Technologies End Point Requirements for Soldered Electrical and Electronic
Subassemblies” apply to all Products and Services unless there exists a conflict
with Product or Services specific Specifications, then such Product or Services
specific Specifications as applicable shall prevail. Any changes to
Specification X-21284 Issue 4 dated March 21, 2001 will be processed through the
Engineering Change Order process provided in Article 20.3 below.       Supplier
commits to establishing verification points throughout its manufacturing and
repair process to validate through visual and mechanical inspections, tests, and
with the use of statistically valid sampling plans (e.g., per ANSI/ASQC Z1.4 and
Z1.9-1993), that Product conforms to the Specifications and standards of
acceptable workmanship. Supplier shall report inspection, test and repair data
per the latest issue of Company’s Specifications titled “MTRAP Data Collection
Requirements” Issue 9, dated August 4, 2004 and “E-1025 DCF Test Data Format
Standard Reference Issue 6.0, which are available on Company’s SCN Portal
<<http://scportal.lucent.com>>. Any changes to these Specifications will be
processed through the Engineering Change Order process provided in Article 20.3
below. The frequency for data collection will be real or near-real time, at
least once per day. The parties shall mutually agree on schedule for deployment
of MTRAP reporting if not in place as of the Effective Date. Verification of in
process data and corrective action associated with the data may be requested by
Company periodically. Company reserves the right to make suggestions for
improvement based on these data.       Supplier shall continuously review
Product return data, including data from field returns, to ensure that the scope
of the verification process includes the requirement(s)/condition(s) under which
the return Product failed. Supplier shall perform a detailed analysis of all
returned Product found defective, identify root cause and implement the
appropriate corrective action. Any Product found defective shall be corrected
before shipment to Company.       Supplier shall perform a final out-of-box
audit on Product to assess outgoing quality. Inspection criteria and sampling
plan shall be agreed to by the parties in the Product Plan. For Product shipped
directly from Supplier to Company’s customer or to Company’s finished goods
warehouse, Supplier shall implement a customer quality audit program as agreed
to by the parties in the Product Plan to assess and report on outgoing quality
performance.   15.9   Supplier and Subcontractor ESD Requirements — All of
Supplier’s and its subcontractors’ operations contributing to the manufacture
and repair of Product shall be ANSI/ESDS20.20, registered by an accredited
registrar within 6 months of the Effective Date, as well as compliant with
Company Specification X-21342, Issue 1, dated January 12, 2001 titled “Lucent
Technologies Requirements for Electrostatic Discharge (“ESD”) Mitigation”.
Supplier and its subcontractors’ ability to manufacture and handle ESD sensitive
(ESD)

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

19



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    Material or assemblies shall be evaluated and classified by Company
Specification X-21341, Issue 2, dated May 1, 2003 entitled “Lucent Technologies
Electrostatic Discharge (ESD) Program Analysis Survey For Non-Lucent
Technologies Locations”. Supplier and its subcontractors shall work to achieve
and maintain a scoring classification of “Preferred” as defined in Company
Specification X-21341.   15.10   Supplier and Subcontractor Component Handling
and Storage Requirements — Supplier and its subcontractors are required to
handle and store components per IPC/JEDEC J-STD-033 and the latest version of
Company’s Specification X-21377 entitled “Storage Requirements for Components
used in Lucent Technologies Products. Any changes to Specification X-21377 will
be processed through the Engineering Change Order process provided in
Article 20.3 below. At Company’s request, Supplier agrees to provide an internal
document detailing Supplier’s and its subcontractor’s component handling and
storage procedures.   15.11   Traceability — Supplier agrees to establish a
traceability process for all its facilities which manufacture Product for
Company under this Agreement. This process shall include a procedure for
preserving the identity and origin of Products and Material incorporated in the
Products to isolate and recall suspect Products from use and trace the cause of
failure to specific lots or units of Products. At a minimum, this capability
should maintain a date stamp and record of process steps via serial number. This
record should include test data. This capability will enable traceability of
serial numbers in the field back to all manufacturing process steps and results.
Additional levels of traceability will be defined in the Specifications and, if
agreed by Company and Supplier, may require serialization of critical components
and sub-assemblies, which are formally associated or linked with the finished
unit serial number. This association must be maintained as a formal quality
record. Based on this information, traceability to the critical
components/sub-assemblies is available via the serial number of the Product and
vice versa.

15.12   Supplier Corrective Action Request (“SCAR”) — Non Conforming Product
Corrective Action Procedures — The procedure for Supplier responding to Company
for Product non-conformities detected by Company is as follows: When
nonconforming Product is found by Company, a SCAR may be issued to Supplier
through Company’s corrective action IT system. Supplier shall respond to
Company’s SCAR through Company’s corrective action system as follows:

1. Supplier shall use the 3 — 20 rule for addressing a SCAR.
a. 3 working days to perform a containment action. (See 2.a.)
b. 20 additional working days for complete analysis and implementation. (See
2.b. through 2.f.)
2. The SCAR response shall include the following information:
a. Immediate actions for containing the nonconformance;
b. A description of the root cause of the problem;
c. The proposed corrective action or solution to the problem;
LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

20



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           
d. The actual implementation date of the corrective action;
e. The verification results, which show that the corrective action was
effective;
f. The actual date of the verification of effectiveness.

  3.   If additional time is required for completing the SCAR response, Supplier
shall submit a request for additional time to Company using the corrective
action system.     4.   Based on the severity of the issue, Company reserves the
right to alter the response time for any SCAR. For an urgent priority SCAR (e.g.
line down), the response time intervals are stated below.

  a.   2 days to perform a containment action, regardless of weekends or
holidays if requested. (See 2.a.)     b.   5 day initial root cause analysis    
c.   10 additional working days for complete analysis and implementation. (See
2.b. through 2.f.)

15.13   Product Return Rate Calculations — The reporting of field replaceable
unit (“FRU”) return rates is a Company end customer requirement. This
requirement applies to all Product manufactured by Supplier for Company. The
maximum return rates for each FRU will be defined by Company in the Product
Plan. A corrective action plan by Supplier is necessary when the FRU maximum
return rate set forth by Company is exceeded and it is a defect attributable to
Supplier. Supplier also agrees to work with Company to identify and develop a
plan to address defects not attributable to Supplier.

15.14   Failure Mode Analysis and No Trouble Found Requirements — For defective
Products returned to Supplier by Company, Supplier shall perform a failure mode
analysis at Company’s reasonable request, which analysis shall be at a minimum
completed to the component level. Material level failure modes shall be
recorded, and if repetitive failures are detected, failed Material found
defective shall be accumulated for the purpose of determining the root cause of
repetitive occurrences. The corrective action status of the analysis of
identified repetitive Material failures shall be reported to Company when
requested. If the analysis of Company returned Product is found to be within the
Product workmanship and functional Specifications (i.e. a no trouble found
condition), then Supplier shall track these no trouble found (“NTF”) conditions
and notify Company of said findings at a frequency defined in the
Specifications, so that the appropriate investigative measures may be taken to
determine root cause.   15.15   Epidemic Failure Conditions and Corrective
Action Requirements -       An “Epidemic Failure Condition” shall be considered
to exist when one or more of the following conditions occur:

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

21



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

  (a)   Failure reports or statistical samplings show [ *** ] or more of Product
installed or of Product shipped during any two (2) consecutive months, or as
described in the Specifications exhibit a similar highly objectionable symptom
such as loud noises, deformation of housing or other disconcerting symptoms of
this type.     (b)   One (1) or more instances of Product discovered to contain
a potential safety hazard (such as personal injury or death, fire, explosion,
toxic emissions, etc.).     (c)   Product Dead on Arrival (“DOA”) failures
exceed [ *** ] or more of Product installed or of Product shipped during any two
(2) consecutive months, or as described in the Specifications. For the purpose
of this Agreement, DOA shall be defined as any Product that during the test,
installation or upon its first use fails to operate in accordance with the
Specification. Visual/mechanical/appearance DOA is defined as any Product
containing one or more major defects that would make the Product unfit for use
or installation.     (d)   When the Product field return rate is statistically
greater than the predicted mean time between failure (“MTBF”) rate. Predicted
MTBF rate shall be calculated using the Telecordia standard. When periodic
monitoring of the field data shows that a circuit packs’ MBTF is not being met,
Supplier shall report such condition to Company. At the same time, Supplier
shall perform a ninety (90) percent confidence interval analysis of the field
data and determine if such field data meets the predicted MBTF. If not then this
constitutes an Epidemic Failure Condition.

    Only major functional visual, mechanical and appearance defects that have
the same root cause are considered for determining an Epidemic Failure
Condition. Product could be either sampled or, at Company’s option, 100% audited
at Company’s or Supplier’s warehouses, factories or Company’s end customer
locations. If Product is sampled, the data must have ninety-five percent (95%)
or better statistical confidence. A major defect is one that will surely cause
operating failure or increased installation effort.       Upon notification of
the Epidemic Failure Condition to Supplier, Company shall have the right to
postpone shipments of any affected Product by giving written notice of such
postponement to Supplier, pending correction of the Epidemic Failure Condition.
Such postponement shall temporarily relieve Supplier of its shipment liability
and Company of its shipment acceptance liability.       Notwithstanding any
other provision of this Agreement, if within [***] from shipment date of
Product, Company notifies Supplier that Product shows evidence of an “Epidemic
Failure Condition,” parties shall immediately work together to determine the
root cause of the Epidemic Failure Condition. If the root cause is (1) due to a
cause covered by Warranty without regard to the Warranty Period, or (2) due to
Supplier Managed Material, and if the root cause falls into one of the
categories listed above, then this condition constitutes a “Supplier Epidemic
Failure Condition.” For purposes of clarification, Supplier’s obligations for a
Supplier Epidemic Failure Condition relating to a Product unit shall continue
for a period of [***] after the shipment of such Product unit.
 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

22



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           
Supplier shall provide a Corrective Action Plan (CAP) for any Supplier Epidemic
Failure Condition. The CAP shall be provided to Company within five (5) business
days of the root cause determination, addressing the implementation and
procedure milestones for remedying such Supplier Epidemic Failure Condition. An
extension of this time frame is permissible upon mutual written agreement of the
parties. If the Supplier Epidemic Failure Condition is a result of a Material
failure, Company and Supplier shall coordinate corrective action with the
Material vendor.
Should Supplier not reasonably agree to the existence of a Supplier Epidemic
Failure Condition or should Company not reasonably agree to the CAP, then
Company shall have the right to suspend all or part of its unshipped Orders
without liability to Company until such time as a mutually acceptable solution
is reached.
Once Supplier develops a remedy for the defect(s) that caused the Supplier
Epidemic Failure Condition as part of the CAP and Company agrees in writing that
the remedy is acceptable, Supplier shall:

  (a)   incorporate the remedy in the affected Product in accordance with
Article 20 PRODUCT, SPECIFICATION AND PROCESS CHANGES;     (b)   ship all
subsequent Product incorporating the required modification correcting the
defect(s) at no additional charge to Company provided that the Supplier Epidemic
Failure Condition is due to a cause covered by Warranty; and     (c)   institute
a mutually agreeable traceability analysis to determine which Product previously
shipped to Company will contain the same defect. Supplier will repair or replace
those Products at no additional charge to Company. If a Product falls outside
the traceability analysis, but is later found to have the same defect, Supplier
agrees to repair or replace that Product without charge

    Notwithstanding any other provision of this Agreement, in the event that
Company incurs costs due to such Product repair and/or replacement, including
but not limited to the labor costs by Company’s own employees, agents or
contractors in identifying, removing or replacing the Product and the associated
shipping costs, Supplier shall reimburse Company for [***] such repaired and/or
replaced Product provided that (a) the Supplier Epidemic Failure Condition is
due to a cause covered by Warranty or by Supplier Managed Material, and
(b) before Company incurs such costs, Company shall meet with representatives of
Supplier to discuss Company’s proposed plan for resolving the Supplier Epidemic
Failure Condition, and (c) Company shall not charge Supplier for any costs in
connection with a plan that are not reasonable and does not reasonably minimize
Company’s costs that it intends to charge Supplier, without compromising Company
end-user customer satisfaction and (d) Supplier’s maximum liability in the
aggregate for all Supplier Epidemic Failure Conditions due to Supplier Managed
Materials during the term of this Agreement shall be limited to [ *** ].
 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

23



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    Supplier and Company shall mutually agree in writing as to the remedy’s
implementation schedule. Supplier shall use its best efforts to implement the
remedy in accordance with the agreed-upon schedule.       If there is a Supplier
Epidemic Failure Condition, and Supplier is unable to develop a mutually
agreeable remedy, or does not adequately take into account the business
interests of Company, as reasonably agreed by the parties, Company may (1) after
meeting with Supplier develop and implement such reasonable remedy that
reasonably minimizes Company’s cost that it intends to charge to Supplier,
without compromising Company end-user customer satisfaction and, in such case,
implementation costs and risk of in-transit loss shall be [***], and/or
(2) cancel Orders without liability and return all Product affected by such
Supplier Epidemic Failure Condition for [***] after receipt of returned Product
(with risk of loss or in-transit damage borne by Supplier).   15.16   Quality
Performance Metrics — As part of a program of continuous improvement, Supplier
agrees to establish annually improvement goals for a series of key quality
objectives. These key objectives should include, but are not limited to:

  (a)   TL9000 requirements;     (b)   verification test and Product workmanship
results; and     (c)   in-circuit, functional and final system Product test
yields.

    Supplier agrees to track and report performance against goals on at least a
monthly basis, and to commit the resources necessary for the attainment of these
goals.   15.17   Supplier shall provide one dedicated Certified Quality Manager
(“CQM”) to manage the global quality process and one dedicated Certified Quality
Engineer (“CQE”) per site to manage site quality. The CQM and CQE’s shall be
certified according to American Society of Quality (ASQ) or equivalent
standards.

ARTICLE 16 - MARKING

16.1   All Product furnished under this Agreement shall be marked for
identification purposes in accordance with the Product and packaging
Specifications as set forth by Company’s ordering location or elsewhere in this
Agreement and shall indicate the following: (a) Product/serial number; (b) month
and year of manufacture; and (c) country of origin.

16.2   All Commercially Purchased Items furnished under this Agreement shall be
marked for identification purposes in accordance with the packaging
Specifications as set forth by Company’s ordering location or elsewhere in this
Agreement and shall indicate the following as provided to Supplier by the
supplier: (a) month and year of manufacture; and (b) country of origin.

16.2   16.3 Upon Company’s written request, trademarks, trade names, insignia,
symbols, decorative designs or packaging designs of Company, or evidences of
Company’s inspection (each, an “Insignia”) shall be properly affixed by Supplier
to the Product furnished or its packaging. Such Insignia shall not be affixed,
used or otherwise displayed on the

 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

24



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           
Product furnished or in connection therewith without written approval by
Company. The manner in which such Insignia will be affixed must be approved by
Company in accordance with standards established by Company. Company shall
retain all right, title and interest in any and all packaging designs, finished
artwork and separations furnished to Supplier. This clause does not reduce or
modify Supplier’s obligations under Article 37 CONFIDENTIAL INFORMATION or
Article 48 IDENTIFICATION.
ARTICLE 17 - PACKING, LABELING AND SERIALIZATION

17.1   Supplier shall place Company’s specified bar code labels on all shipping
packages and containers for the Products and Commercially Purchased Items
shipped under this Agreement. Except as otherwise mutually agreed, such bar code
labels and the placement thereof shall meet the latest version of, as of the
Effective Date, Company Specifications entitled “Shipping & Receiving Bar Code
Label Standard 801-001-105 Issue 4, dated December 12, 1996,” “Bar Code Shipping
Label Profile Program 801-001-107 dated January 15, 1998” and “Common Language
Equipment Identification (“CLEI”) Label” KS22002 Issue 27.2 dated June 20, 2005.

17.2   Products and Commercially Purchased Items purchased, repaired, replaced,
or refurbished under this Agreement shall, except as otherwise mutually agreed,
be packed per the following hierarchy:

  (a)   per the packing requirements specified in Product specific
documentation;     (b)   per the packing requirements of Company’s Specification
No. PKG91NJ1045 Issue 6, dated April 6, 1998 and Specification No. 801-001-109
Issue 3 dated January 21, 2004; and

17.3   per any other Specification(s) set forth in this Agreement or an Order
placed pursuant to this Agreement.

17.4   For the purpose of tracking Warranty and repair availability on all
Product provided by Supplier, Supplier shall, except as otherwise mutually
agreed, conform to Company’s Warranty Eligibility System (“WES”) NonLucent
Manufactures Processing Document Issue 3.5 dated September 8, 2003. The parties
shall mutually agree on schedule for deployment of WES reporting if not in place
as of the Effective Date.

17.5   As specified and routed in the applicable Order, Products and
Commercially Purchased Items destined for export shall, except as otherwise
mutually agreed, be packaged in containers to meet the requirements of Company’s
International Export Packaging Specification No. LTP 70.03 dated November 10,
1999 and marked in accordance with Company’s International Export Marking
Specification No. LTP 70.04 dated November 10, 1999 as well as any other
Specification(s) set forth in this Agreement or an Order placed pursuant to this
Agreement.

ARTICLE 18 - PRODUCT CONFORMANCE

18.1   Product Compliance / Safety — Supplier shall establish and maintain
agreements with product safety certification bodies or agencies and/or their
assigned representatives as required to support on-going product safety
compliances for Products manufactured on

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

25



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    behalf of Company. The product safety certification of products is the
responsibility of Company, unless otherwise specifically agreed and granted to
Supplier. Compliance documentation required to support on-going compliance
inspections at Supplier’s manufacturing location(s) will be provided and
maintained by Company. Arrangements associated with such inspection agreements
and for the periodic on-going inspections, such as on-going UL factory
inspections covering one or more Products, are the responsibility of Supplier.
Costs associated with such inspection agreements and for the periodic on-going
inspections are the responsibility of the Supplier. Supplier shall have in place
a quality process or program that specifically focuses on maintaining the
on-going product safety compliance of Company’s certified Products.   18.2  
Product Compliance / Safety Audits — Variations or issues found during product
compliance audits by external agencies, bodies or their assigned representatives
are to be immediately forwarded to the organization noted as the applicant on
the certification documentation or other Company personnel as specifically
directed. Supplier shall include such variations or issues as found in these
inspections into their quality system action register or tracking system.

ARTICLE 19 - PRODUCT DOCUMENTATION

19.1   Company shall furnish, or instruct Supplier to acquire from Company’s
designated documentation vendor at Company’s prices and expense Product
documentation as described in the Specifications. Costs for such Product
documentation shall be reflected in the Product price provided the Product
documentation is included in the Product BOM. Otherwise, the costs for such
Product documentation shall be paid separately by Company to Supplier.

ARTICLE 20 - PRODUCT, SPECIFICATION, AND PROCESS CHANGES

20.1   Supplier shall not make any changes to the Products or Specifications
(such changes referred to collectively in this Article 20 as “Changes”), without
Company’s prior written consent. Supplier shall promptly provide Company with
written notice of any such proposed Changes by Supplier. Such notice shall
include a summary of the likely impacts of the Change, including likely impacts
on pricing, delivery and on the fit, form or function of the Product. Company
shall attempt to notify Supplier, within ten (10) days of receipt of Supplier’s
Change request, of Company’s documented approval or disapproval. If Company
agrees to Supplier’s proposed Change, all Product affected by the Change and
shipped after the effective date of the Change shall conform to the Change. Any
such Change created by Supplier, in whole or in part, shall remain the exclusive
property of Company.

20.2   Supplier shall not make any process changes or relocate the manufacture
or repair of Product to another Supplier location without prior written consent
of Company (“Process Changes”). Company shall not unreasonably withhold its
consent to such Process Changes. If Company, in its sole discretion, does not
agree to the Process Change or the relocation of the manufacture or repair of
Product to another Supplier location, Company shall have the option to: (i)
require Supplier to continue with the current process or remain at the current
location; or (ii) because Supplier shall be in material breach of this Agreement
if it does not continue with the current process or remain at the current
location then, in addition to all other rights and remedies at law or equity or
otherwise, Company shall have the right to terminate this Agreement and to
terminate any or all Orders for Product affected

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

26



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    by such Process Change. Any such Process Changes shall include, but not be
limited to, changes in solder, flux, epoxies, or the movement or relocation of
assembly and test equipment which may affect the Product’s form, fit, or
function.   20.3   Company may at any time during the manufacture or repair of
Product by Supplier, require modifications or deviations to Product and/or
Specifications (all hereinafter referred to as an “Engineering Change Orders”);
provided, however, that Supplier will have, after receipt of such Engineering
Change Orders and before Supplier will be required to supply Product in
conformance with such Changes, a reasonable period of time to implement such
Engineering Change Order. Upon receipt of a written Engineering Change Order
from Company, Supplier shall have ten (10) days to provide Company in writing
with the date in which the Engineering Change Order can be implemented, any
Material liability for which Company is responsible for pursuant to the terms of
this Agreement, any impact on current and future Product delivery schedules and
any proposed price revision of Product as the result of such Engineering Change
Order. Company shall have ten (10) days to provide its written acceptance or
rejection of Supplier’s response to Company’s initial Engineering Changes Order.
If the parties cannot come to agreement on the implementation of the requested
Engineering Change Order, the parties shall use the dispute resolution process
as set forth in Article 30 DISPUTE RESOLUTION PROCESS for final resolution.
Supplier shall provide Company with verification when an Engineering Change is
implemented. Unless otherwise agreed to in writing by the parties, Supplier
shall not charge Company for the associated cost of implementing said
Engineering Change Orders since the cost for this type of activity is reflected
in the Product Prices charged to Company.

20.4   Supplier shall not make any software or hardware related changes to
Supplier’s information systems that would impede previously established software
or hardware interface(s) with Company’s or Company end customers’ information
systems without prior written approval of Company. Company shall not
unreasonably withhold its consent to such changes.

20.5   Company shall have the right to perform an on-site assessment, upon
Company’s or Supplier’s notification to the other party of such Process Changes
or Change(s) as identified in Articles 20.1 and 20.2. Supplier shall be solely
responsible for any liability in any way associated with any such Process
Changes or Changes made by Supplier without the express written consent of
Company.

ARTICLE 21 - REGISTRATION AND REGISTRATION STANDARDS

21.1   When Products furnished under this Agreement are subject to any
in-country certification and filing procedures required for countries in which
the Products are to be sold, Supplier shall adhere to Specifications and test
instructions for Product to ensure compliance governing labeling and end
customer requirements. Company may periodically perform on-going compliance
re-testing as defined by Company. Supplier will establish with Company a quality
control program to assure that Products shipped by Supplier under this Agreement
comply with the manufacturing Specifications and test instructions.

21.2   When Products furnished under this Agreement are subject to Part 68,
Part 15 or any other part of the Federal Communication Commission’s Rules and
Regulations, as may be amended from time to time (“FCC Rules”), Supplier will
adhere to Specifications and test instructions for such Products to ensure
compliance with FCC Rules governing labeling and end customer instruction
requirements. Company may periodically perform on-going

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

27



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    compliance re-testing as defined by Company. Supplier will establish with
Company a quality control program to assure that the Products shipped by
Supplier under this Agreement comply with the manufacturing Specifications and
test instructions.   21.3   When Products furnished under this Agreement are
subject to FDA/CDRH laser product and certification requirements, Supplier will
adhere to Specifications and test instructions for such Product to ensure
compliance governing labeling and end customer requirements. Company may
periodically perform on-going compliance re-testing as defined by Company.
Supplier will establish with Company a quality control program to assure that
the Products shipped by Supplier under this Agreement comply with the
manufacturing Specifications and test instructions.

21.4   Nothing in this Article shall be deemed to diminish or otherwise limit
Supplier’s obligations under Article 23 WARRANTY or any other Article of this
Agreement.

ARTICLE 22 - TEST SCOPE

22.1   Unless otherwise agreed to by the parties, Supplier shall manage the
execution of the test process as specified by Company for each Product purchased
pursuant to this Agreement, which includes Supplier testing the Product,
providing test capacity planning, and performing preventive maintenance and
calibration on the required test equipment. Supplier shall consider upside
volume percentages, preventive maintenance time, the addition of new products,
and holding appropriate spare parts when developing its test capacity plan.

22.2   Supplier shall perform each and every test in conformance to the process
and for the quantities identified in the applicable Specification unless
mutually agreed to by the parties otherwise. All Products delivered to Company
and/or its end customers under this Agreement shall have passed all applicable
tests in such Specification. Company shall have the right to require Supplier to
upgrade its test sets in order to conform to requirements of the Specification.

22.3   Company shall review all fixtures and programs to assure their quality
and reliability. Supplier shall notify Company prior to implementing any change
that would impact the test Specification.

22.4   Supplier shall maintain adequate test equipment inspection/calibration
reports and Product test documents and shall make such documents available to
Company upon reasonable request.

22.5   Supplier agrees to provide Company reasonable access including remote
access, so as not to interrupt Supplier’s production of Products for Company, to
any test sets on Supplier’s premises in order for Company to a) do test program
development or b) do final prove-in or acceptance of any test programs.

ARTICLE 23 - WARRANTY

23.1   Supplier warrants to Company that Products furnished will be new,
manufactured in accordance with the Specifications and free from defects in: 1)
Material to the extent the vendor is not specified in Company’s AVL; 2)
workmanship and 3) design to the extent that the design is owned by Supplier
(the “Warranty”). These warranties extend to the future

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

28



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    performance of the Products and shall continue for [ *** ] from date of
delivery (the “Warranty Period”). All warranties shall survive inspection,
acceptance and payment. As Company’s sole remedy (except as provided in Articles
15.15 QUALITY, 49 INDEMNITY and 54 LIMITATION OF LIABILITY), Products not
meeting the warranties will be, at Supplier’s option, repaired or replaced by
Supplier at no cost to Company and with outbound transportation costs, duties,
and taxes, and risk of loss and damage in transit borne by Supplier. Repair
procedures including intervals and repair warranties are defined in Attachment
G.   23.2   The Warranty shall not apply to Products that have been subject to
abuse, misuse, accident, alterations, neglect or unauthorized repair except to
the extent caused by Supplier.   23.3   To the extent permissible, Supplier
shall extend to Company the rights and warranties that Supplier received from
the approved vendors for Commercially Purchased Items and Material used in the
manufacture and repair of Products. Supplier agrees to pursue all available
warranty remedies that may be available with Material vendors. Supplier shall
work together with Company to develop a mutually agreeable process to review the
terms and conditions of the warranties provided by approved vendors.   23.4  
All Services are warranted for a period of six (6) months from date of
completion to have been performed in a first class, workmanlike manner. Services
not meeting warranties shall be reperformed by Supplier at no cost to Company
within a commercially reasonable time.   23.5   THE FOREGOING WARRANTIES ARE IN
LIEU OF AND EXCLUDE ALL OTHER EXPRESS OR IMPLIED WARRANTIES, INCLUDING BUT NOT
LIMITED TO WARRANTY OF MERCHANTABILITY AND WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE.   23.6   Within the earlier of: (1) [***] after receipt of Product by
Company or Company’s customer; or (2) initial use of the Product, Company may
reject any Product that does not conform to the Specifications or is dead on
arrival (“DOA”). If Company, as applicable, rejects any or all of non-conforming
or DOA Product, Company may exercise one of the following remedies: (1) return
rejected Product for full credit at the price charged; (2) accept a conforming
part of the shipment; or (3) have rejected Product replaced by Supplier at no
charge. Company’s right to reject in this section shall not apply if Product
being rejected is due to abuse, misuse, accident, alterations, neglect or
unauthorized repair except to the extent caused by Supplier.

ARTICLE 24 - REPAIRS NOT COVERED UNDER SUPPLIER’S WARRANTY

24.1   In addition to Supplier’s repair and replacement Warranty obligations set
forth in Article 23 WARRANTY, Supplier further agrees to provide out of Warranty
repair and replacement services for Product in accordance with Attachment G
during the Term of this Agreement and if required by Company up to [ *** ] after
Company’s Product discontinuance subject to availability of Material, Tools, and
agreement of prices and terms.
 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

29



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

24.2   It is expressly understood and agreed to by Supplier that this Agreement
does not grant Supplier an exclusive privilege or right to repair or replace any
or all Product purchased by Company under this Agreement. Company may perform
the repairs or Company may elect to contract with other suppliers for the
required repair or replacement services.

ARTICLE 25 - SCRAP PROCEDURES

25.1   It is expressly agreed that Material or Products which: (i) fails to meet
the required Specifications in this Agreement prior to shipment; (ii) is
considered excess and Company does not require storage by Supplier of said
Excess Material, finished or work in process Product; or (iii) which cannot be
repaired (“collectively hereinafter referred to as “Scrap”), will not be sold to
a third party by Supplier except as approved by Company and disposition of such
Scrap shall be in accordance with this Article. Supplier shall advise Company of
potential Scrap. The parties hereby agree that such designated Scrap is not
suitable for reuse in whole or in part. Supplier commits that any Scrap
designated by Company hereunder will be smelted or demolished by Company’s
designated Scrap dealer for reclamation value to be accrued to Company. Supplier
shall ensure that all unique Company markings or coding shall be removed prior
to disposition. Supplier shall ensure that any Scrap which is composed of, or a
component of, printed circuit assemblies (including integrated circuit
components therein) and are to be sold as Scrap hereunder, will be smelted or
demolished for reclamation of metals or other products contained therein. It
shall be the Supplier’s sole responsibility to ensure that all memory contents
stored in the EPROMs are promptly, carefully, and completely erased prior to
disposition at charges that are reasonable and customary. Supplier recognizes
that the memory contents of the EPROMs and the contents of any other integrated
circuits constitute Company Proprietary Information, which must be protected and
destroyed by Supplier hereunder. Supplier or subsequent purchaser shall have no
rights in Company’s Proprietary Information contained in the integrated
circuits.

25.2   Supplier shall have the sole responsibility for the disposition of any
hazardous or regulated waste in accordance with Article 36 COMPLIANCE WITH LAWS.

ARTICLE 26 - PERFORMANCE METRICS

26.1   The Performance Metrics are set forth in Attachment H. Company intends to
monitor the Performance Metrics as outlined in Attachment H. Supplier agrees to
provide any information that Company may require and in the time frames needed
in order to support the Performance Metrics process. Supplier recognizes that
the measurable Performance Metrics as described in Attachment H represent
Company’s current minimum performance requirements and agrees to the resolution
process as described in Article 26.2 if not meeting such defined minimum
requirements. The Performance Metrics may be revised periodically by the
parties’ mutual agreement with the objective of continuous performance
improvement.

26.2   In the event Supplier’s performance falls below the minimum threshold
(“Out of Tolerance Condition”) set forth in the Performance Metrics identified
in Attachment H, Company may give notice to Supplier that a Corrective Action
Plan is required from Supplier. After receipt of such notice, Supplier shall
respond to Company within seven (7) days with a Corrective Action Plan to
correct said Out of Tolerance Condition within the next 30 days. In the event

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

30



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           
Supplier fails to deliver a Corrective Action Plan within the seven (7) day
period, or if the Corrective Action Plan is determined to be unacceptable by
Company, or if the Corrective Action Plan fails to cure the Out of Tolerance
Condition within the 30 day period or as otherwise agreed to by the parties, the
Out of Tolerance Condition along with Supplier’s proposed Corrective Action Plan
shall be reviewed by the Strategic Alliance Team at the next Quarterly Business
Review. The Strategic Alliance Team shall then be responsible for establishing a
Corrective Action Plan to correct the Out of Tolerance condition. In the event
the Strategic Alliance Team fails to agree on a recommended Corrective Action
Plan, the parties shall attempt to resolve such issue through the dispute
resolution process set forth in Article 30 DISPUTE RESOLUTION PROCESS.
ARTICLE 27 - QUARTERLY PERFORMANCE REVIEW PROCESS

27.1   Company and Supplier will participate in performance reviews on a
quarterly basis, or as frequently as needed/requested by either Supplier or
Company for the purpose of reviewing the Performance Metrics and other business
and technical information agreed to by the parties. Each party shall be
responsible for its own costs associated with participating in these activities.

ARTICLE 28 - ELECTRONIC COMMERCE

28.1   Supplier and Company agree that they will work diligently to implement
and utilize electronic means to issue Orders, Order acknowledgments, Order
changes, invoices, forecasts, electronic funds transfers, ship notices, Product
and Material inventory information, electronic mail or such other communications
as may be agreed upon by Supplier and Company for the transmission and receiving
of information under this Agreement (“Electronic Commerce”).

28.2   Supplier shall have Electronic Commerce capability established within a
mutually agreed upon time period from the Effective Date of this Agreement. If
Company elects to utilize electronic data interchange, a private trading
exchange or XML as the means to electronically transmit data, Supplier and
Company shall negotiate in good faith the required specifications, agreements
and timelines for implementation. Such Electronic Commerce shall also include
the capability of transmitting and receiving the items referenced in Articles
28.1 and 28.3 by means of Internet communications.

28.3   In addition to the requirements set forth in Article 28.1, Supplier
agrees to provide Company access to Product data so that Company may view and
download the following: (a) test and inspection data, (b) repair data,
(c) functional parametric data, (d) component engineering and component
management data, (e) current “build to” production BOMs; and (f) Supplier and
Company Product and Material inventory levels. Supplier will provide the
following to all Company locations and/or a private trading/electronic exchange,
via real-time/near-real-time Internet transactions: (a) detailed (manufactured
and purchased) finished Product/sub-assembly supply plans to support Company’s
end customer available to promise processes, (b) jeopardy notification and
re-promise dates if a scheduled item will not ship on the day scheduled, (c)
hierarchical Product serialization data to support serialization capture
processes in effect at the time, and (d) shipping notification.

28.4   Supplier shall establish, at Supplier’s expense, appropriate measures
(including but not limited to fire walls) to ensure Company’s Confidential
Information related to the

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

31



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           
manufacture and supply of Product can only be accessed through Supplier’s
information systems by Supplier and Company. In the event Supplier is provided
access to certain Company information systems, Supplier agrees to a) use
Confidential Information obtained from such systems solely for the purpose of
performing its obligations under this Agreement or an Order placed pursuant to
this Agreement and b) take the necessary steps at Supplier’s expense, including
but not limited to establishing firewalls, secured modems, etc. in order to
ensure Company’s Confidential Information is sufficiently protected.
ARTICLE 29 - NOTICES

29.1   Any notice or demand which under the terms of this Agreement, Order or
under any statute must or may be given or made by Supplier or Company shall be
in writing and shall be given or made by confirmed facsimile, or similar
communication or by certified or registered mail addressed to the respective
parties as follows:

             
 
  To Company:        
 
          Lucent Technologies, Inc.
 
          67 Whippany Rd
 
          Whippany, NJ 07981
 
          Attn: Michael Fahrney
 
          Facsimile: (973) 386-2876
 
                    with a copy to:
 
          Lucent Technologies, Inc.
 
          600 Mountain Avenue
 
          Murray Hill, NJ 07974
 
          Attn: Corporate Counsel
 
          Facsimile: (908) 582-6869
 
           
 
  To Supplier:        
 
           
 
          Solectron Corporation
 
          847 Gibraltar Drive
 
          Milpitas, CA 95035
 
          Attn: Customer Contracts Coordinator
 
          Facsimile: (408) 945-7101
 
                    with a copy to:
 
          Solectron Corporation
 
          847 Gibraltar Drive
 
          Milpitas, CA 95035
 
          Attn: Corporate Counsel
 
          Facsimile: (408) 957-2717

29.2   The effective dates of such notice shall be (a) upon evidence of
successful facsimile transmission, or (b) five (5) business days following the
date mailed for certified or registered letters and two (2) business days
following the date mailed for overnight letters, or (c) when delivered, if in
person. The above addresses may be changed at any time by giving prior written
notice as above provided.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

32



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           
ARTICLE 30 - DISPUTE RESOLUTION PROCESS

30.1   If an unresolved dispute arises out of, or relates to, this Agreement or
an Order, the parties agree to attempt to resolve the dispute in the following
manner:

  (a)   either party shall issue notice to the other party outlining the nature
of the dispute. The Strategic Alliance Team shall have ten (10) business days
after receipt of such notice to resolve the dispute;     (b)   in the event that
the dispute has not been resolved by the Strategic Alliance Team within such ten
(10) business day period, the dispute shall be submitted to the parties
respective executive supporting the Strategic Alliance Team leaders for
resolution; and     (c)   in the event that the dispute is not resolved by the
parties executives supporting the Strategic Alliance Team within ten
(10) business days, the dispute shall be submitted to Supplier’s Chief Executive
Officer and Company’s Chief Procurement Officer for resolution within a further
ten (10) business days.

30.2   Nothing in this Article shall be construed to preclude either party from
seeking injunctive or other affirmative relief in order to protect its rights
pending dispute resolution in accordance with Article 30.1.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

33



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           
SECTION II — GENERAL TERMS
ARTICLE 31 - ASSIGNMENT AND SUBCONTRACTING

31.1   Supplier shall have the right to subcontract any or all of its
obligations under this Agreement to an Affiliate of Supplier or a subcontractor
provided Supplier remains responsible for the performance of such Affiliate.
Supplier shall be responsible to Company for all services performed by
Supplier’s subcontractor(s) in connection with the fulfillment of Supplier’s
obligations under this Agreement at any tier. Supplier shall cause its
Affiliates to which it has subcontracted any or all of its obligations under
this Agreement in accordance with this Article 31.1 to abide by the terms and
conditions of this Agreement. All references to Supplier in this Agreement shall
be deemed to be, where applicable, a reference to Supplier’s Affiliates to which
Supplier has subcontracted any or all of its obligations under this Agreement in
accordance with this Article 31.1. Supplier agrees to not subcontract any
obligation under this Agreement to a subcontractor that Company reasonably
believes to be a competitor. The parties agree to discuss in good faith, any
reasonable objection to a material subcontractor. Upon request, Supplier shall
furnish Company with a list of subcontractors applicable to this Agreement.

31.2   Neither party shall assign this Agreement, except for moneys due, without
the prior written consent of the other party, which consent shall not be
unreasonably withheld. However, Company shall have the right to assign to a
present or future Affiliate except where such future Affiliate, subsidiary or
successor can be reasonably deemed a competitor of Supplier.

ARTICLE 32 - ATTENDANCE AT SUPPLIER’S FACILITY

32.1   Upon reasonable prior notice and subject to complying with Supplier’s
plant rules and regulations and other procedures as applicable, Company may
place one or more personnel in Supplier’s facility to carry out the functions
Company may deem necessary. Compensation and expenses other than facility space
for said personnel shall be borne by Company. Supplier agrees to furnish said
personnel with reasonable working facilities, as necessary, to perform their
work, which shall include access during normal working hours to areas where
Product is manufactured, repaired, stored and distributed, all at no charge to
Company. If requested by Company, Supplier shall also provide office space and
support services as required at Company’s expense, the cost of which to be
mutually agreed in writing prior to providing such office space and support
services.

ARTICLE 33 - AUDIT

33.1   Supplier shall maintain accurate and complete records including, but not
limited to, a physical inventory, if applicable, of all: (i) costs incurred
under this Agreement which may affect: a) verification, re-determination, or
revision of Product prices under this Agreement; b) termination charges payable
by Company under this Agreement; c) all costs incurred for Tooling purchased
under this Agreement; d) Product quality conformance; e) compliance with
approved manufacturing processes and adherence to Company’s BOM and AVL; f)
Material inventory used to manufacture Product; g) conformance with
Specifications; h) volumes purchased and purchase prices paid for all Material
procured in the performance of this Agreement; and i) at Company’s option, for
environmental assessment purposes, all

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

34



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    applicable records and access to facilities impacting the life cycle of any
Product manufactured under this Agreement.   33.2   These records shall be
maintained in accordance with recognized commercial accounting practices so they
may be readily reviewed in accordance with Article 33.3 and shall be held until
all costs and conformance to the terms of this Agreement have been finally
determined and payment or final adjustment of payment or the necessary
corrective action has been taken.

33.3   Company shall, at its cost and expense, have the right exercisable on a
semi-annual basis upon reasonable notice to Supplier during Supplier’s normal
business hours to have a nationally recognized accounting firm that has executed
a non-disclosure agreement reasonably acceptable to Supplier, to examine and
audit (“Audit”) the necessary records described in Article 33.1 to confirm
conformance to the terms of this Agreement. Such audit shall not cover any
records covered by confidentiality agreements Supplier may have with third
parties, however in such a case, Supplier will use commercially reasonable
efforts to secure permission from Supplier’s supplier to allow the accounting
firm to audit any necessary documents. The parties agree that said Audits shall
conform to procedures mutually agreed upon by the parties. Audits shall be made
not later than two (2) calendar year(s) after the (a) final delivery date of
Product ordered or completion of Services rendered or two (2) years after the
termination of this Agreement, whichever comes later. If Company identifies any
issues or concerns related to such records and the pricing of the Product or the
Services; Company shall provide a statement to Supplier setting out in
reasonable detail the nature of such issues or concerns. Supplier and Company
shall attempt to resolve the matters in dispute in a timely manner and make such
adjustments, if any, to the pricing of the Products or Services as may be
required.

ARTICLE 34 - BANKRUPTCY AND TERMINATION FOR FINANCIAL INSECURITY

34.1   Either party may terminate this Agreement by notice in writing:

  (a)   if the other party makes an assignment for the benefit of creditors
(other than solely an assignment of moneys due); or     (b)   if the other party
evidences an inability to pay debts as they become due, unless adequate
assurance of such ability to pay is provided within 30 business days of such
notice.

34.2   If a proceeding is commenced under any provision of the United States
Bankruptcy Code, voluntary or involuntary, by or against either party, and this
Agreement has not been terminated, the non-debtor party may file a request with
the bankruptcy court to have the court set a date within sixty (60) business
days after the commencement of the case, by which the debtor party will assume
or reject this Agreement, and the debtor party shall cooperate and take whatever
steps necessary to assume or reject the Agreement by such date.

ARTICLE 35 - CHOICE OF LAW

35.1   This Agreement and all transactions under it shall be governed by the
laws of the State of New Jersey excluding its choice of laws rules and excluding
the Convention for the

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

35



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           
International Sale of Goods. Each party agrees to submit to the jurisdiction of
any court wherein an action is commenced against the other party based on a
claim for which a party has agreed to indemnify the other party under this
Agreement.
ARTICLE 36 - COMPLIANCE WITH LAWS

36.1   Each party and its agents shall, and shall cause its contractors and
subcontractors to, comply in performance of its obligations under this Agreement
at their own expense with all applicable local, federal, regional and
international laws, ordinances, regulations and codes, standards, directives and
international conventions and agreements to the extent that any of the foregoing
have the force of law by being directly enforceable by a governmental authority,
by a court or other proper tribunal (collectively “Laws”).

36.2   Supplier shall ensure that its activities in performance of this
Agreement and any Orders placed by Company pursuant to this Agreement shall not
put Company in violation of any applicable customs or export control laws,
statutes, or regulations. Supplier agrees to assist Company to ensure that
Company can import and export the Product in accordance with any applicable
customs and export control laws, statutes, and regulations. Supplier agrees to
follow Company’s directives, if any, which may be attached to and made part of
this Agreement. Supplier agrees to assist Company in every reasonable way
necessary to ensure that Company can import Products under the lowest legal duty
rate.

36.3   Supplier and all persons furnished by Supplier shall comply at their own
expense with all applicable Environmental, Occupational Health and Safety laws,
ordinances, regulations and codes, including the identification and procurement
of required permits, certificates, licenses, insurance, approvals and
inspections in performance under this Agreement.

36.4   Supplier shall give prompt notice to Company of any enforcement or legal
actions of which Supplier becomes aware that may impact supply or sale of
components, subsystems or Product.

36.5   Supplier shall support Company’s efforts to comply with Sarbanes-Oxley
Act of 2002.

ARTICLE 37 - CONFIDENTIAL INFORMATION

37.1   The disclosure and protection of information either Company or Supplier
considers proprietary or confidential (Confidential Information, Proprietary
Information or Information) shall be as defined in the mutual non-disclosure
agreement executed by the parties dated May 13, 2004. For avoidance of doubt,
Specifications are Company Proprietary Information.

ARTICLE 38 - DEFAULT

38.1   In the event a party shall be in material breach of any of the terms,
conditions, or covenants of this Agreement and such breach shall continue for a
period of 30 days after the giving of written notice to the breaching party by
the non-breaching party, then in addition to all other rights and remedies which
the non-breaching party may have at law or equity or otherwise, the
non-breaching party shall have the right to cancel this Agreement without any
charge to or obligation or liability of the non-breaching party.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

36



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           
ARTICLE 39 - DEVELOPED INFORMATION AND INVENTIONS

39.1   All technical information, computer or other apparatus programs,
Specifications, drawings, records, documentation, works of authorship or other
creative works, ideas, co-developed manufacturing processes or Tooling,
knowledge or data, written, oral or otherwise expressed, originated or developed
by Supplier or by any of Supplier’s Affiliates, subcontractors or Associates,
whether originated or developed independently or jointly with Company’s
employees, consultants, representatives or agents, as a result of activities
performed under this Agreement is “Developed Information.” Supplier agrees that
all such Developed Information which is a) funded by Company, or b) specific
exclusively to Company Products, (collectively, “Company Developed Information”)
shall be: (1) deemed Company’s property, (2) kept in confidence by Supplier and
Supplier’s subcontractors and Associates in accordance with Article 37
CONFIDENTIAL INFORMATION, and (3) used only in performing its obligations in
accordance with the terms of this Agreement. All other Developed Information
that was jointly developed between the parties shall be owned jointly between
the parties (“Joint Information”). All Developed Information that is not Company
Developed Information or Joint Information shall be considered the property of
the Supplier.       Any unique materials that were previously developed or
copyrighted by Supplier and not originated or developed hereunder, or, are
developed and funded independently by Supplier with no reference to Company’s
intellectual property, shall be considered Supplier’s intellectual property
(collectively, “Supplier’s IP”).       Company and Supplier acknowledge that in
some cases Company Developed Information may contain background information that
constitutes Supplier’s IP. Under such circumstances, Supplier agrees to license
Supplier’s IP to Company. This license will be a non-exclusive, worldwide
license to use, copy, modify, distribute lease, have used and have copied such
Supplier’s IP only for the manufacturing, support and development of Company’s
Products or Successor Products in accordance with the terms set forth in the
below paragraph. This license shall be assignable to Company’s Affiliates.
Supplier also agrees to acquire from Supplier’s Affiliates, subcontractors or
Associates such assignments, rights and covenants as to assure that Company
shall receive the rights provided for in this Article 39.1 (collectively,
“Background License”). If the Background license relates to Company Developed
Information that was funded by Company (39.1 a) then such license shall be
royalty free.       Supplier agrees to notify Company in writing of its
intention to create any Company Developed information which incorporates
Supplier’s IP at least thirty days before such development. Company shall then
have the option to negotiate the Background License or require that such
Supplier’s IP not be utilized in the Company Developed Information by notifying
Supplier in writing within the thirty-day period beginning upon receipt of
Supplier’s initial notice. Supplier agrees that the Background License shall be
on reasonable, commercial terms and conditions, but in no event on less
favorable terms and conditions than Supplier offers its best licensees. In the
event that a Background License is required on Supplier’s IP that was utilized
without the thirty-day written notice being posted to Company, such Background
License shall be royalty-free.   39.2   Supplier agrees that if any inventions,
discoveries or improvements are conceived, first reduced to practice, made or
developed in anticipation of, in the course of, or as a result of Supplier’s
performance under this Agreement or by one or more of Supplier’s employees,

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

37



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    consultants, representatives or agents (“Associates”), whether conceived
independently or jointly with Company’s employees, consultants, representatives
or agents (collectively, “Developed Materials”) and either a) is funded by
Company, or b) is specific exclusively to Company Products (“ Company Developed
Materials”), Supplier will assign to Company the Supplier’s and Supplier’s
Associates’ entire right, title and interest in and to such inventions,
discoveries and improvements, and any patents that may be granted thereon in any
jurisdiction of the world (collectively, Company’s Materials”). Supplier also
agrees that, at Company’s reasonable expense, Supplier will and will have
Supplier’s Associates sign all papers and do all acts which may be necessary,
desirable or convenient to enable Company at Company’s expense to file and
prosecute applications for patents on such inventions, discoveries and
improvements, and to maintain patents granted thereon. . All other Developed
Materials that are jointly developed between the parties shall be owned jointly
between the parties (“Joint Materials”). All Developed Materials that are not
Company Developed Materials or Joint Materials shall be considered the property
of the Supplier.       Any unique materials that were previously patented or
previously licensed by Supplier and not originated or developed hereunder, or,
are unique licensable or patentable materials developed and funded independently
by Supplier with no reference to Company’s intellectual property, shall be
considered Supplier’s intellectual property (collectively “Supplier’s
Materials”).       Company and Supplier acknowledge that in some cases Company
Materials may contain background information that constitutes Supplier’s
Materials. Under such circumstances, Supplier agrees to license Supplier’s
Material to Company. This license will be a non-exclusive, worldwide license to
use, copy, modify, distribute lease, have used and have copied such Supplier’s
Materials only for the manufacturing, support and development of Company’s
Products or Successor Products in accordance with the terms set forth in the
below paragraph. This license shall be assignable to Company’s Affiliates.
Supplier also agrees to acquire from Supplier’s Affiliates, subcontractors or
Associates such assignments, rights and covenants as to assure that Company
shall receive the rights provided for in this Article 39.2 (Collectively,
“Background Material License”). If the Background Material License relates to
Company Developed Materials that was funded by Company (39.2 a) then such
license shall be royalty free.       Supplier agrees to notify Company in
writing of its intention to create any Company Materials which incorporates
Supplier’s Materials at least thirty days before such use. Company shall then
have the option to negotiate the Background Material License or require that
such Supplier’s Material not be utilized in the Company Materials by notifying
Supplier in writing within the thirty-day period beginning upon receipt of
Supplier’s initial notice. Supplier agrees that the Background Material License
shall be on reasonable, commercial terms and conditions, but in no event on less
favorable terms and conditions than Supplier offers its best licensees. In the
event that a Background Material License is required on Supplier’s Materials
that were utilized without the thirty-day written notice being posted to
Company, such Background License shall be royalty-free.   39.3   The entire
right, title, and interest, including copyright and mask work rights, in all
original works of authorship fixed in any tangible medium of expression
heretofore or hereafter created by Supplier, or on Supplier’s behalf, for
Company or furnished to Company for which Company has funded hereunder is hereby
transferred to and vested in Company. The parties expressly agree to consider as
works made for hire those works ordered or

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

38



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    commissioned by Company which qualify as such in accordance with the
copyright laws. For all such original works, Supplier agrees to provide
documentation satisfactory to Company to assure the conveyance of all such
right, title, and interest, including copyright and mask work rights, to
Company.   39.4   In the event that Supplier has reached its capacity to
manufacture a Product and Company must employ a 3rd party contract manufacturer
to supplement production, then Supplier agree to grant all necessary Background
Licenses and Background Material Licenses on a royalty-free basis for the
purposes of supplementing production.   39.5   In the event that Supplier is in
material breach of this Agreement, and said breach remains uncured after written
notice of the material breach by the Company, Supplier agree to grant all
necessary Background Licenses and Background Material Licenses on a royalty-free
basis solely for the purpose of Company to meet its production demands for
Products.

     ARTICLE 40 - DOCUMENTATION NEEDED FOR PREFERENTIAL DUTY TREATMENT

40.1   Supplier shall provide Company with a valid, accurately completed
certificate of origin prior to the first shipment of Product sufficient to be
used by Company as proof of eligibility for any duty preferential treatment
programs. Supplier further agrees to provide commercially reasonable cooperation
to Company for substantiation of preferential duty program claims, responses to
customs inquiries, or other treaty claims that arise out of Product provided
under this Agreement or Order. Supplier shall notify Company in writing prior to
making any pricing or sourcing changes for Product that may affect the
application of preferential duty treatment programs.

ARTICLE 41 - DUTY DRAWBACK

41.1   Company reserves the right to claim duty drawback on all purchases from
Supplier, and Supplier shall cooperate by providing all necessary documentation
for Company to claim the drawback.

ARTICLE 42 - ECONOMIC OFFSET AND OFFSET CREDIT REQUIREMENTS

42.1   In the event that Company is required to provide economic offset to a
customer country and Supplier is involved as subcontractor/supplier in that
country to Company, then Supplier commits to fulfill its share of the total
offset commitment on a proportional basis. In order to implement Supplier’s firm
commitment to support Company’s offset and localization requirements, Supplier
agrees to enter into a separate offset and localization agreement with Company
through Company’s Global Tax and Trade Organization which may include Product
pricing and terms that are specific to that country.

42.2   Orders issued pursuant to this Agreement are placed with the expectation
of current and/or anticipated future economic offset obligations of Company or
its affiliates or their designated assignees to the customer country government
that requires the provision of economic offset. Supplier agrees to assist
Company or its affiliates or their designated assignees in any reasonable
efforts to secure offset credit from the customer country government in an
amount equal to the value of the orders placed under this Agreement.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

39



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           
ARTICLE 43 - ENTIRE AGREEMENT

43.1   The provisions of this Agreement and Orders issued under this Agreement
supersede all prior and current oral and written communications, agreements,
understandings of the parties with respect to the subject matter of this
Agreement and shall constitute the entire agreement between the parties. The
Agreement shall not be modified or rescinded, except by a writing signed by both
parties. Provisions on the reverse side of Company’s Orders and all provisions
on Supplier’s forms shall be deemed deleted. Except as otherwise provided for in
this Agreement, estimates or forecasts furnished by Company shall not constitute
commitments.

43.2   The Solectron Corporation agrees, at all times, to be jointly and
severally liable for all of Supplier’s obligations under this Agreement,
regardless of whether those obligations are performed by Supplier’s subsidiary
(direct or indirect), joint venture or partnership, including but not limited
to, any party who may be a signatory to this Agreement.

ARTICLE 44 - ENVIRONMENTAL MANAGEMENT SYSTEMS

44.1   Supplier warrants with respect to Supplier’s services involved in the
performance of Supplier’s obligations under this Agreement to Company that it
shall no later than one hundred eighty (180) days from the Effective Date
implement elements of an internationally recognized Environmental Management
System (“EMS”) standard, for example ISO 14001: 1996, or the Eco-Management and
Audit Scheme (EMAS) for certification by an accredited third party registrar;
or, where such certification already exists, that it will maintain such
certification in good standing with the third party registrar.

44.2   Supplier commits to provide to Company, on a regular basis, environmental
performance data on both Products and processes, as may be mutually agreed by
the parties.

ARTICLE 45 - ENVIRONMENTALLY HAZARDOUS SUBSTANCES

45.1   In meeting Company’s requirements as they relate to environmentally
hazardous substances, Supplier, to the extent that Supplier has sole control of
the selection of vendors and/or materials including packaging that it uses in
the manufacture, repair and/or distribution of the Products, agrees to comply
with the following:

1. Supplier shall utilize the most current issue of Company Specification QPS
20.248, titled “Lucent Technologies Supply Chain Requirements for Control and
Reporting of Material Content,” found at the Lucent Supply Chain Portal at
http://scportal.lucent.com to meet certification requirements of Company
Specification SZ00517, titled “Template for Material Content Reporting,” as it
may be amended by Company from time to time. Company will notify Supplier of any
changes and give Supplier a reasonable amount of time to comply with such
changes.
2. Supplier shall not directly, or indirectly through Supplier’s suppliers, use
any of the substances banned by Company Specification QPS 20.248, Section 4,
Materials/Substances Banned from Products, Dyes, and Packaging, in the
Product(s) or packaging that Supplier provides to Company under this Agreement.
LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

40



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           
3. Supplier agrees to meet the relevant materials compliance requirements for
Products affected by any enacted legislation (e.g., European Union RoHS
Directive (2002/95/EC), as set forth in Company Specification QPS20.248,
Section 5, Materials /Substances to be Eliminated from Products.
4. Supplier shall minimize the use of environmentally hazardous substances in
Products and packaging as per Company Specification QPS 20.248, Section 6,
Materials/Substances to be Avoided in Products and Packaging.
5. Supplier shall certify in writing, for each Product, the presence of Level A
(Required Reporting) and Level B (Requested Reporting) Materials/Substances, as
defined and identified in Company Specification QPS 20.248, Section 7,
Materials/Substances to be Reported, at a concentration higher than the
Reporting Threshold Level; and
6. Supplier shall re-certify Level A and B Material Content reporting to Company
prior to shipment of reformulated Products whenever there is a change in the
level of Materials/Substances content that affects the reporting status required
by any of the above-referenced specifications. Supplier agrees not to ship
reformulated Product to Company without prior written authorization.
ARTICLE 46 - EXPORT CONTROL

46.1   Supplier shall not use, distribute, transfer or transmit any Products,
software or technical information (even if incorporated into other Products)
provided under this Agreement except in compliance with all applicable export
laws and regulations (the “Export Laws”). Supplier shall not, directly or
indirectly, export or re-export the following items to any country without the
appropriate export authorization, as specified in the applicable Export Laws:
(a) software or technical data disclosed or provided to Supplier by Company or
Company’s subsidiaries or Affiliates; or (b) the direct product of such software
or technical data. The obligations stated above in this Article 46.1 will
survive the expiration, cancellation or termination of this Agreement or any
other related agreement. Supplier shall have Company’s power of attorney where
necessary to export products directly to Company’s customers.

ARTICLE 47 - FORCE MAJEURE

47.1   Neither party shall be held responsible for any delay or failure in
performance of any part of this Agreement to the extent such delay or failure is
caused by fire, flood, strike, civil, governmental or military authority, act of
God or other similar causes beyond their control and without the fault or
negligence of the delayed or non-performing party or their subcontractors (each
a “Force Majeure Condition”). Supplier’s liability for loss or damage to
Company’s Product, Material or Tooling in Supplier’s possession or control shall
not be modified by this Article 47.1. When a party’s delay or nonperformance
continues or may be reasonably expected to continue for a period of at least
thirty (30) days, the other party may terminate, at no charge, any affected
Order under this Agreement. When a party’s delay or nonperformance continues or
may be reasonably expected to continue for a period of at least ninety
(90) days, the other party may terminate, at no charge, the Agreement.
Notwithstanding the foregoing, should Company terminate an Order or this
Agreement under this Article 47, Company shall use commercially reasonable
efforts to assist Supplier in the disposition of any finished Products,
work-in-process Products, or on-hand or on-order

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

41



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           
Material, provided that such Products or Material are unaffected by Force
Majeure Condition.
ARTICLE 48 - IDENTIFICATION

48.1   Supplier shall not, without Company’s prior written consent, make public
use of any trade name, trademark, logo, or any other designation or drawing of
Lucent Technologies Inc. or its affiliates (“Identification”) in any
circumstances related to this Agreement. Supplier shall remove or obliterate any
Identification prior to any use or disposition of any Product rejected or not
purchased by Company.

ARTICLE 49 - INDEMNITY

49.1   Supplier shall indemnify, defend and hold harmless Company, its
affiliates, employees, officers and directors against any and all claims and
actions brought by or on behalf of third parties (other than affiliates of
Company) that may arise or be asserted, based directly or indirectly, upon
death, personal injury or tangible property damage, claimed to have resulted
from (1) the gross negligence of Supplier, or (2) willful acts of Supplier, or
(3) an allegation of a manufacturing defect in the Products (excluding defects
caused by or arising, directly or indirectly, out of any Specifications or other
Company Proprietary Information supplied or written instructions given by, or on
behalf of, Company, including but not limited to Materials purchased pursuant to
Company’s instructions) in any of the Product sold to Company hereunder, except
to the extent Company’s or any other entity, such as Company’s customer’s
negligence contributed to the claim. Company shall cooperate with Supplier, at
Supplier’s expense, in Supplier’s defense of any such claim or litigation.
Supplier’s liability under this Article 49.1 shall be for direct damages only,
except for death or personal injury claims.

49.2   Company shall indemnify, defend and hold harmless Supplier, its
affiliates, employees, officers and directors against any and all claims and
actions brought by or on behalf of third parties (other than affiliates of
Supplier) that may arise or be asserted, based directly or indirectly, upon:
(1) death or personal injury or tangible damage of any kind to any person or
property claimed to have resulted from the gross negligence or willful acts of
Company; (2) where Supplier has complied with the Specifications and/or with
Company Proprietary Information supplied and Company’s manufacturing processes
and written instructions given by, or on behalf of, Company in manufacturing the
Product, except to the extent that any such claims or actions are attributable
to the gross negligence or willful act(s) of Supplier or its Affiliates, and
their respective officers, employees or agents; or (3) any product liability
claim alleging a design defect or a manufacturing defect which manufacturing
defect is the result of Supplier’s compliance with any Specifications or other
Company Proprietary Information supplied or written instructions given by, or on
behalf of, Company. Supplier shall cooperate with Company, at the Company’s
expense, in Company’s defense of any such claim or litigation. Company’s
liability under this Article 49.2 shall be for direct damages only, except for
death or personal injury claims.

ARTICLE 50 - INFRINGEMENT

50.1   Supplier shall indemnify, defend and save harmless Company, its
affiliates and their customers, agents, officers, directors, and employees (all
referred to in this Article 50.1 as

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

42



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    “Company”) from and against any losses, damages, fines, penalties and
expenses (including reasonable attorney’s fees) that result from any claims
(referred to in this Article 50.1 as “Infringement Claims”) brought against
Company by or on behalf of a third party (other than an affiliate of Company) of
which Supplier is promptly notified in writing by Company, arising from or in
connection with the violation of a third party’s proprietary rights, including
but not limited to trade-secret, proprietary-information, trademark, copyright
or patent rights, to the extent they arise from the performance by Supplier of
its obligations under this Agreement, except for such claims for which Company
shall indemnify Supplier in accordance with Article 50.2. Supplier shall be
solely in control of defending or settling, at its own expense, any demand,
action, or suit on any such Infringement Claim. Company shall cooperate in good
faith and assist Supplier, at Supplier’s expense, to defend any such
Infringement Claim, and Company shall make no statement or take any action which
might hamper or undermine Supplier’s defense or settlement thereof.   50.2  
Company shall indemnify, defend and save harmless Supplier, its affiliates and
their officers, directors, and employees (all referred to in this Article 50.2
as “Supplier”) from and against any losses, damages, fines, penalties and
expenses (including reasonable attorney’s fees) that result from any
Infringement Claims brought against Supplier by or on behalf of a third party
(other than an Affiliate of Supplier) under or in connection with this Agreement
to the extent they arise: (1) from the compliance by Supplier with written
Specifications furnished or supplied by Company; (2) from the combination by
Company of Product with other equipment, products or apparatus not furnished by
Supplier, but for such combination there would be no direct infringement unless
the combination is made with the prior written approval of Supplier; (3) from
the modification of Product by Company or by a third party made after delivery
by Supplier, unless the modification is made with the prior written approval of
Supplier or unless the modification is necessary for the intended use of the
Product; or (4) from the compliance by Supplier with any process or method of
manufacture, assembly or testing at the express written request of Company.
Company shall defend or settle, at its own expense any demand, action, or suit
on any such Infringement Claim. Supplier shall cooperate in good faith and
assist Company, at Company’s expense, to defend any such Infringement Claim.

ARTICLE 51 - INSURANCE

51.1   Supplier shall maintain and, unless the parties otherwise agree, cause
Supplier’s subcontractors to maintain the following minimum insurance limits and
coverages during the term of this Agreement:

  (a)   worker’s compensation insurance as prescribed by the law of the State or
nation in which work is performed by Supplier or Supplier’s subcontractors under
this Agreement; and employer’s liability insurance with limits of at least
$500,000 for each occurrence;     (b)   automobile liability insurance, if the
use of motor vehicles is required in connection with the performance of
Supplier’s obligations under this Agreement, with limits of at least $1,000,000
combined single limit for bodily injury and property damage for each occurrence;
    (c)   commercial general liability (CGL) ISO 1988 or later occurrence form
of insurance including contractual liability, products/completed operations with
limits of at least

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

43



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

      $1,000,000 combined single limit for bodily injury and property damage
liability for each occurrence. This insurance should be maintained for a period
of at least three (3) years after termination of this Agreement;     (d)  
excess/umbrella liability insurance with limits of at least $10,000,000 per
occurrence and in the aggregate, following form to primary employer’s liability,
automobile liability and commercial general liability insurance policies;    
(e)   all-risk property insurance including business interruption in an amount
equal to one hundred (100) percent of the replacement cost value of any building
and/or equipment involved under this Agreement. Company shall be named as a loss
payee as their interests may appear under this Agreement; and     (f)   where
applicable, transit insurance including inland and ocean cargo with limits equal
to one hundred (100) percent of the replacement cost value of the property being
shipped.     (g)   All CGL and automobile liability insurance shall designate
Company, its Affiliates and subsidiaries, its directors, officers and employees
as additional insureds.     (h)   All such insurance should be primary and
non-contributory and is required to respond and pay prior to any other insurance
or self-insurance available. Any other coverage available to Supplier shall
apply on an excess basis. Supplier and its insurer(s) and anyone claiming by,
through, under or on Supplier’s behalf shall have no claim, right of action or
right of subrogation against Company and its end customers based upon any loss
or liability insured against under the foregoing insurance.     (i)   Supplier
shall, and shall cause its subcontractors to, furnish prior to the start of work
by Supplier and/or Supplier’s subcontractors under this Agreement, Certificates
of Insurance or adequate proof of the foregoing insurance including, if
specifically requested by Company, copies of the endorsements and insurance
policies. Supplier shall require Supplier’s insurance company to endeavor to
notify Company within at least thirty (30) business days prior to cancellation
of or change in any such policy. Insurance companies providing such coverage
shall be rated by A.M. Best with at least an A- rating

51.2   Supplier shall allow Company’s representatives and representatives of
Company’s insurance carrier to inspect Supplier’s plant(s) at which work is
performed by Supplier under this Agreement at all reasonable times for fire,
flood and other hazards to Company’s property or to any other property for which
Company is or may be responsible or that Company must rely upon for the
performance of this Agreement.

     ARTICLE 52 - INVOICING FOR PRODUCTS FOR COMMERCIALLY PURCHASED ITEMS

52.1   Orders will be invoiced based on price in effect at time of delivery and
shall be paid in accordance with Article 5 PAYMENT TERMS.

52.2   Unless otherwise specified in an Order and subject to the terms of any
Flexible Delivery Arrangement, for each shipment of Products or Commercially
Purchased Items, Supplier

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

44



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    shall: (a) render original invoice, showing Agreement and Order number;
(b) render separate invoices for each shipment within twenty-four (24) hours
after the preceding shipment; and (c) mail invoices to the address shown on the
Order. Unless otherwise specified in an Order, if prepayment of transportation
charges is authorized, Supplier shall include the transportation charges from
the delivery point to the destination as a separate item on the invoice, stating
the name of the carrier used   52.3   Supplier’s invoices for every
international shipment of Product or Commercially Purchased Items will include
the following information for each item shipped: (a) a complete noun description
in English (unless otherwise specified) consistent with the harmonized tariff
schedule, (b) a statement as to the country of origin of the Product or
Commercially Purchased Item, (c) Company’s comcode for the Product or
Commercially Purchased Item, (d) the price paid or payable by Company for the
Product or Commercially Purchase Item shipped, (e) related assists, (f) an
itemization of all charges for services related to the international shipment of
the Product or Commercially Purchased Item and whether these charges are
included in the price paid or payable, (g) Supplier’s identification number, or
in the absence of such number, the full address of Supplier, (h) the terms of
sale, and (j) if required by the Law of the destination country, a list of all
serial numbers for Products shipped.

ARTICLE 53 - INVOICING FOR SERVICES

53.1   Unless otherwise specified in an Order, Supplier’s invoices for Services
shall be rendered upon completion of the Services as defined in the applicable
statement of work or Order and shall be payable in accordance with the terms set
forth in Article 5 PAYMENT TERMS when the Services as defined in the applicable
statement of work or Order have been performed to the reasonable satisfaction of
Company.

ARTICLE 54 - LIMITATION OF LIABILITY

54.1   NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES INCLUDING BUT NOT LIMITED TO LOST PROFITS, SAVINGS OR
REVENUES OF ANY KIND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES EXCEPT FOR SUCH DAMAGES OCCURRING AS A RESULT OF
(1) THE PARTIES OBLIGATIONS AS SET FORTH UNDER ARTICLE 15.15 EPIDEMIC
CONDITIONS, ARTICLE 37 CONFIDENTIAL INFORMATION, ARTICLE 48 IDENTIFICATION, AND
ARTICLE 50 INFRINGEMENT; AND (2) INJURY OR DEATH TO PERSONS.

ARTICLE 55 - MINORITY, WOMEN AND DISABLED VETERAN OWNED BUSINESS ENTERPRISES

55.1   It is Company’s policy that Minority, Women and Disabled Veteran Owned
Business Enterprise (MWDVBEs) as defined in Attachment I shall have the maximum
practicable opportunity to participate in the performance of agreements.
Supplier agrees to use its good faith efforts to award subcontracts to carry out
this policy to the fullest extent consistent with the efficient performance of
this Agreement. Supplier agrees to conduct a program that will enable MWDVBEs to
be considered fairly as subcontractors and suppliers under this Agreement. In
addition to these general conditions for MWDVBE support, Supplier agrees to

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

45



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    use its good faith efforts to award subcontracts to MWDVBEs in support of
this Agreement with the goal being a minimum aggregate value of ten percent
(10%) of the annual dollar value of Company’s U.S. purchases to Supplier under
this Agreement. This MWDVBE goal would apply to each year of this Agreement
unless otherwise provided for in writing by Company.   55.2   The parties agree
to work cooperatively to address any future MWDVBE requirements that Company’s
customers may have.   55.3   Nothing in this Article shall affect or diminish
the Supplier’s obligations as set forth in Article 31 ASSIGNMENT AND
SUBCONTRACTING or any other articles of this Agreement.   55.4   Supplier shall
submit to Company monthly reports of work with known qualified MWDVBEs in such
manner and at such time as Company’s representative may prescribe. Such periodic
reports shall state separately for MBEs, WBEs and DVBEs the subcontracted work
that is attributable to Company. In instances where direct correlation cannot be
determined, such MWDVBE payments may be established by Supplier comparing
Company’s payments to Supplier, in that period, to total payments to Supplier
from all of its customers, in that period, and then arriving at Company’s
apportionment of such MWDVBE payments.   55.5   Company agrees that Supplier’s
obligations under this Article 55 shall apply only to manufacturing and repair
sites in the United States involved in the performance of this Agreement.

ARTICLE 56 - NON-SOLICITATION

56.1   Company and Supplier shall use commercially reasonable efforts not to
directly solicit for employment, any of the other party’s technical or
management employees who work on projects under this Agreement, or with whom
either party may have formal contact with or whose name or qualifications become
known to a party hereunder, for the period of this Agreement and extending for
sixty (60) days thereafter, except that a party shall not be precluded from
soliciting any such person: (a) who has been terminated as an employee by the
other party prior to commencement of employment discussions with the party, or
(b) who has ceased to be an employee of the other party provided six (6) months
has passed from the date of ceasing to be such an employee. So long as neither
party or a recruitment firm hired by it directly solicits an employee of the
other to commence employment with a party to this Agreement, all inquiries and
employment decisions made on the basis of “indirect” solicitation shall be
permissible under this Agreement. For purposes of this Article, an “indirect
solicitation” may include, but not be limited to, passive posting of job
descriptions on each company’s web site, where a current or former employee of a
party to this Agreement applies for such a position without direct encouragement
(in whatever form) stemming directly from such party.

ARTICLE 57 - OFFSETTING OF INVOICES

57.1   Neither party shall offset any invoices.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

46



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           
ARTICLE 58 - ORDERING COMPANIES AND SUPPLIER ENTITIES

58.1   Company or any Lucent Affiliate, U.S. and foreign, as may be designated
in writing by Lucent Technologies Inc., may order under this Agreement. For the
purpose of this Agreement, the term “Company” shall mean the corporation or
other entity that enters into or issues an Order under this Agreement. A “Lucent
Affiliate” is an entity, at least ten percent (10%) of whose voting stock or
other form of ownership interest is owned directly or indirectly by Lucent
Technologies Inc. (“Lucent”). Any Order issued under this Agreement will be a
contractual relationship between the ordering Company and the Supplier. Company
agrees to place Orders, rather than a Lucent Affiliate, if Supplier reasonably
requests, and Supplier has a commercially reasonable business justification for
such requests.

58.2   Supplier warrants and represents to Company that it has the authority to
bind Supplier and Supplier’s affiliates to the terms and conditions of this
Agreement, including but not limited to pricing. For purposes of this Agreement,
“Supplier” shall include any corporation, partnership, entity, or venture, at
least fifty percent (50%) of whose voting stock or ownership interest is owned
directly or indirectly by Supplier.

58.3   Should an Order be placed by an international ordering Company,
commercially reasonable efforts will be made by Supplier to facilitate Order
placement with the corresponding or appropriate Supplier international entity
with additional terms and conditions to address unique country terms and
conditions such as shipping terms, currency and choice of law as agreed to in
writing by the parties acting reasonably.

58.4   Company subcontractors designated by Company in writing may order
Products under this Agreement, subject to Supplier’s approval which approval
shall not be unreasonably withheld. Any Order issued by a Company subcontractor
will be a contractual relationship between Supplier and such subcontractor.
Company agrees to place Orders, rather than a subcontractor of Company, if
Supplier reasonably requests, and Supplier has a commercially reasonable
business justification for such requests.

ARTICLE 59 - PUBLICITY

59.1   Neither party shall, without the prior written consent of the other
party, publicly announce the existence of this agreement or disclose its
contents.

ARTICLE 60 - RELEASES VOID

60.1   Neither party shall require (a) waivers or releases of any personal
rights or (b) execution of documents which conflict with the terms of this
Agreement from employees, representatives or customers of the other in
connection with visits to its premises and both parties agree that no such
releases, waivers or documents shall be pleaded by them or third persons in any
action or proceeding relating to this Agreement.

ARTICLE 61 - SEVERABILITY

61.1   If any of the provisions of this Agreement shall be invalid or
unenforceable, such invalidity or unenforceability shall not invalidate or
render unenforceable this entire Agreement, but rather this entire Agreement
shall be construed as if not containing the particular invalid or

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

47



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           
unenforceable provision or provisions, and the rights and obligations of the
parties shall be construed and enforced accordingly.
ARTICLE 62 - SURVIVAL OF OBLIGATIONS

62.1   The obligations of the parties under this Agreement, which by their
nature would continue beyond the termination, cancellation or expiration of this
Agreement, shall survive termination, cancellation or expiration of this
Agreement.

ARTICLE 63 - TAXES, DUTIES AND INSURANCE CONTRIBUTIONS PAYABLE BY SUPPLIER

63.1   Except as otherwise provided in this Agreement, including in
Article 64TAXES PAYABLE BY COMPANY, and unless otherwise agreed to by the
parties, all duties (excluding any duties or fees relating to the shipment of
Products or Commercially Purchased Items), taxes, and all social insurance
contributions arising out of or in connection with Supplier’s performance of
this Agreement will be paid by Supplier. The parties agree that the prices or
rates stated herein include all such charges and that such prices or rates will
not be changed hereafter as a result of Supplier’s failure to include therein
any applicable duties, taxes or insurance contributions. Supplier shall
indemnify and hold Company harmless from its failure to make such payment or
contributions.

ARTICLE 64 - TAXES PAYABLE BY COMPANY

64.1   Company shall be responsible for all sales, value added, goods and
services taxes, or other similar types of transfer taxes (referred to herein in
this Article 64 collectively as “Transfer Taxes”) with respect to the prices
paid for Products, Commercially Purchased Items or amounts paid for Services
under this Agreement, and Company agrees to reimburse Supplier for any such
Transfer Taxes paid by Supplier. Supplier will not charge an otherwise
applicable Transfer Tax if the Product, Commercially Purchased Item or Services
pricing is exempt from Transfer Tax and the Company furnishes to Supplier a
valid exemption certificate. In particular regard to value added taxes or other
similar taxes on turnover and related charges, Supplier will charge and Company
will pay any particular VAT over and above the stated prices for Products,
Commercially Purchased Items and Services. If Supplier is required by Law to
charge VAT, Supplier will ensure its invoices are in the proper form to enable
the Company to claim input VAT deductions. If Supplier does not need to charge
VAT, but the Company is required by Law to account for such VAT (for example,
where a “reverse charge” procedure applies), the Company accepts all
responsibility and liability for accounting for the VAT properly. Transfer Taxes
payable by the Company shall be billed as separate items on Supplier’s invoices
and shall not be included in Supplier’s prices or otherwise compensated pursuant
to any other provisions of this Agreement.

64.2   Subject to the provisions of Article 4 SUPPLIER COMPENSATION and this
Article 64, Supplier shall be responsible for all other taxes. Notwithstanding
any other provision of this Agreement, Supplier shall be solely liable for taxes
based on Supplier’s net or gross income, and Transfer Taxes imposed on Material
purchases by Supplier and any such Transfer Taxes shall not be included in
Supplier’s compensation under this Agreement. Supplier shall indemnify and hold
the Company harmless for Supplier’s failure to timely pay or withhold taxes
resulting from Supplier’s performance under this Agreement.

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

48



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

64.3   In order for Company to qualify for tax benefits on Products exported
from the United States by Company, Supplier shall, upon request by Company,
provide Company with documentation, within forty-five (45) days of such request,
that identifies and substantiates the FMV of the Product content which is
manufactured by Supplier or purchased by Supplier from manufacturers outside of
the United States. If Company shall have requested the aforementioned
documentation, Supplier shall provide Company with timely notice if Supplier has
knowledge of any information that would cause the FMV of the Product content
manufactured by Supplier or purchased by Supplier from manufacturers outside of
the United States to either change by ten (10) percent or exceed fifty
(50) percent of the selling price charged to Company for each Product being
reported.

ARTICLE 65 - TITLE TO MATERIAL CONSIGNED BY COMPANY

65.1   Supplier acknowledges and agrees that unless otherwise agreed, Company
has and shall have at all times all right, title and interest in Material
furnished directly or indirectly to Supplier by Company under this Agreement
(“Lucent Technologies’ Consigned Material”). Supplier shall, within ten
(10) days of receipt of the Lucent Technologies’ Consigned Material, notify
Company of any claims for quantity variation or quality problems in the Lucent
Technologies’ Consigned Material furnished to Supplier. Supplier assumes
responsibility for any loss or damage to such Lucent Technologies’ Consigned
Material and shall be liable for the full actual value of the Lucent
Technologies’ Consigned Material with the exception of loss due to normal waste,
shrinkage, breakage or other spoilage, reduction in moisture content, etc.
Supplier shall store the Lucent Technologies’ Consigned Material safely, indoors
in protected areas approved by Company at Supplier’s facility. If Supplier
removes all or any part of the Lucent Technologies’ Consigned Material from one
building to another, Supplier shall continue to be responsible for loss and
damage and Supplier shall give Company at least ten (10) days advance notice of
the removal except when the removal is required during Supplier’s manufacturing
process or to protect the Lucent Technologies’ Consigned Material from damage or
loss.

65.2   Upon reasonable prior notice and subject to the terms of Article 32
ATTENDANCE AT SUPPLIER’S FACILITY, Company may inspect, inventory and
authenticate the account of the Lucent Technologies’ Consigned Material during
Supplier’s normal business hours. Supplier shall provide Company access to the
premises, subject to Article 33 AUDIT, wherein all such Lucent Technologies’
Consigned Material is located. Wherever practicable, the Lucent Technologies’
Consigned Material shall be kept segregated in an area marked “PROPERTY OF
LUCENT TECHNOLOGIES”.

65.3   Supplier shall use the Lucent Technologies’ Consigned Material only in
the manufacture or repair of Products furnished to Company unless otherwise
agreed in writing by Company.

65.4   Supplier shall not allow any security interest, lien, tax lien or other
encumbrance (collectively, “Encumbrances”) to be placed on any Lucent
Technologies’ Consigned Material. Supplier shall give Company immediate written
notice should any third party attempt to place or place an Encumbrance on such
Lucent Technologies’ Consigned Material. Supplier shall indemnify and hold
Company harmless from any such Encumbrance. Supplier shall, at Company’s
request, promptly execute a “protective notice” UCC-1 form for Lucent
Technologies’ Consigned Material located in the United States, or such other
documents reasonably necessary in non-US jurisdictions to enable Company to
protect its interest in such Lucent Technologies’ Consigned Material. The
parties agree that

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

49



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

    this Agreement shall constitute the security agreement required by the UCC
of the appropriate state in which the Encumbrance is filed, or the equivalent
type of agreement in non-US jurisdictions.   65.5   The obligations assumed by
Supplier with respect to the Lucent Technologies’ Consigned Material are for the
protection of Company’s property. If Supplier defaults in carrying out
Supplier’s obligations with respect to the Lucent Technologies’ Consigned
Material under this Agreement, then, at no cost to Company and upon twenty-four
(24) hours notice to Supplier, Company may withdraw all or any part of the
Lucent Technologies’ Consigned Material. Supplier shall, at Company’s option,
return to Company or hold for Company’s disposition any or all of such Lucent
Technologies’ Consigned Material (including any Scrap produced as a by-product)
in Supplier’s possession at (a) request of Company, (b) expiration, cancellation
or termination of this Agreement, or (c) the withdrawal of Lucent Technologies’
Consigned Material, as provided above.

ARTICLE 66 - TITLE TO TOOLS OWNED BY COMPANY

66.1   Supplier acknowledges and agrees that Company has and shall have at all
times during the terms of this Agreement all right, title and interest in the
tooling, fixtures, molds, dies, jigs, production machinery, assembly machinery,
testing equipment, and related items (collectively referred to as “Tool(s)”)
owned and furnished at no cost by Company to Supplier, Tools that Company has
fully paid Supplier to develop or procure or Tools that is co-developed at
Company’s expense for use under this Agreement. Supplier shall:

  (a)   be responsible for the safekeeping of the Tools, assume all risks of
loss or damage to the Tools and be liable for the replacement value of such
Tools except for reasonable wear and tear;     (b)   maintain and use the Tools
in accordance with all applicable country-specific safety requirements, codes or
standards, and keep in force a policy of workers’ compensation insurance as
prescribed by the law of the state and/or country in which work is being
performed, or such other comparable insurance. Supplier may procure whatever
additional insurance Supplier deems appropriate. Supplier agrees that Supplier,
Supplier’s insurer(s) and anyone claiming by, through, under, or in Supplier’s
behalf shall have no claim, right of action, or right of subrogation against
Company or Company’s customers based on any loss or liability insured against
under any policy of insurance. Supplier agrees to defend (at Company’s request),
indemnify and hold harmless Company and Company’s customers from and against any
and all losses, damages, expenses, claims, demands, suits, fines, penalties and
liabilities (including reasonable attorney’s fees) of any kind and nature
whatsoever (including but not limited to claims resulting from injuries or death
to person or damage to property) in any way arising out of or resulting from
Supplier’s maintenance, ownership, possession, operation, use, condition,
storage, or movement of the Tools or any accident in connection therewith;    
(c)   permanently mark or if impracticable to do so then affix labeling stating
that the Tools is the property of Lucent Technologies. For purposes of this
clause, the term “Lucent Technologies” shall be deemed to mean Lucent
Technologies Inc., or the Lucent Technologies Inc., affiliated or associated
company which owns the Tools, as applicable;

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

50



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

  (d)   store such Tools, when not in use, on racks or in sections of Supplier’s
plant(s) located at Supplier’s factory of manufacture, marked “PROPERTY OF
LUCENT TECHNOLOGIES”. If Supplier removes all or any part of the Tools from one
building to another, Supplier shall continue to be responsible for loss and
damage and Supplier shall give Company at least ten (10) days advance notice, in
writing, of the removal except when the removal is required during Supplier’s
manufacturing process or to protect the Tools from damage or loss. Supplier
shall send to Company once a calendar quarter an updated Tools inventory list,
including equipment upgrades;     (e)   use the Tools only in the manufacture or
repair of Product or performance of Services furnished to Company, unless
otherwise agreed to in writing by Company, and deliver the Tools to Company upon
demand, properly packaged and crated for transport, FCA (Incoterms 2000)
Supplier’s facility at a mutually agreeable charge for removal, packing, or
crating.     (f)   maintain Tools in good working condition in accordance with
Article 7.2. All repair and replacement parts shall be deemed Tools and shall be
subject to the terms of this Agreement. At any time when Supplier proposes
replacing the entire Tool because (a) Tool life has been expended or the Tools
are worn beyond economical repair, or (b) design changes by Company necessitate
modification or complete replacement, Supplier shall first obtain Company’s
written approval, and the resulting replacement Tools shall be at Company’s
expense and subject to the terms of this Agreement.     (g)   Supplier shall not
allow any security interest, lien, tax lien or other encumbrance (collectively
referred to as “Encumbrance”) to be placed on any Tools. Supplier shall give
Company immediate written notice should any third party attempt to place or
place an Encumbrance on such Tools. Supplier shall indemnify and hold Company
harmless from any such Encumbrance. Supplier shall, at Company’s request,
promptly execute a “protective notice” UCC-1 form for Tools located in the
United States, or such other documents reasonably necessary in non-US
jurisdictions to enable Company to protect its interest in such Tools. The
parties agree that this Agreement shall constitute the security agreement
required by the UCC of the appropriate state in which the Encumbrance is filed,
or the equivalent type of agreement in non-US jurisdictions.     (h)   Company
may inspect, inventory, and authenticate the account of Tools furnished under
this Agreement during Supplier’s normal business hours. Supplier shall provide
Company access to the premises where all such Tools is located. The obligations
assumed by Supplier with respect to Tools furnished under this Agreement and/or
an Order are for the protection of Company’s property. If Supplier defaults in
carrying out Supplier’s obligations under this Agreement, then, at no cost to
Company and upon twenty-four (24) hours notice to Supplier, Company may withdraw
all or any part of the Tools and Tools drawings, or both. Supplier shall, at
Company’s option, return to Company or hold for Company’s disposition (free of
restrictions) any or all of such Tools and Tools drawings in Supplier’s
possession at (a) the completion of the Order, (b) expiration, cancellation or
termination of this Agreement, or (c) the withdrawal of Tools, as provided
above;

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

51



--------------------------------------------------------------------------------



 



CONTRACT NO. HO32050265           

  (i)   Supplier will immediately release any Tools per and upon Company’s
request; and     (j)   Supplier’s obligations under this clause shall survive
the expiration, cancellation or termination of this Agreement or Order.

66.2   In those situations in which Company has requested Supplier to develop or
subcontract on Company’s behalf the development of Tools for Company and the
parties agree to amortize the price of the Tools over a mutually agreed to
quantity of Products purchased by Company from Supplier pursuant to this
Agreement, title and ownership of the Tools shall pass to Company once the price
charged by Supplier for said Tools has been fully paid by Company pursuant to
the agreed to amortization schedule. However, Company shall have the right to
take title of the Tools at any time by paying in full the agreed to price for
said Tools.

ARTICLE 67 - TOXIC SUBSTANCES AND PRODUCT HAZARDS

67.1   Supplier agrees that, where required by Law, it shall provide to Company
for any new products that are added to this Agreement or changes made to an
existing Product furnished under this Agreement, a product safety data sheet
which complies with the requirements of the Occupational Safety and Health Act
of 1970 and all rules and regulations promulgated thereunder, or a product
information sheet required by equivalent international Laws.

ARTICLE 68 - WAIVER

68.1   The failure of either party at any time to enforce any right or remedy
available to it under this Agreement or otherwise with respect to any breach or
failure by the other party shall not be construed to be a waiver of such right
or remedy with respect to any other breach or failure by the other party.      
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

                              SOLECTRON CORPORATION       LUCENT TECHNOLOGIES
INC.    
 
                       
 
  By:   /s/ Michael P. Hartung       By:   /s/ Jose A. Mejia    
 
                       
 
  Name:   Michael P. Hartung       Name:   Jose A. Mejia    
 
  Title:   VP Sales Operations       Title:   President, Supply Chain Networks  
 

LUCENT TECHNOLOGIES AND SOLECTRON CORPORATION PROPRIETARY

52



--------------------------------------------------------------------------------



 



Attachment A
Contract No. HO32050265
Page 1 of 2
Issue No.1
Per Unit PCBA Pricing Formula
Unless otherwise agreed to by the parties, PCBA pricing will be determined using
the per unit pricing formula shown below.
[ *** ]
 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

Lucent Technologies Inc and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment A
Contract No. HO32050265
Page 2 of 2
Issue No.1
[ *** ]
 

***   This page has been omitted pursuant to a Request for Confidential
Treatment filed separately with the Securities and Exchange Commission.

Lucent Technologies Inc and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment B
Contract No. HO32050265
Page 1 of 1
Issue No. 1
FLEXIBLE DELIVERY ARRANGEMENTS
Program Summary
Company and Supplier will mutually agree on the Products to be included in a
Flexible Delivery Arrangement. Company will issue a blanket Purchase Order to
Supplier for each Product included in a Flexible Delivery Arrangement for
billing and shipping purposes. Any quantity specified in a Blanket Order is for
administrative purposes only and is not a commitment to purchase.
Under a Flexible Delivery Arrangement, Supplier will purchase Material to
Forecast and manufacture Product to Forecast up to the point of completion
agreed to by Company and Supplier. After receipt of Company’s authorization to
ship specifying the quantity and date required, Supplier shall perform any
remaining manufacturing operations and ship. Local procedures for issuing and
fulfilling Company’s authorization to ship requests shall be agreed to by
Supplier and Company’s ordering locations.
If requested by Company, Supplier agrees to provide upside flexibility to
Forecast at the Product family level by establishing finished goods or
sub-assembly buffers. The specific buffer sizing formulas will be agreed to by
Supplier and Company’s ordering locations. Company shall be liable to Supplier
for finished goods inventory, work-in-process, and Material pursuant to Article
10 and 11 of the Agreement.
Any demand above Forecast and the agreed to upside flexibility limits will be
available at the total assembly lead-time which is the sum of manufacturing
lead-time and longest Material lead-time. Supplier will use best commercial
efforts to improve Material availability on an ongoing basis. Company will
assist Supplier in implementing vendor-managed inventory or other flexible
delivery programs for component commodities that are identified as Company
Managed Material.

 



--------------------------------------------------------------------------------



 



Attachment C
Contract No. HO32050265
 

***   This page has been omitted pursuant to a Request for Confidential
Treatment filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Attachment D
Contract No. HO32050265
Page 1 of 1
Issue No. 1
Design Service Fees
The following Design Service rates and fees shall apply as of the Effective Date
and may be amended from time to time upon agreement of the parties. All rates
and fees are “Not to Exceed” during the Initial Term and are subject to
negotiation in good faith between the Company and Supplier on a per project
basis.

          Description of         Services to be Provided   Hourly Rate  
Deliverable
Physical Layout/Design
  [ *** ]  
Automated DFM PCB Fab & Assy release package, softcopy
Electrical Design
  [ *** ]  
Specifications, architectural design, signal integrity, EMI Analysis
Mechanical Design
  [ *** ]  
3D concept, 2D ANSI documentation, industrial design concepts, tooling selection
& management
Thermal Engineering
  [ *** ]   Thermal analysis & lab verifications
Test Hardware
Development/Qual/Debug
  [ *** ]  
Test fixture and associated test equipment with complete documentation package
Test Software Development
Enhancement/Debug
  [ *** ]  
Software test program and complete documentation package
Re-Engineering Consulting
  [ *** ]  
Value engineering package consisting of BOIV analysis, schematic & mech
component review, posted ROI
Tooling Design
  [ *** ]  
Value engineering package consisting of stencil, wave pallet, test/fab fixture,
flying probe development, etc.
Shock Testing
  [ *** ]  
Company conducts tests, documents results & recommends action
Vibration Testing
  [ *** ]  
Company conducts tests, documents results& recommends action
PCA Cross Sectioning*
  [ *** ]   Photo of results, softcopy
X Ra Analysis (Fein Focus)*
  [ *** ]   Softcopy of images
Optical Microscopy*
  [ *** ]   Softcopy of images
Chamber Services (small)*
  [ *** ]  
Internal hardware structure and power distribution. Final test results.
Chamber Services (walk-in)*
  [ *** ]  
Internal hardware structure and power distribution. Final test results.
Conformance Services(Erg. Effort)*
  [ *** ]  
Identification of standards, pre-submittal, submittal to agency(s), agency
approval

 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

Lucent Technologies Inc and Solectron Corp. Proprietary

 



--------------------------------------------------------------------------------



 



Attachment E
Contract No. HO32050265
Page 1 of 11
Issue No. 1
NEW PRODUCT INTRODUCTION (NPI)
PROCESS

1.0   New Product Introduction Support by Supplier   1.1   Supplier acknowledges
that the execution of an effective New Product Introduction (“NPI”) process is a
critical competitive requirement for Company. As part of Company’s NPI process,
the parties will develop and mutually agree upon a documented Program Plan
outlining Program Goals for each new Product that Company intends for Supplier
to manufacture pursuant to this Agreement. As such, the Supplier shall make
commercially reasonable efforts to meet the Program Goals documented in the
Program Plan. Supplier’s progress toward meeting the Program Goals shall be
measured and managed by Company and Supplier.   1.2   For the purposes of this
Attachment, “Program Plan” means Company’s documented plan outlining the Program
Goals for a new Product that Company intends to have Supplier manufacture
pursuant to the terms of this Agreement. An example of a template that could be
used as a Program Plan is shown in Exhibit A to this Attachment. For the
purposes of this Attachment “Program Goals” may mean but are not necessarily
limited to Company’s goals for time to volume, time to market, target cost,
volume cost and quality as identified in the Program Plan.   1.3   Supplier
shall provide NPI managers and/or engineers to provide the Engineering and NPI
Manufacturing Services outlined in Sections 2.0 and 4.0 of this Attachment. If
requested by Company and upon mutual agreement of the parties on issues such as
compensation for such services, Supplier shall co-locate for a mutually
agreeable period of time the appropriate Supplier technical and business
personnel with Company’s design teams to assist in the timely and smooth
transfer of new Products from design into Supplier’s manufacturing process.  
2.0   NPI Engineering Services   2.1   For any new Products that Company intends
to have Supplier manufacture pursuant to the terms of this Agreement and where
Supplier agrees to undertake such manufacturing services on Company’s behalf,
Supplier agrees to provide the following Services to assist in the timely and
smooth introduction of new Products into Supplier’s manufacturing process (“NPI
Engineering Services”).

Lucent Technologies and Solectron Corp. Proprietary Information

 



--------------------------------------------------------------------------------



 



Attachment E
Contract No. HO32050265
Page 2 of 11
Issue No.1

  (a)   DFx Reviews — Supplier shall provide to Company detailed and complete
reports within two (2) business days for PCBA’s and two to five (2 — 5) business
days for complex optical assemblies after each design or stock list review or
Prototype or Model build and generate any appropriate NPI Engineering Change
Requests. Supplier is responsible for establishing and managing a DFx and stock
list review schedule. Additionally, Supplier will conduct an electronic assembly
audit and will incorporate results into the DFx report. Supplier will be
responsible for tracking and archiving (for future reference), of all DFx issues
identified during design and/or stock list reviews. Additionally, Supplier will
be responsible for mitigation of DFx issues, which are mutually agreed to be
within Supplier’s control. For the purposes of this Attachment, “DFx” means, but
is not limited to, design for manufacturing, design for assembly, design for
environment, design for test, design for reliability, design for ease of
transition of manufacturing location, and design for the supply chain. The
intention of DFx feedback is to identify opportunities to improve
manufacturability, testability, quality, reliability, and to reduce cost and
Product introduction interval. Supplier is expected to identify unusual
anticipated manufacturing and/or test costs, and to suggest and initiate risk
mitigation methods, and cost reduction opportunities once identified. The above
DFx activities will be done at Supplier’s expense.     (b)   Stock List Reviews
— Upon receipt of a preliminary Material stock list and subsequent updates from
Company, Supplier’s shall outline Material costs, lead times, availability,
quality rating, lifecycle, and risk assessment for the Material identified on
the stock list. Supplier shall provide recommendations for risk mitigation,
Material substitutions and alternative Material vendors through formal reports,
and once agreed to by Company, through appropriate NPI Engineering Change
Requests. All stock list reviews and alternative Material recommendations shall
be consistent with Company’s Component Strategy and Preferred Vendor List.
Supplier will collaborate with Company to define commodity sourcing strategies.
The above stock list reviews will be done at Supplier’s expense.     (c)   Test
Development — Supplier is expected to review Company developed test strategy,
specifications, and requirements, however all modifications to such strategies,
specifications, and requirements must be approved by Company. If requested by
Company pursuant to an Order, Supplier shall develop test processes and programs
associated with manufacturing process

Lucent Technologies and Solectron Corp. Proprietary Information

 



--------------------------------------------------------------------------------



 



Attachment E
Contract No. HO32050265
Page 3 of 11
Issue No.1

      verification including, but not limited to in-circuit test (ICT). Test
development will be done on an as-ordered basis at fees set forth in Attachment
D of this Agreement.     (d)   Packaging and Labeling — Supplier shall be
responsible for suggesting and recommending for Company approval any new
packaging and labeling required for all new Products that Supplier would
manufacture pursuant to the terms of this Agreement. Packaging development will
be done on an as-ordered basis at fees set forth Attachment D of this Agreement.
    (e)   Manufacturing Process Development and Tooling — Supplier shall be
responsible for the development of any Product specific assembly or test
processes or in-circuit or functional test equipment and/or software, stencils,
fixtures, tooling, etc. that are required to support the manufacture of any new
Products by Supplier pursuant to the terms of this Agreement. The costs and the
parties’ responsibilities associated with the actual fixtures, tooling, and test
equipment are set forth in Section 3.0 of this Attachment.

2.2   In addition to NPI Engineering Services outlined in Section 2.1 of this
Attachment, Company may request, on an as-ordered basis, Supplier to provide
design services in support of new Product introduction. Such design services
shall be provided at fees set forth in Attachment D of this Agreement.   3.0  
Fixtures, Tooling and Test Sets   3.1   In accordance with Article 7 — CAPACITY
PLANNING AND PRODUCT FORECASTING of the Agreement, Supplier shall be responsible
for funding any costs associated with providing the necessary Tooling to support
of Company’s NPI requirements, unless such Tooling is unique to the manufacture
of a new Product, in which case, Company will be responsible for such costs.  
4.0   NPI Manufacturing Services   4.1   Supplier shall provide to Company, on
an as-ordered basis, NPI Manufacturing Services to Company as part of the NPI
process. For the purposes of this Attachment, “NPI Manufacturing Services” means
manufacturing services performed by Supplier in the period prior to the
agreement of both parties to the successful completion of product design
validation. These Services are in addition to the NPI Engineering Services
described in Section 2.0 of this Attachment. The scope of Supplier’s NPI

Lucent Technologies and Solectron Corp. Proprietary Information

 



--------------------------------------------------------------------------------



 



Attachment E
Contract No. HO32050265
Page 4 of 11
Issue No.1

    Manufacturing Services to Company may include, without limitation, the
following:

  (a)   Material stock list procurement and inventory stocking at best
commercially negotiable pricing, including procurement and evaluation of samples
as required, using fully qualified components;     (b)   manufacture of Product
Prototype and Model units;     (c)   ensure manufacturing and ICT capabilities
and capacities are in place to meet NPI and projected production forecasts; and
    (d)   repair and/or modify Product Prototype and Model units as required and
within reasonable intervals.

    For purposes of this Attachment, “Prototypes” are either: (a) assemblies
intended for laboratory evaluation of performance or software development and
manufactured to standards of acceptable workmanship or (b) assemblies intended
to evaluate form, fit, and function and must meet Company’s Product
Specifications. “Models” are assemblies intended to determine what, if any,
changes might be required to the design, assembly and test processes or the
Specifications before the Product is ready for volume production and must meet
Product Specification and specified targets for quality, reliability and yield,
unless otherwise agreed to by Company in writing.   4.2   Pricing for the
manufacture of Product Prototypes and Models shall based on the parties mutual
agreement of Material cost plus Supplier’s value add for each Prototype and
Model build requested by Company. At Company’s request, Supplier shall submit an
appropriate quotation to Company for the applicable NPI Manufacturing Service
herein described.   4.3   Company will provide Supplier with a written statement
of requirements that details the Product Prototype or Model build quantities and
dates, test requirements, etc. The parties shall subsequently jointly develop a
project plan that includes milestones and relevant due dates in support of said
requirements. During the NPI process, Supplier shall provide to Company regular
written progress reports on at least a weekly basis. All such reports shall
include, but not necessarily be limited to, the following information:

  (a)   status of Supplier’s progress toward meeting the required Product
Prototype or Model build quantities and dates;

Lucent Technologies and Solectron Corp. Proprietary Information

 



--------------------------------------------------------------------------------



 



Attachment E
Contract No. HO32050265
Page 5 of 11
Issue No.1

  (b)   short description of problems or potential problems, if any, preventing
Supplier from meeting the said quantities and build dates and recovery method
proposed in order to meet the said quantities and build dates;     (c)   quality
levels, defects/repairs, assembly and test issues/problems (both resolved and
unresolved) encountered during NPI Prototype and Model builds, including those
attributed to Product design issues and/or Material quality problems; and    
(d)   any other information related to the NPI Manufacturing Services as may be
reasonably requested by Company.

4.4   Supplier will perform such NPI Manufacturing Services and deliver any
requested deliverables to Company in accordance with the agreed upon schedule
applicable to such deliverable. Additionally, Supplier agrees to:

  (a)   provide delivery of Prototype or Model builds to Company within three
business days for Company’s Stinger, APX and TNT/MAX Product families and five
(5) business days for all other Product families after all parts and
documentation are available to Supplier, unless otherwise agreed by parties in
writing. Such agreement of other than five (5) business day delivery would be
the result of circumstances such as unusually low Model yield or unusually high
Prototype or Model numbers; and     (b)   acknowledge receipt and respond with
status to NPI and redesign related Engineering Change Orders issued by Company
within 24 hours of receipt.

4.5   Supplier shall schedule NPI Manufacturing Services in such a manner as to
ensure that the Product Prototype or Model build activity will not adversely
impact Supplier’s manufacturing capability to meet Company’s Product Orders, and
vice versa.   5.0   Advanced Technology Development   5.1   Company and Supplier
will develop means for Company to share its Product technology roadmaps and
future manufacturing technology requirements and for Supplier to share its
manufacturing technology development plans in order to address technology
requirements to support Company’s future products.

Lucent Technologies and Solectron Corp. Proprietary Information

 



--------------------------------------------------------------------------------



 



Attachment E
Contract No. HO32050265
Page 6 of 11
Issue No.1

5.2   It is expected that the results of applicable Supplier-funded development
programs will be made available to the Company for inclusion into Company’s DFx
guidelines, as appropriate.   5.3   Supplier is expected to assist Company in
keeping Company’s DFx guidelines up to date, both through review of Company
designs and the DFx change management process. Company’s right to use any
Supplier-funded development for Company’s DFx guidelines will be per Article 39
of this Agreement.

Lucent Technologies and Solectron Corp. Proprietary Information

 



--------------------------------------------------------------------------------



 



Attachment E
Contract No. HO32050265
Page 7 of 11
Issue No.1
EXHIBIT A
PROGRAM PLAN
EXAMPLE ONLY —
THE APPLICABLE PROGRAM PLAN WILL BE DISCUSSED AND MODIFIED
BY THE PARTIES AS NEEDED

A.   GENERAL PRODUCT AND SUPPLY CHAIN INFORMATION   I.   PRODUCTS:

              Name:   Company Part No:   Description:   Delivery Point
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

II.   SUPPLIER MANUFACTURING SITES:

              Country:   Address:

III.   NPI PROJECT MANAGEMENT:

      COMPANY :   SUPPLIER:
NPI Project Manager:                     
  NPI Project Manager:                     
Email Address:                     
  Email Address:                     
Phone Number:                     
  Phone Number:                     
Fax Number:                     
  Fax Number :                     

Lucent Technologies and Solectron Corp. Proprietary Information

 



--------------------------------------------------------------------------------



 



Attachment E
Contract No. HO32050265
Page 8 of 11
Issue No.1

B.   NPI MANUFACTURING SERVICES   I.   PROTOTYPE BUILD REQUIRMENTS:

                  Target Prototype     Target Prototype   Build Completion
Quantities Required   Build Star Dates:   Date:
 
       
 
       
 
       
 
       

II.   MODEL BUILD REQUIREMENTS:

              Target Model Build   Target Model Build Quantities Required  
Start Dates:   Completion Date:
 
       
 
       
 
       
 
       

III.   PROTOTYPE AND MODEL BUILD SPECIFICATION REQUIREMENTS:

      Specifications Required   Date Needed
 
   
 
   
 
   
 
   

IV.   PROTOTYPE AND MODEL BUILD TEST REQUIREMENTS:

 
TEST TO BE PERFORMED DURING PROTOTYPE AND MODEL BUILDS

     
 
   
 
   

V.   AGENCY APPROVALS

            Complete as appropriate
                       

Lucent Technologies and Solectron Corp. Proprietary Information

 



--------------------------------------------------------------------------------



 



Attachment E
Contract No. HO32050265
Page 9 of 11
Issue No.1

C.   PRICING, MATERIALS AND DELIVERY   I.   PRICING SCHEDULE:

              Name:   Company Part Number:   Prototype Price   Prototype
Quantity:
 
           
 
           
 
           
 
           

II.   PURCHASE ORDER-RELATED TERMS:   (a)   Order Lead Time: Purchase Order
lead-time for the Prototype units will be ___(___) days.   (b)   Long Lead-Time
Materials (Components with lead-times beyond the above stated PO lead-time:

          Company Part No.   Description   Material PO Lead-time
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

III.   UNIQUE MATERIALS: The custom components relative to the Product are as
follows:

          Part No.   Description   Supplier
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

Lucent Technologies and Solectron Corp. Proprietary Information

 



--------------------------------------------------------------------------------



 



Attachment E
Contract No. HO32050265
Page 10 of 11
Issue No.1

D.   QUALITY, TEST TECHNOLOGY   I.   SPECIFICATIONS       The following
documents constitute the Specifications for the Product described in this
Attachment and are hereby incorporated into this Agreement by reference:

              Title   Company Part No:       Date:
 
           
 
           
 
           

II.   TEST PROCESS SUMMARY       The Test Process Summaries, or brief
description of the tests to be performed, for the Product described in this
Addendum are referenced below. Actual Test Process Summaries, if applicable,
will be attached to this signed Product Plan and are hereby incorporated into
this Agreement by reference:

                  Company or Supplier Part No, if         Title or Test Process
  applicable:   Date:    
 
           
 
           
 
           
 
           

III.   PRODUCT SPECIFIC QUALITY PLANS       The following documents, which may
be revised from time to time by Lucent, constitute the Product Specfic Quality
Plans for Supplier with regard to the Product described in this Addendum and are
hereby incorporated into this Agreement by reference:

              Title   Part No:   Date:    
Product Specific Quality Plans
           
 
           
 
           

  (a)   PRODUCT SPECIFIC QUALITY GOALS         The following goals from the
Product Specific Quality Plans incorporated in section III above should be met
by the Supplier:

                                                  Steady   Mean                
            Comp   Dead   State   Time       First                   Post any  
on   Return   Between   Incoming   Article       Functional   Burn-   Functional
  Pack Part   Arrival   Rate   Failures   Inspectio   Inspectio   ICT   Test 1  
In   Test 2   Audit No.   (DOA)   (SSRR)   (MTBF)   n Yield   n Result   Yield  
Yield   Yield   Yield   Yield
 
                                       
 
                                       
 
                                       
 
                                       

IV.   MANUFACTURING TECHNOLOGY, EQUIPMENT, LABOR, MATERIALS AND FACILITIES
Unless otherwise agreed in this Section IV, Supplier will provide all
technology, equipment, labor, materials and facilities required to perform the
scope of work. Identify any manufacturing technology, equipment, labor,

Lucent Technologies and Solectron Corp. Proprietary Information

 



--------------------------------------------------------------------------------



 



Attachment E
Contract No. HO32050265
Page 11 of 11
Issue No.1

    materials and/or facilities to be provided by Company in connection with the
Products covered by this Addendum.   V.   TEST EQUIPMENT AND FIXTURES

          Description       NRE (if any)
 
             
 
             

VI.   SPECIALIZED TOOLING: Items of Tooling built and/or used for the Product:

          Description       NRE (if any)
 
             
 
             

E.   PROGRAM GOALS

      Objective:   Goal:
Time to Market/General Availability
   
Time to Volume Production
   
Target Cost at Market Introduction
   
Volume Production Cost Target
   

F.   OTHER PRODUCT SPECIFIC TERMS AND CONDITIONS

       
(Complete as appropriate)
     
 
     
 
     

G.   SIGNATURES

      ACCEPTED AND AGREED:

      COMPANY   SUPPLIER
By:                     
  By:                     
Name:                     
  Name:                    
Title:                     
  Title:                     
Date:                     
  Date:                     

Lucent Technologies and Solectron Corp. Proprietary Information

 



--------------------------------------------------------------------------------



 



Attachment F
Intentionally Deleted

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 1 of 20
Issue No. 1
REPAIR SERVICE AND RETURN (“RS&R”)
Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 2 of 20
Issue No. 1
TABLE OF CONTENTS
Article 1 SCOPE
Article 2 BUSINESS RELATIONSHIP
Article 3 QUALITY
Article 4 GENERAL REPAIR REQUIREMENTS
Article 5 RS&R PROCESS REQUIREMENTS
Article 6 DELIVERY AND TRANSPORTATION
Article 7 RISK OF LOSS AND DAMAGE
Article 8 PRICES
Article 9 INVOICING AND PAYMENT
Article 10 SUPPLIER’S REPAIR WARRANTY
Article 11 CANCELLATION OF REPAIR ORDERS BY COMPANY
Article 12 REPAIR MATERIAL PROCUREMENT BY SUPPLIER
Article 13 PROGRAM MANAGEMENT AND PERFORMANCE REPORTING
Article 14 QUARTERLY PERFORMANCE REVIEWS
Article 15 RETURNED GOODS MATERIAL
Article 16 DEFINITIONS
LIST OF SCHEDULES
Schedule 1 Repair Prices for Products
Schedule 2 Format and Content of Supplier’s Reports to Company
Schedule 3 Format and Content of Supplier’s Repair Report to Company’s End
Customer
Schedule 4 FMA Form
Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 3 of 20
Issue No. 1

1.0   SCOPE   1.1   This Attachment addresses (a) the repair of Product by
Supplier at Company’s request subject to Supplier’s obligations to Company as
set forth in Article 23 — WARRANTY and Article 24 - REPAIRS NOT COVERED UNDER
SUPPLIER’S WARRANTY of the Electronics Manufacturing Services Agreement
No. HO32050265 made between Company and Supplier (the “Agreement”), of which
this Attachment is made a part, and (b) other products manufactured by third
parties. The Products subject to this Attachment are set forth in Schedule 1
hereto. The terms and conditions of this Attachment hereby incorporate by
reference the terms and conditions of the Agreement.   1.2   Supplier agrees to
provide repair and replacement services for Product during the Term of this
Agreement and, if required by Company, up to [***] after Company’s Product
discontinuance subject to availability of Material, Tools and agreement of
prices and terms.   1.3   It is expressly understood and agreed by Supplier that
the Agreement does not grant Supplier an exclusive privilege or right to repair
or replace any or all Product purchased by Company under the Agreement. Company
may perform the repairs or Company may contract with other suppliers for the
required repair or replacement services.   1.4   All capitalized terms used and
not otherwise defined in this Attachment shall have the respective meanings
given to such terms in the Agreement. In the event that there is a conflict
between the terms and conditions of this Attachment regarding Supplier’s or
Company’s performance pursuant to this Attachment, as it relates to the repair
of Products, and the terms and conditions of the Agreement, the terms and
conditions contained in this Attachment shall prevail to the extent of such
inconsistency.   2.0   BUSINESS RELATIONSHIP   2.1   Company’s Local Customer
Support (“LCS”) organizations located in various regions throughout the world
serve as Company’s logistics hubs for the Products identified in this
Attachment. The Supplier shall be responsible for managing the Product repairs
and Modifications during and after the Company’s warranty period to its end
customers. Pursuant to the terms of this Attachment, Supplier will service
Repair Orders from Company’s designated locations. For the purposes of this
Attachment, references to Company’s LCS organizations shall include Company’s
System Integration Centers, Charlotte Service Center, and other organizations
that Company may designate from time to time.   2.2   Product Returns received
by Supplier through the RS&R process outlined in Article 4 of this Attachment
will consist of Company owned Products and Products owned by Company’s end
customers needing repairs or Modifications. For those Products for which Company
has determined that Supplier is responsible for performing the repair and/or
Modification pursuant to this Attachment, the various LCS organizations will
provide a Repair Order to Supplier authorizing Supplier to make the necessary
repairs and/or Modifications to the Products in accordance with the
Specifications.   2.3   Supplier agrees to provide feedback on all Products
returned to Supplier pursuant to the terms of this Attachment. This feedback
will allow Company to monitor and improve overall Product quality, reliability,
and cost.   2.4   In addition to providing Repair Service, and Return to
Company, Supplier may also perform at Company’s request, pursuant to the terms
set forth in this Attachment, additional services specific to a Company
location.

 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 4 of 20
Issue No. 1

3.0   QUALITY   3.1   Introduction       Except as provided for herein, Supplier
shall meet the quality requirements of Company as set forth in Article 15
QUALITY of the Agreement. If Company rejects any or all Products repaired by
Supplier for failing to meet the Specifications, Company may, in addition to all
its other rights and remedies at law or equity, exercise one or more of the
following remedies: (1) accept a conforming part of any shipment; or (2) have
rejected Product replaced by Supplier at no additional charge to Company if
commercially feasible and Product is available for replacement at commercially
reasonable rates.

  (a)   Supplier shall have a written quality plan to ensure that Product
Returns repaired by Supplier meet Company’s quality standards. Such quality plan
shall, at a minimum, include the following:

  (i)   test procedures, documentation, and control;     (ii)   quality
assurance, documentation, and control;     (iii)   final Products sampling and
inspection audits;     (iv)   quality data collection, tracking, and reporting;
    (v)   corrective actions;     (vi)   workmanship standard; and     (vii)  
reliability standard.

3.2   Specifications       The Specifications listed below are hereby
incorporated by reference, and shall be adhered to, as applicable, by Supplier
in its performance of all activities pursuant to this Attachment. For
clarification, the Specifications applicable to this Attachment include but are
not limited to the following:

  (a)   Product drawings, stock lists, change orders, change notices, PIMs,
schematics, and test procedures, copies of which are in Supplier’s possession or
Supplier has access. These Specifications will be updated by Company and
distributed to Supplier via a database containing Product change history and
detail or via other agreed upon methods;     (b)   repair quality assurance
requirements per Specification # IPC-A-610 Rev. C Class II, Acceptability of
Electronic Assemblies, or latest revision as specified by Company; IPC — 7711
Rework of Electronic Assemblies; IPC — 7721 Repair and Modification of Printed
Wiring Boards and Circuit Pack Assemblies; J-STD-001C and J-STD-001B Soldered
Electrical and Electronic Assemblies;     (c)   repair appearance standard per
Specification # IPC-A-610 Rev. C Class II, Acceptability of Electronic
Assemblies, or latest revision as specified by Company; IPC — 7711 Rework of
Electronic Assemblies; IPC — 7721 Repair and Modification of Printed Wiring
Boards and Circuit Pack Assemblies; and     (d)   requirements in the current
version of Company’s Specification numbers X-21290, X-21292, and X-21293.

Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 5 of 20
Issue No. 1

3.3   Quality and Environmental Audits       The Supplier agrees to an on-site
quality management system and environmental management system type audit (e.g.
ISO 9001, ISO 14001, ANSI/ESD S20.20, and TL 9000) as well as on-site process
evaluations by Company or Company’s designated representative. All on-site
visits shall be at the Supplier’s and its subcontractor’s locations that repair
Product or material used in Company’s final Product. The timing of such on-site
visits is at the Company’s discretion, with a minimum two-week notification
period. The Supplier agrees to implement and report the status of a corrective
action plan for all unacceptable issues within an agreeable time frame as agreed
to by Company and Supplier. The Supplier shall agree to have an improvement
program in place, which will allow it to attain and maintain acceptable ratings
or equivalent on all quality and environmental management system elements.   3.4
  Failure Mode Analysis       If requested by Company, Supplier shall perform a
failure mode analysis (FMA) for a negotiated fee, which at a minimum shall be at
the field replaceable unit level. If FMA is required, Supplier is to use
appropriate means to identify the Product so that the FMA is performed prior to
any repair or Modification. Supplier shall record Material-level failures for
the purpose of determining repetitive occurrences. Upon request from Company,
Supplier shall identify root cause of failures and corrective action. Results
are to be conveyed to Company within 14 calendar days, however this period may
be extended if the FMA requires a third party evaluation. Results shall at least
conform to Schedule 4. Additional requirements governing the content of FMA work
may be provided by Company.   3.5   Repeat Return Rate       Supplier shall use
its commercially reasonable efforts that the Repeat Return for all Products
repaired by Supplier is less than [ *** ], or as otherwise specified by
location, on an aggregate basis for the Products being repaired as shown in
Schedule 1. The Repeat Return Rate is the number of returned items in a
particular month that have been returned more than once in the last 6 months,
divided by the total number of returns in that particular month. This metric
will be reviewed on a quarterly basis.   3.6   Quality Improvement Goals and
Requirements       As part of a program of continuous improvement, Supplier
agrees to establish annual improvement goals for a series of key quality
objectives. These key objectives shall include, but are not limited to:

  a)   Repeat Return Rate, Unrepairable rate, and on-time delivery requirements,
such as those specified in TL9000 and those in the Agreement;     b)  
verification test and workmanship results; and     c)   in-circuit (if
applicable and the parties have specifically agreed), functional and final
system test yields.

    Supplier agrees to track and report performance against the above goals on
at least a monthly basis, and to commit the resources necessary for the
attainment of these goals. Parties agree to negotiate in good faith a
performance program with bonus and penalties for key objectives.   3.7   Change
Control       All changes to Products, Specifications or processes by either
Supplier or Company under this Attachment G, shall be in accordance with
Article 20 — PRODUCT, SPECIFICATION, PROCESS CHANGES of the Agreement.

 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 6 of 20
Issue No. 1

4.0   GENERAL REPAIR REQUIREMENTS   4.1   At Company’s request, Supplier shall
repair the Products listed in Schedule 1 and perform all the necessary tests
specified by Company in order to verify compliance of the repair services being
performed under this Attachment G. Supplier agrees to work with Company in
support of Company’s maintenance agreements with its end customers concerning
all required tests, ATP replacements and metrics.   4.2   Unless otherwise
specified in the applicable Repair Order, Product Returns that have been
successfully repaired and tested by Supplier shall be packed and labeled by
Supplier. This shall be done in accordance with the applicable Specifications in
the current version of Company’s Packing Specification PKG-91NJ1045.   4.3  
Company shall provide Supplier with a unique location identifier. This location
identifier, along with the date code, shall be incorporated by Supplier into the
repair documentation of all Repaired Products as specified by Company to clearly
identify the origin and date of repair for all Repaired Products.   4.4  
Supplier shall participate in Company’s Warranty Eligibility System where
applicable for the purpose of tracking Supplier’s Repair Warranty for all
Repaired Product or Substituted Products. Supplier shall conform to Company’s
Warranty Eligibility System (“WES”) requirements stated in Company Specification
# WES-OEM, as may be modified from time to time by Company, a copy of which
Supplier may obtain from Company’s Supply Chain Portal
http://scportal.lucent.com website.   4.5   Unless otherwise specified by
Company in writing, any Product which pass all tests (ATP/NTF) on 2 consecutive
returns within a [ *** ] period without repair or Modification, shall be deemed
to be Unrepairable Product and Supplier shall: (i) at no charge to Company,
disposition the Product in accordance with Article 4.7, and (ii) at Company’s
request and cost and if available, substitute equivalent Product (same vintage
or higher and same form, fit and function) for the defective Product returned to
Supplier. The Substituted Product must be noted on the shipping paperwork that
Supplier provides noting the original and replacing serial numbers.   4.6   All
Repaired Products shall be tested by Supplier or Supplier’s Repair Vendor in
sufficient detail to verify compliance with the Specifications prior to delivery
of Repaired Products to Company or Company’s end customer. To this end, Supplier
shall comply with the current version of acceptance test Specifications. At
Company’s request, Supplier shall develop and submit for Company’s review and
approval acceptance test procedures for any Products not listed on Schedule 1
which Company requests Supplier to repair subsequent to the Effective Date. To
the extent that the costs associated with the foregoing are not included in the
Schedule 1 pricing methodology, Supplier shall charge the agreed upon fees for
such services to Company as a separate, billable NRE for which Company shall
issue Supplier a purchase order prior to the commencement of such services.
Company will support, modify and provide test information from a database, with
continued updates and changes. Unless otherwise agreed to by the parties, any
changes to the test processes or Specifications shall be made in accordance with
Article 20 -PRODUCT, SPECFICATION AND PROCESS CHANGES of the Agreement. Such
acceptance test procedures shall describe, step-by-step, directions for
preparatory operations, directions for making actual measurements or
observations, and a statement of required values and limits. The acceptance test
procedures shall also specify the test equipment used, test configurations,
measurement tolerances, test conditions, environmental exposures imposed,
upgrades and failure, repair, and Modification information.

 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 7 of 20
Issue No. 1

4.7   Any Product Return that: (a) Supplier cannot repair due to damage to the
Product, (b) the parties mutually agree is beyond economic repair (Repair cost
would be greater than 40% of new), (c) Supplier has attempted to repair and is
unable, or (d) passes all tests on two consecutive returns within a 12 month
period without repair or Modification, shall be deemed an Unrepairable Product
and identified by Supplier to Company in writing indicating the Repair Order
number, Product description, quantity and reason the Product Return could not be
repaired. Additionally, Supplier shall perform one of the following steps:
(a) if the Repair Order indicates “Return Junk Material — Yes” then Supplier
shall ship the Unrepairable Product using standard precautions and packaging to
the address shown on the Repair Order; or (b) if the Repair Order indicates
“Return Junk Material — No” then such Unrepairable Product shall be deemed to be
Scrap and Supplier shall dispose of it in accordance with Company’s guidelines
for proper handling of scrap material. Supplier will not charge Company for
Product Returns deemed Unrepairable. For out of warranty situations, Supplier
and Company will mutually agree to continue or discontinue the repair effort.  
4.8   For the Unrepairable Product specified in Article 4.7 above, Supplier
shall use its commercially reasonable efforts to maintain an unsuccessful repair
rate (“Unrepairable Rate”) no greater than [ *** ]. For the purposes of this
Attachment, the Un-repairable Rate shall be calculated by dividing the number of
Unrepairable Products in one month by the sum of the number of Unrepairable
Products in the same month and the number of Repaired Products in the same
month. This metric shall be reported monthly and reviewed on a quarterly basis.
  4.9   Supplier shall accept the Repair Order number provided by Company to
track order status when an Unrepaired Product is in Supplier’s possession. No
RMA is required, unless by Company’s approval.   4.10   Supplier will notify
Company when Supplier has established the repair capability for any newly
manufactured Products which Company has requested Supplier to repair, any
vintage or older Products that are not set forth on Schedule 1 and any other
Products which Company has requested Supplier to repair, or when it has
established a new Modification process to a Product. This information will be
used to maintain Company’s sourcing database. Company will use reasonable
efforts to notify Supplier at least one hundred twenty (120) calendar days in
advance of declaring that repair services are no longer required for a Product
or Product family.   4.11   At Company’s request, Supplier agrees to negotiate
on a good faith basis to provide technical assistance for establishing
pre-screening capabilities close to Company’s end customer, to avoid shipping
good Product for repair.   4.12   For the purpose of improving the quality and
reliability on all Material provided by Supplier, Supplier shall conform to
Company’s Manufacturing Trouble Reporting and Analysis Program (“MTRAP”)
requirements stated in Company Specification # MTRAP_Data Collection
Requirements, as may be modified from time to time by Company, a copy of which
Supplier may obtain from Company’s Supply Chain Portal
http://scportal.lucent.com website.   4.13   For the purpose of allowing Company
to electronically track repair orders throughout the supply chain, Supplier
shall conform to Company’s e-repair data transmission requirements, as specified
by Company.

 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 8 of 20
Issue No. 1

5.0   RS&R PROCESS REQUIREMENTS   5.1   Unless otherwise requested by Company
and agreed to by Supplier, for those Product Returns which are sent to Supplier
by Company’s various LCS organizations, the Charlotte Service Center, or by
Company’s end customers and which are specifically addressed to Supplier as the
repair location, Supplier shall comply with the process requirements set forth
in this Article 5.1. The specific tasks to be performed by Supplier pursuant to
this Article 5.1 are as follows:

  (a)   verify contents of the shipment against the shipping manifest and notify
the applicable LCS organization of any discrepancies in order to reconcile such
discrepancies;     (b)   unpack Unrepaired Product and verify that the
individual description and quantity on each Unrepaired Product matches the
description and quantity on the shipping documentation. If the Unrepaired
Product does not match the shipping documents, hold the Unrepaired Product in a
separate holding area and notify the applicable LCS organization in order to
reconcile such discrepancy;     (c)   de-trash all incoming Unrepaired Product
packaging except clamshells, or other undamaged packaging, and dispose of all
resulting trash through an authorized recycling vendor approved by Company;    
(d)   perform any requested FMA services in accordance with Article 3.4 of this
Attachment and any required Modifications;     (e)   test and repair per
Specifications on average within 10 calendar days (the “Repair Interval”)
calculated monthly and review quarterly.. The Supplier shall use its
commercially reasonable efforts to ensure that the Repair Interval does not
exceed 20 calendar days for any Repair Order and the number of open Repair
Orders aged beyond the 10 calendar day Repair Interval does not exceed 10% of
the total open Repair Orders. All Unrepairable Product shall be dispositioned in
accordance with Article 4.7;     (f)   prepare hardcopy repair data report per
Schedule 3 and include in the box with the Repaired Product;     (g)   pack and
ship all Repaired Products as directed on the applicable Repair Order;     (h)  
perform any required transportation management services in accordance with
Article 6.0 and notify the appropriate LCS organization of any shipping issues
relating to the shipment by Supplier of Repaired Product to the address
specified on the Repair Order;     (i)   at Company’s request, transmit warranty
information, as related to Supplier’s Repair Warranty, to Company or Company’s
electronic warranty eligibility system;     (j)   transmit MTRAP reliability
data to Company;     (k)   provide Company with a copy of Supplier’s open Repair
Order report weekly, including promise dates and deliveries exceeding
contractual intervals; and     (l)   provide Company with copy of
Pre-Notification report per Schedule 2, daily, or as agreed to by both parties.

5.2   For all Product Returns received by Supplier under the RS&R process set
forth in Article 5.1 above, Supplier shall ship Repaired Products within the
specified Repair Interval shown in 5.1(e). In the event that the appropriate LCS
organization fails to reconcile discrepancies identified in

Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 9 of 20
Issue No. 1

    Articles 5.1(a) or 5.1(b) above within four business (4) hours of the notice
specified therein, the timing of the Repair Interval for such shipment shall be
incremented by the amount of time needed to address the discrepancies. With
Company prior approval and agreement of the parties on any additional costs to
Company, Supplier shall use exchange stock to achieve required interval, if
repair process will not meet timing requirements. Supplier must identify serial
numbers of the pack replaced and the replacement pack. If, during this Repair
Interval, Supplier is unable to meet their commitment, Company will request a
Corrective Action Plan submitted to Company within two (2) business days after
Company’s request.   5.3   Where delivery of Repaired Products is delayed due to
the unavailability of any information, or other items to be provided by Company
to Supplier, Supplier shall be afforded relief in the delivery requirement of
such Repaired Products. Supplier shall provide to Company, in writing, as soon
as possible but in any event no less than five (5) calendar days after receipt
of Returned Product, the cause of any such delay in sufficient detail for
Company to evaluate the appropriate relief in delivery date(s). Company shall
notify Supplier of such relief, in writing, within five (5) calendar days of
receipt of Supplier’s request for a change to delivery dates.   5.4   If
applicable, Supplier shall provide a toll-free customer service line for
questions, statuses, escalations, etc. It shall be manned during normal business
hours for a given repair location. Supplier shall also provide contact for
emergency coverage, 24X7.   6.0   DELIVERY AND TRANSPORTATION OF PRODUCTS   6.1
  Freight terms for Company’s shipments to Supplier originating outside of the
country of Supplier’s repair location shall be DDU (Incoterms 2000) point of
entry. Supplier shall, unless otherwise agreed, be the importer of record for
such shipments. Any applicable duties shall be paid by Supplier and billed to
Company as a separate charge on the Repair Order, with no markup.   6.2  
Freight terms for Supplier’s shipments to Company of repaired Product not
covered by Warranty shall be FCA (Incoterms 2000) Supplier’s dock. Supplier
shall be exporter of record for Product shipped to a destination outside the
country of repair. If no routing instructions are provided on the Repair Order,
Supplier shall contact Company’s designated transportation services provider for
instructions. Supplier shall pay any applicable export duties or taxes and bill
them to Company as a separate charge with no markup. Prior to the first
international shipment by Supplier to a new Company location, Supplier and
Company shall review the documentation requirements to make certain both parties
are in compliance with the applicable customs requirements.   6.3   Supplier
shall be responsible for transportation costs, duties and taxes and risk of loss
in-transit for Supplier’s shipments to Company of Product repaired under
Warranty.   6.4   Supplier shall work with Company’s designated transportation
claims company to facilitate the resolution of all claims for any shipping
discrepancies.   7.0   RISK OF LOSS AND DAMAGE AND DELIVERY   7.1   Title to all
Product Returns shall remain with Company or Company’s end customers, as the
case may be.   7.2   Risk of loss and damage for Product Returns shall pass from
Company to Supplier upon receipt of same by Supplier at its receiving dock.
Supplier shall, at its expense, repair or replace Product lost or damaged by
Supplier or, if unable to repair or replace the Product, refund to Company the
Product price. Risk of loss and damage for Product Returns shall pass from
Supplier to Company upon the occurrence of one of the following events:

Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 10 of 20
Issue No. 1

  (a)   The applicable Repaired Product is delivered by Supplier to Company’s
transportation provider, in accordance with Article 6.;     (b)   The applicable
Unrepairable Product is scrapped in accordance with Article 4.7, or otherwise
dispositioned in a manner as the parties may mutually agree.

8.0   PRICES   8.1   The Repair and NTF prices for Products are shown on
Schedule 1. Thereafter Repair and NTF prices will be reviewed semi-annually by
the parties. Supplier shall provide repair price quotes for each Product to
Company on or about Febuary 1 and August 1 of each year. Supplier and Company
shall agree in writing to any proposed price revision by March 1 and September 1
of each year. All agreed upon changes in prices shall take effect on April 1 and
October 1 of each year. The parties agree to negotiate the price revisions on a
good faith basis taking into account significant changes in repair volumes and
results of Supplier’s cost reduction program.   8.2   Prices for Repair for
Products not included in Schedule 1 and for Modifications will be quoted by
Supplier using the per unit formula of average Repair Material cost plus the sum
of the loaded labor rate times the average repair hours.   8.3   Parties shall
negotiate, on a local basis, an hourly rate for engineering time for Failure
Mode Analysis (“FMA”) services described in Article 3.4 and performed by
Supplier at Company’s request.   8.4   Supplier agrees to implement a cost
reduction program that will be centered on Supplier’s transfers to lower cost
repair locations, manufacturing expertise initiatives, new repair technologies,
Repair Material cost reductions, productivity improvements, and automation of
facilities and repair processes. In support of Supplier’s cost reduction program
efforts, Company agrees to provide commercially reasonable assistance where
necessary. Supplier agrees to use its commercially reasonable efforts to
optimize efficiencies and to reduce the price of Repair. The price reductions
shall be implemented in accordance with the semi-annual price revision process
outlined in Article 8.1.   9.0   INVOICING AND PAYMENT   9.1   Supplier shall
invoice Company with payment terms of [ *** ] for the repair of Products in
accordance with the Prices set out in Article 8 when a Repaired Product has:
(a) been delivered by Supplier to Company’s transportation service provider in
accordance with Article 6, (b) scrapped in accordance with Article 25 of the
Agreement , or (c) otherwise dispositioned in a manner agreed to by the parties.
Unless otherwise requested by Company and agreed to by Supplier, Supplier’s
invoices shall include the Order number, RMA or CMA number, quantities,
description, process indicator (TF, ATP, Scrap or Modification), Comcode and
Price for each of the applicable Products. If there are no charges associated
with a repair order (i.e. warranty repairs, Unrepairable), Supplier will provide
a “zero dollar” invoice to Company, acknowledging that no charges were assessed,
and that the order can be closed out. Supplier will use its best commercial
efforts to invoice all work no later than 90 days after Product has been shipped
to Company.

 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 11 of 20
Issue No. 1

10.0   SUPPLIER’S REPAIR WARRANTY   10.1   Supplier warrants to Company Product
repairs will be free from defects in workmanship and performed in accordance
with the Specifications (the “Repair Warranty”). The Repair Warranty shall
continue for a period of [ *** ] from shipment of repaired optical and switching
Product and [ *** ] for repaired data and access Product or the remainder of
Supplier’s original warranty (limited to those Products manufactured by
Supplier), whichever is greater (The “Repair Warranty Period”). The parties
agree that Sections 23.1 and 23.4 of the Agreement shall not apply to Product
repairs. As Company’s sole remedy (except as provided in Articles 50 INDEMNITY
and 54 LIMITATION OF LIABILITY of the Agreement), Product repairs not meeting
the Repair Warranty will be, at Supplier’s option, repaired or replaced by
Supplier at no cost to Company (provided that it is available on a commercially
reasonable basis) and with outbound transportation costs, duties, and taxes, and
risk of loss and damage in transit borne by Supplier. The parties agree that
Section 15.14 of the Agreement shall not apply to Product repairs.   10.2  
Supplier shall extend to Company the rights and warranties that Supplier
received from the original Material vendor for the Material used in the repair
of a Product in accordance with Article 23.3 — WARRANTY of the Agreement.   10.3
  In addition to the scrap procedures specified in Article 25 — SCRAP of the
Agreement, Supplier will collect and save all components removed from Returned
Product exceeding a $100.00 USD value and request written approval from Company
before scrapping. Supplier agrees to return such components to original
manufacturer for repair or replacement or develop the capability to repair the
component internally.   10.4   THE FOREGOING WARRANTIES IN SECTION 10.1 ABOVE
ARE IN LIEU OF AND EXCLUDE ALL OTHER EXPRESS OR IMPLIED WARRANTIES, INCLUDING
BUT NOT LIMITED TO WARRANTY OF MERCHANTABILITY AND WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE.   11.0   TERMINATION OF REPAIR ORDERS BY COMPANY   11.1  
Company may at any time terminate a Repair Order or Repair Orders in whole or in
part, upon written notice to Supplier and no further repair of Products pursuant
to such terminated Repair Order or Repair Orders will be rendered by Supplier.  
11.2   Company’s liability to Supplier with respect to such terminated Repaired
Order(s) shall be limited to: (a) for Product Returns on which the repair
process has begun, the repair price listed on Schedule 1 of this Attachment; and
(b) for Product Returns on which the repair process has not yet begun, a flat
fee of [ *** ] per unit. However, in no event shall Company’s liability exceed
the Price identified in the applicable Repair Order for the repair of Products
that are terminated. Such payment by Company shall constitute a full and
complete release and discharge of Company’s obligations to Supplier with respect
to the Repair Orders terminated in accordance with this Article 11.2.   11.3  
Supplier shall deliver to Company any Repair Material, Unrepaired Product, and
Repaired Product for which Company has paid Supplier pursuant to Article 11.2.

 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 12 of 20
Issue No. 1

12.0   REPAIR MATERIAL PROCUREMENT BY SUPPLIER   12.1   Supplier shall procure
and store as necessary enough quantities of Repair Material to satisfy the
requirements for the repair of Products by Supplier pursuant to this Agreement.
Supplier shall manage and own the Repair Material inventory. Title to the Repair
Material shall pass from Supplier to Company when the Repaired Products that
incorporate said Repair Material is delivered by Supplier to Company’s
transportation carrier in accordance with Article 6 of this Attachment, or when
Supplier renders additional services to Company that incorporates the Repair
Material. For certainty, the parties agree that except as detailed in
Article 12.2 below, Company has no liability to purchase any Repair Material
inventory from Supplier and the parties agree that Article 10 — EXCESS FINISHED
GOODS AND WORK IN PROCESS INVENTORY and Article 11 — EXCESS UNIQUE RAW MATERIAL
of the Agreement do not apply to Repair Material purchased by Supplier.   12.2  
In the event Supplier receives a manufacture discontinuance notice for a Repair
Material item and the item being discontinued does not have a replacement or
substitute approved by Company prior to the last time buy date from the
manufacturer, Supplier agrees to purchase and store such discontinued Repair
Material item during the Term of this Agreement at a quantity specified in
writing by Company. Supplier agrees to provide current on-hand inventory and
historical usage of the discontinued Repair Material item to assist Company in
determining the quantity to be purchased. Supplier’s aggregate inventory level
for all discontinued Repair Material items at all repair sites shall not exceed
[ *** ]. Company will maintain this limit by buying discontinued repair Material
inventory over this cap at price paid by Supplier. Supplier agrees to store any
discontinued Repair Material owned by Company, and Company agrees to pay on a
quarterly basis a warehousing and managing fee of [ *** ] per month of the
inventory value for such storage. At the expiration or termination of this
Agreement, Company shall purchase from Supplier, at the price paid by Supplier,
any discontinued Repair Material inventory Supplier owns and purchased at
Company instruction.   12.3   Prior to ordering Material from a third party
Material vendor to support the Repair of Products by Supplier for Company,
Supplier agrees to first purchase, at agreed to prices and terms (provided the
prices and terms including minimum order quantity are competitive with third
party vendors), any equivalent conforming Material that is owned by Company or
by a third party on behalf of Company, and Company has communicated to Supplier
is for sale to Supplier.   12.4   Supplier shall adhere to Company’s Approved
Vendor List (“AVL”) and specific Bills of Materials (“BOM”), as provided by
Company, for the procurement of all Material used in the repair of Products
unless otherwise agreed to in writing.   12.5   Should Company request that
Supplier utilize the services of one or more third-party logistics providers or
Material distributors in the procurement of Material, Supplier agrees to utilize
the third party logistics provider(s) or Material distributor(s) selected by
Company.   13.0   PROGRAM MANAGEMENT AND PERFORMANCE REPORTING   13.1   Supplier
shall be responsible for all matters relating to the performance of any
resulting Repair Order for the repair of Products, and additional services set
forth in this Attachment, and shall ensure that the personnel and facilities
necessary to perform all required tasks are assigned and made available at the
times and places necessary to comply with the requirements set forth in this
Attachment. A single individual shall be assigned by both Company and Supplier
to serve as the Program Manager for managing Supplier’s activities and efforts
pursuant to this Attachment.

 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 13 of 20
Issue No. 1

13.2   Supplier shall establish and apply a program control system that:

  (a)   provides for monitoring of all activities pursuant to this Attachment,
clearly identifies and measures all milestones, reporting dates, completion
dates, deliveries, and critical paths; and     (b)   provides management
mechanisms for the prompt identification and mitigation of technical, delivery
or any performance problems associated with the repair of Products or additional
services performed by Supplier.

13.3   Company reserves the right to conduct special program reviews, as
necessary, at either Company or Supplier’s facility as a result of Supplier’s
action or in action in regards to Supplier’s performance of the requirements set
forth in this Attachment.   13.4   Supplier shall submit weekly and monthly
performance reports to Company in accordance with the requirements set out in
Schedule 2 covering all repair of Products performed by Supplier during the
previous business week or previous business month. These performance reports may
be sent to Company via electronic or facsimile transmission, as otherwise agreed
upon by Supplier and Company.   14.0   QUARTERLY PERFORMANCE REVIEWS   14.1  
Supplier and Company will regularly review Supplier’s performance under this
Attachment in the Quarterly Performance Reviews set forth in Article 27 of the
Agreement. The agenda items will include the following items, as well as other
items agreed to by the parties from time to time:

  (a)   performance of Supplier;     (b)   review of Supplier’s cost reduction
program; and     (c)   Company’s future repair business projections.

15.0   RETURNED GOODS MATERIAL (RGM)   15.1   Company may provide to Supplier a
listing of certain RGM Products that Company intends to return to Supplier for
re-certification testing. These RGM Products may be of unknown operational
state. In the event any RGM Product fails the required testing, if testing is
required, Company shall provide Supplier instructions for the disposition of RGM
material. The parties shall agree on fees for RGM services on a case-by-case
basis.

16.0   DEFINITIONS

“Agreement” has the meaning set out in Article 1.0, as the same may be amended,
supplemented or modified by the parties thereto from time to time.
“ATP” shall mean All Tests Passed, otherwise known as “No Trouble Found”. A
Product Return will be considered ATP if it passes all tests and procedures
specified by Company, without further Modification or repair, in order to verify
compliance of the repair services being performed by Supplier under this
Attachment.
Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 14 of 20
Issue No. 1
“FMA” shall mean Failure Mode Analysis, which is a situational study requested
by Company, used to diagnose failures. Reference Schedule 4 for detailed
requirements.
“LCS” has the meaning set out in Article 2, “Business Relationship”.
“Modification” shall mean a required upgrade or change to a Product as a result
of an Engineering Change Order initiated by Company.
“Product” shall mean Products listed in Schedule 1 as may be modified from time
to time by written agreement of the parties.
“Product Return” shall mean any Product received by Supplier for repair.
“Repaired Product” shall mean a Product Return that has been repaired by
Supplier and passed all the required testing set forth in the Specifications.
“Repair Interval” shall mean Repaired Product turnaround time and is measured in
calendar days, starting when the Product Return arrives at Supplier’s dock with
complete and correct documentation, and ending when the Repaired Product is
either delivered by Supplier to Company’s designated transportation carrier in
accordance with Article 6.0, or declared to be Unrepairable Product in
accordance with Article 4.7.
“Repair Material” shall mean all parts, components and raw materials (including
labels, Product inserts, packaging and other labeling for the Products) required
and owned by Supplier to perform the repair of Products or provide the
additional services.
“Repair of Product” or “repair” shall mean the repair, upgrade, and testing, as
applicable, of a Product to the Specifications by Supplier.
“Repair Order” shall mean a purchase order issued by Company to Supplier
authorizing Supplier to perform the repair of Products.
“Repair Service & Return” or “RS&R” shall mean the receiving, repair and return
process that supports the receipt and shipment of Product Returns to and from
Company.
“Repair Warranty” shall have the meaning set out in Article 10.
“Repeat Return Rate” shall mean the rate, expressed as a percentage of the
aggregate amount of Products repaired by Supplier of Products returned for
Repair within six (6) months of the original repair.
“Specifications” shall mean the specifications for the manufacture or repair of
the relevant Product provided by Company to Supplier, including all drawings,
models, specifications, documentation, data, Product information, engineering
standards, technical and test instructions and test programs, procedures or
requirements, functional information and related data, data files, quality
standards, AVL, BOMs, PIMS, software, design information, technical manuals,
packaging requirements, testing requirements and know-how, as amended and in
effect from time to time.
`
“Substituted Product” shall mean a Product that Supplier has substituted on a
Repair Order in place of the Unrepaired Product (bearing a different serial
number) that was originally supposed to be repaired pursuant to such Repair
Order.
Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 15 of 20
Issue No. 1
“TF” shall mean trouble found.
“Unrepairable Products” shall mean those Product Returns that have been declared
unrepairable in accordance with Article 4.5 or Article 4.7.
“Unrepaired Products” shall mean those Product Returns that are assumed to be
defective, regardless of whether or not test data exists confirming such
condition and are to be repaired and tested by Supplier pursuant to the
Specifications.
“Unrepairable Rate” shall have the meaning set out in Article 4.8.
“WES” shall mean Warranty Eligibility System, a system used to identify and
administer warranty entitlement by Product and or customer.
Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 16 of 20
Issue No. 1
SCHEDULE 1 — REPAIR PRICES BY SUPPLIER LOCATION
[ *** ]
 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 17 of 20
Issue No. 1
SCHEDULE 2 — COMPANY’S REPORTS
Supplier’s Reports shall include, but not be limited to the following:

  I.   SHIPPING NOTIFICATION REPORT (Daily)         Minimum requirements for
this report shall include:

  a.   Company purchase order number     b.   Company purchase order quantity  
  c.   Supplier ship date     d.   Waybill number     e.   Invoice number     f.
  Serial number, date received, date shipped, and carrier

  II.   REPAIR OF PRODUCTS (Weekly and Monthly)

  a.   Weekly, Quantity of Products repaired by Product Code, further
categorized to indicate whether said repairs were trouble found, all tests
passed (ATP), Modification, or Unrepairable;         Trouble Found will be
further broken down to at least the following categories. Company reserves the
right to add additional categories.

     Component
     Manufacturing Process
     Warehouse / Transportation Handling

  b.   Weekly, Supplier’s delivery performance which shall include a detailed
listing by comcode and Customer purchase order number indicating the number of
Repaired Products shipped, the required ship date, the actual ship date, and the
aggregate Interval; Backschedule (The number of units that are behind scheduled
ship date); Orders received and shipped (Reference Open Order report described
in Article 5);     c.   Monthly, Supplier’s internal quality audit results, if
applicable, and results of any quality audits performed by Company;     d.  
Monthly, Supplier’s compliance with the required Interval, Repeat Return Rate
and Unrepairable Rate Metrics and root cause analysis and summaries if requested
by the Company, for any Products that do not meet the specified requirement.

  III.   ACTION ITEM REGISTER (Monthly)

  a.   Supplier shall develop, maintain and submit to Company as part of its
monthly performance report, an action item register to be used as an archive for
recording issues, regardless of their nature, that require direction, and/or
clarification, and/or resolution from or between the parties. Said action item
register shall include, but not be limited to, a unique register id number, the
issue(s), proposed solution, the Company LCS involved, party and their
representative required accountable for managing the issue(s) and the estimated
completion date.

Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 18 of 20
Issue No. 1
SCHEDULE 3 — COMPANY’S END-CUSTOMER REPAIR REPORT
Lucent Technologies requires that a repair report be provided to our customers
to describe what repairs/actions were performed on their product. The data
elements included are the data elements described in the section below. This
report needs to be provided such that it is relatively easy for our customers to
read and understand. Therefore, it is required that this information be provided
in English and it is preferable to have this machine printed, as opposed to hand
written, for legibility purposes. Samples of this repair report shall be
provided to Lucent Technologies so that the presentation and format can be
reviewed and agreed to.
Repair or Junk data collection elements
1. Parent item serial number
2. Lucent repair order number
3. Repair action/result (codes)
4. Component designator for components changed (on parent drawing)
5. Date Repaired
     Definitions of each element

  1.   Parent serial number - The serial number for the part (parent item)
returned for repair. It should match the serial number on records (ie paperwork)
for the item returned for repair. The purpose for using this number is to
identify the specific Lucent product item.     2.   Lucent repair order number -
The Lucent order number used to identify the repair order, if the supplier has
agreed to accept this number. If the supplier requires a supplier RMA number,
then this number shall be used. The purpose for using this number is to be able
to reference customer information about this repair in Lucent repair order
management systems.     3.   Repair action/results (codes) - This data element
describes what was done to the product in the repair process for repaired
products or the reason a product was junked in the repair process. In order to
achieve consistency with other data collection requirements, the codes used here
shall be the same codes and definitions used by Supplier to comply with Lucent’s
MTRAP/QSTATS requirements. There should be a record for each action taken (i.e.
for every component replaced due to electrical troubleshooting, there should be
a “DFC” record).         In addition, if a product is junked, then in addition
to the “JNK” code, there should be a reason for junk as described by one of the
following codes:

          SHD - Shipping Damage
          CAR - Customer tried to repair
          FD - Fire Damage
Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 19 of 20
Issue No. 1
          WD - Water Damage
          RPR - Unit damaged during repair
          OBS - Obsolete/unavailable parts
          TMD - Too many defects
          XNR - Exceeds number of requirements

  4.   Component designator for component changed - This is the designation for
the component referenced by the repair action/result codes, described above
(assuming the code refers to a component i.e. the DFC code). It should be the
designation for the component as found on the assembly drawing for the product.
It could be a component on the parent or child board, or the designation for a
child board (i.e. CM1) as found on the assembly drawing.     5.   Date of repair
- This is the date the repair was completed.

It is requested that if the supplier is going to provide a report that uses the
actual codes, that the form used should have a legend/key that a customer can
use to translate codes into definitions. In short, the report should be
reasonably understandable to the customer.
Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment G
Contract No. HO32050265
Page 20 of 20
Issue No. 1
SCHEDULE 4 — FMA RESULTS TO LUCENT TECHNOLOGIES
     General Information



Date Failed:                                         
Unit Received Date:                                         
RMA number:                                         
Tracking number:                                         
Serial Number:                                         
Customer (end user customer):                                         
FMA Completion Date:                                         
Failure Confirmed:             • Yes             • No
FMA Status:             • Open             • Closed
Results Status:             • Preliminary             • Final
Return Original Pack:             • Yes             • No
     Date Shipped:                                         
Component FMA required: • Yes             • No
Component designation:                                         
Approving Engineer:                                         
     Title:                                         
Failure Analysis



Failure analysis results:
Corrective action description (if applicable):
Cause of failure category:
     • Manufacturing Process       • Field Handling
     • Design                                • ATP (All Tests Passed) NTF (No
Trouble Found)
     • Component
Lucent Technologies and Solectron Corporation Proprietary

 



--------------------------------------------------------------------------------



 



Attachment H — Metric Definitions
Contract HO3250265
Issue No.1

                      #   Mutual Business Goals and Key Measures   Numerator  
Denominator   Goal
1
  Performance                
1.1
  Cost                
1.1.1
  Year to Date Cost Reduction ($)   S ((baseline item price current item price)
* quantity of items delivered at the current price)     1     Defined by program
and individual scorecard
1.1.2
  Quarterly Cost Reduction (%)   [current quarter S ((baseline item price -
current item price) * quantity of items delivered at the current price)]
[previous quarter S ((baseline item price current item price) * quantity of
items delivered at the current price)]   previous quarter S ((baseline item
price - current item price) * quantity of items delivered at the current price)
  Defined by program and individual scorecard
1.2
  Inventory                
1.2.1
  Inventory Turns (#)   4 * total Lucent spend (MOC) for previous 3 months  
average total MOC inventory for previous 3 months   Defined by program and
individual scorecard
1.2.2
  Excess & Obsolete Inventory (%)   E&O raw material + E&O work in process + E&O
finished goods   total raw material + total work in process MOC + total finished
goods MOC   [ *** ]
1.2.3
  Material Flexibility (%)   supplier spend on components with lead times less
than or equal to 40 days   total supplier spend (MOC) on components for current
month   [ *** ]
1.3
  Quality                
1.3.1
  Supplier Quality Rating (%)   SQR Score = Sum of [(weight*actual/goal)] / Sum
of (weight)     1     [ *** ]
1.4
  Delivery                
1.4.1
  Delivery to Request Date (%)   orders or line items delivered on time   total
orders or line items due   [ *** ]
1.4.2
  Buffer Stock Coverage (%)   total number of product IDs at or above the daily
buffer level   total number of product IDs with established buffer targets   [
*** ]
1.5
  New Product Introduction                
1.5.1
  NPI Delivery Performance (%)   average of delivery scores for all builds
[obtain from NPI metrics site]     1     [ *** ]
1.5.2
  NPI Quality Performance (defects/unit)   average of DPU scores for all builds
[obtain from NPI metrics site]     1     Defined by program and individual
scorecard
1.5.3
  NPI Quality Yield (%)   number of defect free units   total number of units  
[ *** ]  
1.6
  Repair                
1.6.1
  Repair Interval (days)   average days to repair (from dock receipt to dock
ship)     1     [ *** ]
1.6.2
  Unrepairable Rate (%)   total number of unrepairable items   (total number of
items successfully repaired + total number of unrepairable items)   [ *** ]

Lucent Technologies — Proprietary
Use pursuant to Company instruction
*** Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

 



--------------------------------------------------------------------------------



 



Supplier Quality Rating:
SQR is intended to represent the Supplier Quality for a specific EMS supplier
location and associated Lucent Business Intended to measure the weighted average
of all mandatory and “When Available” metrics. (see table below)
SQR measures Actual to Goal for each of the metrics. Score = Sum of
[(weight*actual/goal)] / Sum of (weight)

                                          Mandatory for         Metric   Abbrev.
  Weight   Scoring?   Purpose/Definition of Metric   Metric Formula
EMS Combined Yield
  EMSY     0.2     Yes   EMS Combined Yield (EMSY) – measures the composite
yield of all products having undergone all necessary testing at the EMS
location. Usually this will consists of Incircuit and/or Functional testing.  
100 * (Number of units passed all necessary test at EMS without any
failures)/(Total number of units shipped (or completed testing) at EMS)  
EMS Combined Yield
Percentile
  EMSP     0.2     Yes   EMS Combined Yield Percentile (EMSP) – measures the
percentage of codes exceeding some predetermined level/goal. This should reflect
upon the combined outcome of all testing at the EMS location and should be the
same population as EMSY (above). Justification – While EMSY takes a weighted
approach to evaluating the Yield, EMSP attempts to give low running codes some
visibility if they don’t perform adequately.   100*(Number of pack codes
exceeding predetermined goal)/(Total number of pack codes processed)  
Incoming Yield to SIC
  SICY     0.2     Yes   Incoming Yield at the SIC (SICY) – measures the
composite yield of all product at the first test area of the SIC for each EMS
supplier   100*(Number of units passed as first SIC Test without any
failures)/(Total number of units tested at first SIC test)  
Incoming Yield to SIC Percentile
  SICP     0.2     Yes   Incoming Yield to SIC Percentile (SICP) – measures the
percentage of codes exceeding some predetermined level/goal. This should reflect
upon the first test area at the SIC and should be the same population as SICY
(above). Justification – While SICY takes a weighted approach to evaluating the
Yield, SICP attempts to give low running codes some visibility if they don’t
perform adequately.   100*(Number of pack codes exceeding predetermined
goal)/(Total number of pack codes processed)  
SCAR Responsiveness
  CAR     0.2     Yes   Supplier Corrective Action Request (SCAR) – measures the
percentage of supplier corrective action requests responded to on time.   100 *
(Number of SCARs closed on time)/(Total number of SCARs due or overdue)

 



--------------------------------------------------------------------------------



 



Incoming Yield @ SIC

          Site   Scorecard   Metric
Penang
  MSS   PSAX 1000 test at CLB
Penang
  AN   FT2
Penang
  ONG   System Test
HBG
  ONG   System Test
BDX
  AN   FT2
Brazil
  Brazil   EMS FST
Suzhou
  Suzhou   EMS FST

 



--------------------------------------------------------------------------------



 



Attachment I
Contract No. HO32030018
Page 1 of 1
Issue No. 1
MWDVBE Definitions

     
MBE
  In general, a minority business is defined as one which is at least 51% owned,
controlled and operated by an ethnic or racial minority group member.
 
   
 
  The following groups are considered minorities for MBE as defined by Federal
Acquisition Regulations (FARs):
 
   
 
  African American means all persons having origins in any of the Black racial
groups.
 
   
 
  Asian Pacific American means all persons having origins in Japan, China,
Philippines, Vietnam, Korea, Samoa, Guam, the U.S. Trust Territory of the
Pacific Islands (Republic of Palau), the Northern Mariana Islands, Laos,
Kampuchea (Cambodia), Taiwan, Burma, Thailand, Malaysia, Indonesia, Singapore,
Brunei, Republic of the Marshall Islands, or the Federated States of Micronesia.
 
   
 
  Asian Indian American means all persons having origins in India, Pakistan,
Bangladesh, Sri Lanka, Bhutan, or Nepal.
 
   
 
  Hispanic American means all persons having origins in Mexico, Puerto Rico,
Cuba, Central, Latin or South America, Portugal, or other Spanish culture or
origins.
 
   
 
  Native American means American Indians, Eskimos, Aleuts, and native Hawaiians.
 
   
 
  Non-Minority American means all persons not covered by the definition of
American minority (MBE) groups above.
 
   
WBE
  Enterprises that are at least 51% owned, controlled and operated by women who
are not racial or ethnic minorities are women-owned businesses. Non-minority
women-owned businesses are reported separately from minority businesses. A
business owned by a minority woman would be classified as a minority-owned
business only — not counted under both categories. However, the total number of
women enterprises is easily tracked since minority supplier’s gender information
is recorded.
 
   
DVBE
  Enterprises that are at least 51% owned, controlled and operated by men and
women who are service disabled veterans.

 



--------------------------------------------------------------------------------



 



Attachment J
Contract No. HO32050265
Page 1 of 2
REQUIREMENTS OBLIGATION
     1. During the Initial Term, Company will purchase from Supplier its
requirements for: 1) access, switching, optical and data networking Products
shown in the table below, and 2) any successor and/or new access, switching,
optical and data networking products as may be designed and introduced by
Company (“Requirements Obligation”).

                  Product                 Line   PRODUCT   CP   OA&T   FA&T
BBS
  [***]   SLR       SLR
BBS
  [***]   SLR       SLR
BBS
  [***]   SLR       SLR
BBS
  [***]   SLR       SLR
BBS
  [***]   SLR       SLR
BBS
  [***]   SLR       SLR
CSG
  [***]   SLR        
CSG
  [***]   SLR       SLR
CSG
  [***]   SLR       SLR
CSG
  [***]   SLR       SLR
CSG
  [***]   SLR        
CSG
  [***]   SLR       SLR
CSG
  [***]   SLR       SLR
CSG
  [***]   SLR       SLR
CSG
  [***]   SLR       SLR
ONG
  [***]   SLR   SLR   SLR
ONG
  [***]   SLR   SLR   SLR
ONG
  [***]   SLR        
ONG
  [***]   SLR        
ONG
  [***]   SLR        
ONG
  [***]   SLR        
ONG
  [***]   SLR   SLR   SLR
ONG
  [***]   SLR        
ONG
  [***]   SLR        
SCO
  [***]   SLR        

     2. The parties agree that the Performance Metrics defined as “Delivery to
Request Date” and “Supplier Quality Rating” in Attachment H have a material
effect on Company’s business (“Business Impacting Metrics”). Parties shall,
promptly after the Effective Date, agree on the minimum performance threshold
that Supplier shall maintain for the Business Impacting Metrics. In the event
Supplier’s performance falls below the minimum threshold (“Out of Tolerance
Condition”) for a Business Impacting Metric, Company may give written notice to
Supplier that a corrective action plan is required from Supplier. After receipt
of such written notice, Supplier shall respond to Company within seven (7) days
with a corrective action plan to correct said Out of Tolerance Condition within
the next 30 days. Parties acknowledge that the time required
 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

 



--------------------------------------------------------------------------------



 



Attachment J
Contract No. HO32050265
Page 2 of 2
to correct the Out of Tolerance Condition may exceed 30 days and will mutually
agree in the corrective action plan on the timeline to cure the Out of Tolerance
Condition. In the event Supplier fails to cure the Out of Tolerance Condition
within the 30 day period set forth in the corrective action plan or as otherwise
agreed to by the parties, Company will be relieved of its Requirements
Obligation for the affected Product and may purchase the affected Product from
another source and/or manufacture it. In the event of a dispute over Supplier’s
failure to meet the minimum performance threshold, or if Company disagrees with
Supplier’s corrective action plan, the parties shall attempt to resolve such
dispute through the process set forth in Article 30.
     3. The parties acknowledge that Company may be required by law or business
condition, from time to time, to have certain portions of Products or certain
manufacturing steps occur in the countries where the Products will be sold.
Before Company conducts or permits any third party to conduct such manufacturing
activities; Company shall first provide Supplier with reasonable notice under
the circumstances, documentation reasonably requested by Supplier to support
such legal or business need, and the opportunity to conduct such manufacturing
activity on terms acceptable to Company. If Supplier decides not to conduct such
activities, Company may conduct or permit a third party to conduct such
activities, provided that such Products may only be sold in the country of their
manufacture, and provided that Company cannot offer the third party terms more
favorable than those Company required of Supplier. If Company does conduct or
permit a third party to conduct such activities, then the Requirements
Obligation shall be extended in time solely as necessary to provide Supplier the
same aggregate revenue as Supplier would have received if those Products had
been manufactured by Supplier during the Initial Term.
     4. Supplier agrees to pay Company a maximum of [ *** ] of which [ *** ]
will be payable upon the Effective Date of the Agreement. Cash consideration of
the first [ *** ] paid by Supplier to Company represents compensation for the
price per unit for the Products purchased by Company from third party suppliers
prior to the time the manufacturing of the Product is being performed by
Supplier. This [ *** ] is meant to reflect the effective pricing as if Company
is buying all the Products from Supplier from the Effective Date of the
Agreement and is contingent on no event other than signing of the Agreement.
The remaining [ *** ] is payable incrementally when, after the completion of all
Product transfers, the forward looking forecast for one consecutive quarter is
equal to or greater than [ *** ] and the current quarter shipments exceed the
following:
Quarterly Volume Shipped            Cum Payment Due
     [ *** ]
 

***   Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

 



--------------------------------------------------------------------------------



 



Attachment K
Contract No. HO32050265
Page 1 of 1
SUPPLY NODE CONSOLIDATION AND TRANSFER COSTS
     1. Parties shall agree upon supply chain design for new production
introduction, manufacturing and repair services to be provided under this
Agreement as well as the sequence for transferring the manufacture of Products
not currently provided by Supplier.
[***]
*** Portions of this page have been omitted pursuant to a Request for
Confidential Treatment filed separately with the Securities and Exchange
Commission.

 